Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 1 of 139




          Exhibit 1
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 2 of 139




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


                                                  )
                                                  )
 UMG RECORDINGS, INC., CAPITOL                    )
 RECORDS, LLC, ABKCO MUSIC &                      )
 RECORDS, INC., SONY MUSIC                        )
 ENTERTAINMENT, ARISTA MUSIC,                     )
 ARISTA RECORDS LLC, ZOMBA                        )   Civ. Case No. 1:21-cv-05050-AT
 RECORDING LLC, ATLANTIC                          )
 RECORDING CORPORATION, ELEKTRA                   )   FIRST AMENDED COMPLAINT
 ENTERTAINMENT GROUP INC., LAVA                   )
 RECORDS LLC, RHINO                               )   TRIAL BY JURY DEMANDED
 ENTERTAINMENT LLC, WARNER                        )
 MUSIC INC., WARNER MUSIC                         )
 INTERNATIONAL SERVICES LIMITED,                  )   Related Cases:
 AND WARNER RECORDS INC.,                         )   Civ. Case No. 1:21-cv-05253-AT;
                                                  )   Civ. Case No. 1:21-cv-05708-AT
                                Plaintiffs,       )
                                                  )
        v.                                        )
                                                  )
 FRONTIER COMMUNICATIONS                          )
 CORPORATION,                                     )
                                                  )
                                Defendant.        )
                                                  )
                                                  )
                                                  )


       Plaintiffs UMG Recordings, Inc., Capitol Records, LLC, and ABKCO Music & Records,

Inc. (collectively, the “Universal Plaintiffs”); Plaintiffs Sony Music Entertainment, Arista Music,

Arista Records LLC, and Zomba Recording LLC (collectively, the “Sony Plaintiffs”); and

Plaintiffs Atlantic Recording Corporation, Elektra Entertainment Group Inc., Lava Records LLC,

Rhino Entertainment LLC, Warner Music Inc., Warner Music International Services Limited,

and Warner Records Inc. (collectively, the “Warner Plaintiffs,” and together with the Universal

Plaintiffs and the Sony Plaintiffs, the “Plaintiffs”) by and through their attorneys Oppenheim +
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 3 of 139




Zebrak, LLP, for their Complaint, hereby allege, against Defendant Frontier Communications

Corporation (“Frontier”), on personal knowledge as to matters relating to themselves and on

information and belief as to all other matters, as set forth below:

                                  NATURE OF THE ACTION

       1.      Plaintiffs comprise record companies that produce, manufacture, distribute, sell,

and license commercial sound recordings, both in the United States and internationally. Through

their enormous investments of money, time, and exceptional creative efforts, Plaintiffs and their

recording artists have created, produced, developed, marketed, and distributed musical works

performed by some of the world’s most famous and popular artists. Plaintiffs own and/or control

in whole or in part the copyrights and/or exclusive rights in innumerable sound recordings.

Plaintiffs bring this action to remedy a massive violation of their rights under 17 U.S.C. §§ 106,

501, and 1401 et seq.1

       2.      Frontier is one of the largest Internet service providers in the United States. In

2019, Frontier had approximately 3.5 million Internet subscribers. At all pertinent times,

Frontier’s customers paid Frontier substantial subscription fees for access to and use of its high-

speed Internet network, with Frontier offering a tiered pricing structure based on the speed of

service. Frontier markets its high-speed service as enabling subscribers to “[d]ownload 10 songs

in 3.5 seconds.”

       3.      At all pertinent times, Frontier knew that its subscribers were using its high-speed

network to illegally download and distribute Plaintiffs’ sound recordings on Frontier’s network.

Frontier has received hundreds of thousands of copyright infringement notices from copyright


1
  All references to infringements and infringing activity below refer to reproductions and/or
distributions of copyrighted works without authorization. Likewise, all references to infringers
refer to subscribers who reproduce and/or distribute copyrighted works without authorization.
                                                  2
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 4 of 139




owners, including Plaintiffs, but chose not to act on those notices and address the rampant

infringement on its network.

        4.      Through the provision of its services to known infringers, Frontier knowingly

contributed to, and reaped substantial profits from, massive copyright infringement committed

by thousands of its subscribers, causing great harm to Plaintiffs, their recording artists, and

others whose livelihoods depend upon the lawful sale and distribution of music. Frontier’s

contribution to its subscribers’ infringement is both willful and material, and renders Frontier

liable for its subscribers’ infringing activity.

        5.      The infringement notices sent by Plaintiffs and other copyright owners advised

Frontier of its subscribers’ blatant and systematic use of Frontier’s Internet service to illegally

download, copy, and distribute copyrighted works through illicit BitTorrent sites and other

online file-sharing services.

        6.      Frontier failed to adequately respond to these notices. It deliberately refused to

take reasonable measures to curb its subscribers from using its service to infringe on the

copyrights of others, including Plaintiffs, despite having direct knowledge of particular

subscribers engaging in specific, repeated acts of infringement.

        7.      It is well-established law that a party may not contribute to infringing behavior

that it knows is occurring. Further, a party with a direct financial interest in the infringing

activity has a responsibility to stop or limit it, when it has the right and practical ability to do so.

Despite its professed commitment to prohibit infringement on its network, Frontier ignored its

own policy and deliberately failed to act on infringement notices. Frontier provided known

repeat infringers with continued access to and use of its network and failed to terminate the




                                                    3
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 5 of 139




accounts of, or otherwise take any meaningful action against, those subscribers. In reality,

Frontier operated its network as an attractive tool and safe haven for infringement.

       8.      Frontier derived an obvious and direct financial benefit from its subscribers’

infringement. Frontier marketed and promoted the high speeds of its network to attract those

using peer-to-peer (“P2P”) networks to infringe. The unlimited ability to download and

distribute Plaintiffs’ works through Frontier’s service served as a draw for Frontier to attract and

retain serial infringers as customers, and, as a consequence, to charge them higher fees for

increased bandwidth and higher-tiered service. Moreover, by failing to terminate the accounts of

specific recidivist infringers known to Frontier, Frontier obtained a direct financial benefit from

that infringing activity. That financial benefit included improper revenue that Frontier would not

have otherwise received had it terminated those accounts. Frontier decided not to terminate

repeat infringers for one simple reason: it wanted to maintain the revenue stream that it

generated from their accounts.

       9.      Frontier’s subscribers’ infringing activity that forms the basis for Plaintiffs’

claims, and for which Frontier is secondarily liable, occurred after Frontier received multiple

notices of those subscribers’ infringing activity. Specifically, Plaintiffs seek relief for copyright

infringement claims that accrued starting on May 1, 2021. Since that date, Frontier’s subscribers

have infringed thousands of copyrighted works after those particular subscribers were identified

to Frontier in multiple infringement notices, and the infringement is ongoing. While Plaintiffs’

claims accrued during this period of time, Frontier’s knowledge of, and failure to take action

against, repeat infringers began as early as 2013.




                                                  4
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 6 of 139




                                        THE PARTIES

                                           Plaintiffs

       10.    Plaintiff UMG Recordings, Inc. is a Delaware corporation with its principal place

of business at 2220 Colorado Avenue, Santa Monica, California 90404.

       11.    Plaintiff Capitol Records, LLC is Delaware Limited Liability Company with its

principal place of business at 1750 N. Vine Street, Los Angeles, California 90068.

       12.    Plaintiff ABKCO Music & Records, Inc. is a New York corporation with its

principal place of business at 85 Fifth Avenue, New York, New York 10003.

       13.    Plaintiff Sony Music Entertainment is a Delaware general partnership, the

partners of which are citizens of Delaware. Sony’s headquarters and principal place of business

are located at 25 Madison Avenue, New York, New York 10010.

       14.    Plaintiff Arista Music is a New York partnership with its principal place of

business at 25 Madison Avenue, New York, New York 10010.

       15.    Plaintiff Arista Records LLC is a Delaware Limited Liability Company with its

principal place of business at 25 Madison Avenue, New York, New York 10010.

       16.    Plaintiff Zomba Recording LLC is a Delaware Limited Liability Company with

its principal place of business at 25 Madison Avenue, New York, New York 10010.

       17.    Plaintiff Atlantic Recording Corporation is a Delaware corporation with its

principal place of business at 1633 Broadway, New York, New York 10019.

       18.    Plaintiff Elektra Entertainment Group Inc. is a Delaware corporation with its

principal place of business at 1633 Broadway, New York, New York 10019.

       19.    Plaintiff Lava Records LLC is a Delaware Limited Liability Company with its

principal place of business at 1633 Broadway, New York, New York 10019.



                                               5
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 7 of 139




        20.    Plaintiff Rhino Entertainment LLC is a Delaware Limited Liability Company with

its principal place of business at 777 South Santa Fe Avenue, Los Angeles, California 90021.

        21.    Plaintiff Warner Music Inc. is a Delaware corporation with its principal place of

business at 1633 Broadway, New York, New York 10019.

        22.    Plaintiff Warner Music International Services Limited is a Limited Liability

Company, organized and existing under the laws of England and Wales, with its principal place

of business at 27 Wrights Lane, London W8 5 SW, United Kingdom.

        23.    Plaintiff Warner Records Inc. is a Delaware corporation with its principal place of

business at 777 South Santa Fe Avenue, Los Angeles, California 90021.

        24.    Plaintiffs are some of the largest record companies in the world, engaged in the

business of producing, manufacturing, distributing, selling, licensing, and otherwise exploiting

sound recordings in the United States through various media. They invest substantial money,

time, effort, and talent in creating, advertising, promoting, selling, and licensing unique and

valuable sound recordings embodying the performances of their exclusive recording artists.

        25.    Plaintiffs own and/or control in whole or in part the copyrights and/or exclusive

rights in innumerable sound recordings, including the sound recordings listed on Exhibit A,

which is illustrative and non-exhaustive. All of the sound recordings listed on Exhibit A have

been registered, or filed pursuant to 17 U.S.C. § 1401, with the U.S. Copyright Office.

                                             Defendant

        26.    Defendant Frontier Communications Corporation is a corporation organized under

the laws of the state of Connecticut, with its principal place of business at 401 Merritt 7,

Norwalk, Connecticut 06851. Frontier also maintains substantial operations and offices in New

York.



                                                  6
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 8 of 139




        27.     On April 14, 2020, Frontier and certain affiliated debtor entities filed voluntary

petitions for relief under Chapter 11 of Title 11 of the United States Code in the Bankruptcy

Court of the United States District Court of the Southern District of New York.

        28.     On April 30, 2021, Frontier emerged from Chapter 11 bankruptcy, and the Fifth

Amended Joint Plan of Reorganization of Frontier Communications Corporation and Its Debtor

Affiliates Pursuant to Chapter 11 of the Bankruptcy Code became effective.

                                  JURISDICTION AND VENUE

        29.     This Court has subject matter jurisdiction over this action, which arises under the

Copyright Act, 17 U.S.C. §§ 101 et seq., pursuant to 28 U.S.C. §§ 1331 and 1338.

        30.     This Court has personal jurisdiction over Frontier pursuant to New York Civil

Practice Law and Rule (“CPLR”) 301. Frontier has offices in New York, employs thousands of

people in New York, has consented to jurisdiction in the state, and has pervasive corporate ties to

the state that are sufficient to justify the imposition of general jurisdiction here.

        31.     This Court also has personal jurisdiction over Frontier pursuant to CPLR 302.

Frontier transacts business within New York to supply Internet service to customers in this state.

In addition, Frontier has deliberately exploited the New York market, establishing network

operations in this district, selling its services to over 80,000 New York households, and

advertising its Internet service to potential subscribers in the state. Frontier has committed

tortious acts within New York, including providing Internet service to New York subscribers

who used Frontier’s network to directly and repeatedly infringe Plaintiffs’ copyrights; continuing

to provide Internet service to, and failing to suspend or terminate the accounts of, New York

customers, even after receiving multiple notices of their infringing activity; advertising its high-

speed Internet service in New York to serve as a draw for subscribers who sought faster


                                                   7
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 9 of 139




download speeds to facilitate their direct and repeated infringements; and/or responding or

failing to respond to repeated notices of copyright infringement directed to infringing subscribers

located in the state. Frontier also has caused injury to Plaintiffs in this state by allowing its

customers to use Frontier’s network to systematically infringe Plaintiffs’ copyrights, all while

deriving millions of dollars in revenue from interstate commerce.

        32.    Venue is proper in this district under 28 U.S.C. §§ 1391 and 1400.

                                   FACTUAL BACKGROUND

        33.    Representatives of Plaintiffs have transmitted to Frontier over 20,000 copyright

infringement notices, which fully complied with the Digital Millennium Copyright Act

(“DMCA”), detailing specific instances of its subscribers accessing P2P services via Frontier’s

network to unlawfully distribute and copy copyrighted works (“DMCA Notices”). P2P is a term

used to refer to a decentralized network of users whereby each Internet-connected participant

(i.e., a “peer” or a “node”) can act as both a supplier and consumer of content files.

        34.    The DMCA Notices identified the unique Internet Protocol (“IP”) address

assigned to each user of Frontier’s network, in addition to the date and time the infringing

activity was detected. Only Frontier, as the provider of the technology and system used to

infringe, had the ability required to match the IP address to a particular subscriber, as well as to

contact that subscriber or terminate that subscriber’s service.

        35.    The DMCA Notices advised Frontier of clear and unambiguous infringing activity

by Frontier’s subscribers—that is, unauthorized downloading and distribution of copyrighted

music. Frontier’s subscribers had no legal basis or justification for downloading or distributing

digital copies of Plaintiffs’ sound recordings to thousands or millions of strangers over the

Internet.


                                                   8
       Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 10 of 139




        36.     In addition to documenting the sheer volume of the infringing activity on its

network, the DMCA Notices sent to Frontier identified specific subscribers who were flagrant

and serial infringers.

        37.     Over the years, Frontier received thousands of infringement notices from other

copyright owners. Plaintiffs are aware of some, but by no means all, of those notices. Those

notices identified thousands of other Frontier subscribers engaged in blatant and repeated

infringement, with more than 4,000 subscribers identified in three or more notices and some

subscribers identified in 100 or more notices.

        38.     These examples and countless others amply illustrate that, rather than terminating

repeat infringers—and losing subscription revenues—Frontier consciously chose to look the

other way in order to continue to collect subscriber fees.

        39.     During all pertinent times, Frontier had the full legal right, obligation, and

technical ability to prevent or limit the infringements occurring on its network. Under Frontier’s

“Acceptable Use Policy,” which its subscribers agreed to as a condition of using its Internet

service, Frontier was empowered to suspend or terminate a subscriber’s Internet access for a

variety of reasons, including a subscriber’s use of its network or services for “transmitting or

receiving copyright infringing . . . material.” Further, Frontier’s Acceptable Use Policy

expressly provided: “Repeated copyright infringements are grounds for termination of service.”

        40.     Despite these alleged policies, and despite receiving thousands of DMCA Notices

from Plaintiffs’ representatives, and thousands of similar notices from other copyright owners,

Frontier knowingly permitted specifically identified repeat infringers to continue to use its

network to infringe. Rather than disconnect or otherwise address the Internet access of blatant

repeat infringers, Frontier knowingly continued to provide these subscribers with the Internet



                                                  9
       Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 11 of 139




access that enabled them to continue to illegally download or distribute Plaintiffs’ copyrighted

works unabated. Frontier’s provision of high-speed Internet service materially contributed to

these direct infringements.

       41.     Frontier’s motivation for refusing to terminate or suspend the accounts of blatant

infringing subscribers was simple: it valued its own profits over its legal responsibilities.

Retaining infringing subscribers provided a direct financial benefit to Frontier. Frontier did not

want to lose subscriber revenue by terminating accounts of infringing subscribers. Frontier did

not want to risk the possibility that account terminations would make its service less attractive to

existing or prospective users. Moreover, infringing subscribers were especially profitable to

Frontier. Illegal P2P activity consumes substantial Internet data usage, leading subscribers to

pay more money for plans with faster Internet speeds and greater data usage. In addition,

Frontier was simply disinterested in devoting sufficient resources to tracking repeat infringers,

responding to infringement notices, and terminating accounts in appropriate circumstances.

Considering only its own pecuniary gain, Frontier ignored and turned a blind eye to flagrant,

repeat infringement by known specific subscribers, thus facilitating and multiplying the harm to

Plaintiffs. And Frontier’s failure to adequately police its infringing subscribers was a draw to

subscribers to purchase Frontier’s services, so that the subscribers could then use those services

to infringe Plaintiffs’ (and others’) copyrights. The specific infringing subscribers identified in

the DMCA Notices knew Frontier would not terminate their accounts despite receiving multiple

notices identifying them as infringers, and they remained Frontier subscribers to continue

illegally downloading copyrighted works.

       42.     The consequences of Frontier’s support of and profit from infringement are

obvious and stark. The use of Frontier’s network by its subscribers to copy and distribute



                                                 10
          Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 12 of 139




infringing copies of Plaintiffs’ copyrighted works undercuts the legitimate music market,

depriving Plaintiffs, and those recording artists whose works they sell and license, of the

compensation to which they are entitled. Without such compensation, Plaintiffs and their

recording artists have fewer resources available to invest in the further creation and distribution

of high-quality music.

                                      CLAIMS FOR RELIEF

                              FIRST CAUSE OF ACTION
                Contributory Copyright Infringement Claim (17 U.S.C. § 101 et seq.)

          43.   Plaintiffs repeat and reallege each and every allegation above as if fully set forth

herein.

          44.   Frontier and its subscribers do not have any authorization, permission, license or

consent to exploit the copyrighted sound recordings at issue.

          45.   Plaintiffs are the legal or beneficial owners of the copyrighted works that were

infringed by Frontier’s subscribers and which were duly registered, or filed pursuant to 17 U.S.C.

§ 1401, with the U.S. Copyright Office. Using Internet access and services provided by Frontier,

its subscribers unlawfully reproduced and distributed via BitTorrent and other P2P protocols

thousands of Plaintiffs’ sound recordings, including those listed on Exhibit A. The foregoing

activity constitutes direct infringement or an unauthorized act in violation of 17 U.S.C. §§ 106,

501, and 1401 et seq.

          46.   Frontier is contributorily liable for the direct infringements of its subscribers

described herein. Through the DMCA Notices and other means, Frontier had knowledge that its

network was being used for copyright infringement on a massive scale; Frontier also knew which

specific subscribers engaged in such repeated and flagrant infringement. Nevertheless, Frontier

facilitated, encouraged, and materially contributed to such infringement by continuing to provide

                                                  11
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 13 of 139




its network and the facilities necessary for its subscribers to commit repeated infringements.

Frontier had the means to withhold that assistance upon learning of specific infringing activity by

specific users but failed to do so.

        47.      By purposefully ignoring and turning a blind eye to its subscribers’ flagrant and

repeated infringements, Frontier knowingly caused and materially contributed to the unlawful

reproduction and distribution of Plaintiffs’ copyrighted works, including but not limited to those

listed on Exhibit A, in violation of Plaintiffs’ exclusive rights under the copyright laws of the

United States.

        48.      Each infringement of Plaintiffs’ copyrighted sound recordings constitutes a

separate and distinct act of infringement.

        49.      The foregoing acts of infringement by Frontier have been willful, intentional, and

purposeful, in disregard of Plaintiffs’ rights. Indeed, the sound recordings listed on Exhibit A

represent works infringed by Frontier’s subscribers after Plaintiffs identified those particular

subscribers to Frontier in multiple DMCA Notices.

        50.      As a direct and proximate result of its wrongful conduct, Frontier has and will

obtain benefits, including, but not limited to, profits to which Frontier is not entitled.

        51.      As a direct and proximate result of Frontier’s wrongful conduct, Plaintiffs have

been, and will continue to be, substantially and irreparably harmed in an amount not readily

capable of determination. Unless restrained by this Court, Frontier will cause further irreparable

injury to Plaintiffs.

        52.      As a direct and proximate result of Frontier’s willful infringement of Plaintiffs’

copyrights, Plaintiffs are entitled to statutory damages, pursuant to 17 U.S.C. § 504(c), in an




                                                  12
          Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 14 of 139




amount of up to $150,000 with respect to each of the works infringed, or such other amount as

may be proper under 17 U.S.C. § 504(c).

          53.   Plaintiffs are also entitled to their attorneys’ fees and full costs pursuant to

17 U.S.C. § 505.

                               SECOND CAUSE OF ACTION
                Vicarious Copyright Infringement Claim (17 U.S.C. § 101 et seq.)

          54.   Plaintiffs repeat and reallege each and every allegation above as if fully set forth

herein.

          55.   Frontier and its subscribers have no authorization, license or other consent to

exploit the copyrighted sound recordings at issue.

          56.   Plaintiffs are the legal or beneficial owners of the copyrighted works that were

infringed by Frontier’s subscribers and which were duly registered, or filed pursuant to 17 U.S.C.

§ 1401, with the U.S. Copyright Office. Using Internet access and services provided by Frontier,

its subscribers unlawfully reproduced and distributed via BitTorrent and other P2P protocols

thousands of Plaintiffs’ sound recordings, including those listed on Exhibit A. The foregoing

activity constitutes direct infringement or an unauthorized act in violation of 17 U.S.C. §§ 106,

501, and 1401 et seq.

          57.   Frontier had the legal right and practical ability to supervise and control the

infringing activities that occurred through the use of its network and at all relevant times had a

financial interest in, and derived direct financial benefit from, the infringing use of its network.

Frontier derived an obvious and direct financial benefit from its subscribers’ infringement. The

ability to use Frontier’s high-speed Internet facilities to illegally download Plaintiffs’

copyrighted works served to draw, maintain, and generate higher fees from paying subscribers to

Frontier’s service. Among other financial benefits, by failing to terminate the accounts of

                                                  13
         Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 15 of 139




specific repeat infringers known to Frontier, Frontier earned illicit revenue through user

subscription fees that it would not have otherwise received from repeat infringers, as well as new

subscribers drawn to Frontier’s services for the purpose of illegally downloading copyrighted

works. The specific infringing subscribers identified in the DMCA Notices knew Frontier would

not terminate their accounts despite Frontier’s receipt of multiple notices identifying them as

infringers, and they remained Frontier subscribers to continue illegally downloading copyrighted

works.

         58.    Frontier is vicariously liable for the unlawful reproduction and distribution of

Plaintiffs’ copyrighted works, including but not limited to those listed on Exhibit A, in violation

of Plaintiffs’ exclusive rights under the copyright laws of the United States.

         59.    Each infringement of Plaintiffs’ copyrighted sound recordings constitutes a

separate and distinct act of infringement.

         60.    The foregoing acts of infringement by Frontier have been willful, intentional, and

purposeful, in disregard of Plaintiffs’ rights. Indeed, the sound recordings listed on Exhibit A

represent works infringed by Frontier’s subscribers after Plaintiffs identified those particular

subscribers to Frontier in multiple prior DMCA Notices.

         61.    As a direct and proximate result of its wrongful conduct, Frontier has and will

obtain benefits, including, but not limited to, profits to which Frontier is not entitled.

         62.    As a direct and proximate result of Frontier’s wrongful conduct, Plaintiffs have

been, and will continue to be, substantially and irreparably harmed in an amount not readily

capable of determination. Unless restrained by this Court, Frontier will cause further irreparable

injury to Plaintiffs.




                                                  14
       Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 16 of 139




       63.     As a direct and proximate result of Frontier’s willful infringement of Plaintiffs’

copyrights, Plaintiffs are entitled to statutory damages, pursuant to 17 U.S.C. § 504(c), in an

amount of up to $150,000 with respect to each of the works infringed, or such other amount as

may be proper under 17 U.S.C. § 504(c).

       64.     Plaintiffs are also entitled to their attorneys’ fees and full costs pursuant to

17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request judgment against Frontier as follows:

       A.      Declaring that Frontier willfully infringed Plaintiffs’ copyrighted sound

               recordings;

       B.      Issuing a preliminary and permanent injunction enjoining Frontier, and its

               agents, servants, employees, attorneys, successors and assigns, and all persons,

               firms, and corporations acting in active concert or participation with it, from

               directly or indirectly reproducing, distributing, publicly displaying, creating

               derivative works, otherwise infringing or causing, enabling, facilitating,

               encouraging or inducing the reproduction, distribution, public display, creation

               of derivative works or other infringement of, any of the respective copyrights

               owned or exclusively controlled, in whole or in part, by Plaintiffs, whether now

               in existence or hereinafter created, and ordering that all unlawful copies be

               destroyed;

       C.      Entering judgment for Plaintiffs against Frontier for statutory damages in an

               amount based upon Frontier’s willful acts of infringement of Plaintiffs’




                                                 15
Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 17 of 139




     copyrighted sound recordings and unauthorized acts, as alleged above, pursuant to

     the Copyright Act, 17 U.S.C. §§ 101 et seq.;

D.   Alternatively, ordering Frontier to render a full and complete accounting to

     Plaintiffs of Frontier’s profits, gains, advantages or the value of business

     opportunities received from the foregoing acts of infringement and entering

     judgment for Plaintiffs against Frontier for all damages suffered by Plaintiffs and

     for any profits or gain by Frontier attributable to the infringements of Plaintiffs’

     copyrights and unauthorized acts alleged above in amounts to be determined at

     trial;

E.   Awarding Plaintiffs the costs and disbursements of this action, including

     reasonable attorneys’ fees, pursuant to 17 U.S.C. § 505;

F.   Awarding Plaintiffs pre-judgment and post-judgment interest, to the fullest extent

     available, on the foregoing; and

G.   Granting such other and further relief as the Court deems just and proper.




                                        16
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 18 of 139




                                   DEMAND FOR JURY TRIAL

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiffs hereby demand a jury trial on

all issues so triable in this action.



Dated: September 3, 2021                      OPPENHEIM + ZEBRAK, LLP
      Washington, DC
                                                /s/ Matthew J. Oppenheim
                                              Matthew J. Oppenheim
                                              Lucy Grace D. Noyola (admitted pro hac vice)
                                              4530 Wisconsin Avenue, NW, Fifth Floor
                                              Washington, DC 20016
                                              Tel: 202-480-2999
                                              matt@oandzlaw.com
                                              lucy@oandzlaw.com


                                              Attorneys for Plaintiffs




                                                17
Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 19 of 139




         Exhibit A
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 20 of 139


Ex. A                                                     Registration
               Artist                  Track                                   Plaintiff
 No.                                                        Number
  1     2Pac                  Brenda's Got A Baby        SR0000172261    UMG Recordings, Inc.
  2     2Pac                  Dear Mama                  SR0000198941    UMG Recordings, Inc.
  3     2Pac                  So Many Tears              SR0000198774    UMG Recordings, Inc.
  4     2Pac                  Temptations                SR0000198774    UMG Recordings, Inc.
  5     2Pac                  Trapped                    SR0000172261    UMG Recordings, Inc.
  6     2Pac ft. Dramacydal   Me Against The World       SR0000198774    UMG Recordings, Inc.
                              How Long Will They
  7     2Pac ft. Nate Dogg    Mourn Me?                  SR0000206272    UMG Recordings, Inc.
  8     3 Doors Down          Away From The Sun          SR0000347346    UMG Recordings, Inc.
  9     3 Doors Down          Back To Me                 SR0000680907    UMG Recordings, Inc.
 10     3 Doors Down          Be Like That               SR0000277407    UMG Recordings, Inc.
 11     3 Doors Down          Be Somebody                SR0000368870    UMG Recordings, Inc.
 12     3 Doors Down          Behind Those Eyes          SR0000368870    UMG Recordings, Inc.
 13     3 Doors Down          Believer                   SR0000680907    UMG Recordings, Inc.
 14     3 Doors Down          By My Side                 SR0000277407    UMG Recordings, Inc.
 15     3 Doors Down          Changes                    SR0000347346    UMG Recordings, Inc.
 16     3 Doors Down          Citizen/Soldier            SR0000613583    UMG Recordings, Inc.
 17     3 Doors Down          Dangerous Game             SR0000347346    UMG Recordings, Inc.
 18     3 Doors Down          Dead Love                  SR0000347346    UMG Recordings, Inc.
 19     3 Doors Down          Down Poison                SR0000277407    UMG Recordings, Inc.
 20     3 Doors Down          Duck And Run               SR0000277407    UMG Recordings, Inc.
 21     3 Doors Down          Every Time You Go          SR0000679078    UMG Recordings, Inc.
 22     3 Doors Down          Father's Son               SR0000368870    UMG Recordings, Inc.
 23     3 Doors Down          Give It To Me              SR0000613583    UMG Recordings, Inc.
 24     3 Doors Down          Going Down In Flames       SR0000347346    UMG Recordings, Inc.
 25     3 Doors Down          Goodbyes                   SR0000712821    UMG Recordings, Inc.
 26     3 Doors Down          Heaven                     SR0000680907    UMG Recordings, Inc.
 27     3 Doors Down          Here By Me                 SR0000368870    UMG Recordings, Inc.
 28     3 Doors Down          Here Without You           SR0000347346    UMG Recordings, Inc.
 29     3 Doors Down          I Feel You                 SR0000347346    UMG Recordings, Inc.
 30     3 Doors Down          It's Not Me                SR0000277407    UMG Recordings, Inc.
 31     3 Doors Down          It's Not My Time           SR0000610760    UMG Recordings, Inc.
                              It's The Only One You've
 32     3 Doors Down          Got                        SR0000613583    UMG Recordings, Inc.
 33     3 Doors Down          Kryptonite                 SR0000277407    UMG Recordings, Inc.
 34     3 Doors Down          Let Me Be Myself           SR0000613583    UMG Recordings, Inc.
 35     3 Doors Down          Let Me Go                  SR0000368870    UMG Recordings, Inc.
 36     3 Doors Down          Life Of My Own             SR0000277407    UMG Recordings, Inc.
 37     3 Doors Down          Live For Today             SR0000368870    UMG Recordings, Inc.
 38     3 Doors Down          Loser                      SR0000277407    UMG Recordings, Inc.


                                               1
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 21 of 139


Ex. A                                                  Registration
               Artist                 Track                                 Plaintiff
 No.                                                     Number
 39     3 Doors Down         My Way                   SR0000680907    UMG Recordings, Inc.
 40     3 Doors Down         My World                 SR0000368870    UMG Recordings, Inc.
 41     3 Doors Down         Never Will I Break       SR0000368870    UMG Recordings, Inc.
 42     3 Doors Down         Not Enough               SR0000277407    UMG Recordings, Inc.
 43     3 Doors Down         On The Run               SR0000680907    UMG Recordings, Inc.
 44     3 Doors Down         One Light                SR0000712822    UMG Recordings, Inc.
 45     3 Doors Down         Pages                    SR0000613583    UMG Recordings, Inc.
 46     3 Doors Down         Race For The Sun         SR0000680907    UMG Recordings, Inc.
 47     3 Doors Down         Right Where I Belong     SR0000368870    UMG Recordings, Inc.
 48     3 Doors Down         Round And Round          SR0000680907    UMG Recordings, Inc.
 49     3 Doors Down         Runaway                  SR0000613583    UMG Recordings, Inc.
 50     3 Doors Down         Running Out Of Days      SR0000347346    UMG Recordings, Inc.
 51     3 Doors Down         Sarah Yellin'            SR0000347346    UMG Recordings, Inc.
 52     3 Doors Down         She Don't Want The World SR0000613583    UMG Recordings, Inc.
 53     3 Doors Down         She Is Love              SR0000680907    UMG Recordings, Inc.
 54     3 Doors Down         Smack                    SR0000277407    UMG Recordings, Inc.
 55     3 Doors Down         So I Need You            SR0000277407    UMG Recordings, Inc.
 56     3 Doors Down         That Smell               SR0000347747    UMG Recordings, Inc.
 57     3 Doors Down         The Better Life          SR0000277407    UMG Recordings, Inc.
 58     3 Doors Down         The Real Life            SR0000368870    UMG Recordings, Inc.
 59     3 Doors Down         The Road I'm On          SR0000347346    UMG Recordings, Inc.
 60     3 Doors Down         The Silence Remains      SR0000680907    UMG Recordings, Inc.
 61     3 Doors Down         There's A Life           SR0000712821    UMG Recordings, Inc.
 62     3 Doors Down         These Days               SR0000613583    UMG Recordings, Inc.
 63     3 Doors Down         This Time                SR0000347346    UMG Recordings, Inc.
 64     3 Doors Down         Ticket To Heaven         SR0000347346    UMG Recordings, Inc.
 65     3 Doors Down         Time Of My Life          SR0000680907    UMG Recordings, Inc.
 66     3 Doors Down         Train                    SR0000613583    UMG Recordings, Inc.
 67     3 Doors Down         Wasted Me                SR0000277407    UMG Recordings, Inc.
 68     3 Doors Down         What's Left              SR0000680907    UMG Recordings, Inc.
 69     3 Doors Down         When I'm Gone            SR0000347346    UMG Recordings, Inc.
 70     3 Doors Down         When It's Over           SR0000613583    UMG Recordings, Inc.
 71     3 Doors Down         When You're Young        SR0000674196    UMG Recordings, Inc.

 72     3 Doors Down         Where My Christmas Lives SR0000637155    UMG Recordings, Inc.
 73     3 Doors Down         Who Are You              SR0000613042    UMG Recordings, Inc.
                             Your Arms Feel Like
 74     3 Doors Down         Home                     SR0000613583    UMG Recordings, Inc.
        3 Doors Down ft. Bob
 75     Seger                Landing In London       SR0000368870     UMG Recordings, Inc.


                                              2
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 22 of 139


Ex. A                                                      Registration
                  Artist                  Track                                 Plaintiff
 No.                                                         Number
 76     50 Cent                 A Baltimore Love Thing    SR0000366051    UMG Recordings, Inc.
 77     50 Cent                 Back Down                 SR0000323562    UMG Recordings, Inc.
 78     50 Cent                 Build You Up              SR0000366051    UMG Recordings, Inc.
 79     50 Cent                 Candy Shop                SR0000366051    UMG Recordings, Inc.
 80     50 Cent                 Disco Inferno             SR0000366950    UMG Recordings, Inc.
 81     50 Cent                 Get In My Car             SR0000366051    UMG Recordings, Inc.
 82     50 Cent                 God Gave Me Style         SR0000366051    UMG Recordings, Inc.
 83     50 Cent                 Gotta Make It To Heaven   SR0000337801    UMG Recordings, Inc.
 84     50 Cent                 Heat                      SR0000337801    UMG Recordings, Inc.
 85     50 Cent                 High All The Time         SR0000337801    UMG Recordings, Inc.
 86     50 Cent                 I Don't Need 'Em          SR0000366051    UMG Recordings, Inc.
                                I'm Supposed To Die
  87    50 Cent                 Tonight                   SR0000366051    UMG Recordings, Inc.
  88    50 Cent                 If I Can't                SR0000337801    UMG Recordings, Inc.
  89    50 Cent                 In My Hood                SR0000366051    UMG Recordings, Inc.
  90    50 Cent                 Lifes On The Line         SR0000337801    UMG Recordings, Inc.
  91    50 Cent                 Many Men (Wish Death)     SR0000337801    UMG Recordings, Inc.
  92    50 Cent                 My Toy Soldier            SR0000366051    UMG Recordings, Inc.
  93    50 Cent                 Outta Control             SR0000366051    UMG Recordings, Inc.
  94    50 Cent                 P.I.M.P.                  SR0000337801    UMG Recordings, Inc.
  95    50 Cent                 Piggy Bank                SR0000366051    UMG Recordings, Inc.
  96    50 Cent                 Poor Lil Rich             SR0000337801    UMG Recordings, Inc.
  97    50 Cent                 Position Of Power         SR0000366051    UMG Recordings, Inc.
  98    50 Cent                 Ryder Music               SR0000366051    UMG Recordings, Inc.
  99    50 Cent                 Ski Mask Way              SR0000366051    UMG Recordings, Inc.
 100    50 Cent                 This Is 50                SR0000366051    UMG Recordings, Inc.
 101    50 Cent                 U Not Like Me             SR0000337801    UMG Recordings, Inc.
 102    50 Cent                 Wanksta                   SR0000337801    UMG Recordings, Inc.
 103    50 Cent                 What Up Gangsta           SR0000337801    UMG Recordings, Inc.
 104    50 Cent ft. Eminem      GATman And Robbin         SR0000366051    UMG Recordings, Inc.
 105    50 Cent ft. Eminem      Patiently Waiting         SR0000337801    UMG Recordings, Inc.
        50 Cent ft. Lloyd
 106    Banks, Eminem           Don't Push Me             SR0000337801    UMG Recordings, Inc.
 107    50 Cent ft. Nate Dogg   21 Questions              SR0000337801    UMG Recordings, Inc.
 108    50 Cent ft. Tony Yayo   Like My Style             SR0000337801    UMG Recordings, Inc.
        50 Cent ft. Young
 109    Buck                    Blood Hound               SR0000337801    UMG Recordings, Inc.
 110    Amy Winehouse           A Song For You            SR0000695755    UMG Recordings, Inc.
 111    Amy Winehouse           Best Friends, Right?      SR0000695755    UMG Recordings, Inc.
 112    Amy Winehouse           Between The Cheats        SR0000695755    UMG Recordings, Inc.


                                                  3
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 23 of 139


Ex. A                                                 Registration
               Artist                Track                                 Plaintiff
 No.                                                    Number
 113    Amy Winehouse       Half Time                SR0000695755    UMG Recordings, Inc.
 114    Amy Winehouse       Our Day Will Come        SR0000695755    UMG Recordings, Inc.
 115    Amy Winehouse       The Girl From Ipanema    SR0000695755    UMG Recordings, Inc.
                            Will You Still Love Me
 116    Amy Winehouse       Tomorrow?                SR0000695755    UMG Recordings, Inc.
        Amy Winehouse ft.
 117    Nas                 Like Smoke               SR0000695755    UMG Recordings, Inc.
 118    Annie Lennox        Georgia                  SR0000766725    UMG Recordings, Inc.
 119    Annie Lennox        I Can Dream              SR0000766725    UMG Recordings, Inc.
 120    Annie Lennox        I Put A Spell On You     SR0000766725    UMG Recordings, Inc.
 121    Annie Lennox        Mood Indigo              SR0000766725    UMG Recordings, Inc.
 122    Annie Lennox        September In The Rain    SR0000766725    UMG Recordings, Inc.
 123    Annie Lennox        Strange Fruit            SR0000766725    UMG Recordings, Inc.
 124    Annie Lennox        Summertime               SR0000766725    UMG Recordings, Inc.
 125    Annie Lennox        Waterfront               SR0000766725    UMG Recordings, Inc.
 126    Annie Lennox        You Belong To Me         SR0000766725    UMG Recordings, Inc.
 127    Ariana Grande       7 rings                  SR0000847388    UMG Recordings, Inc.
 128    Ariana Grande       Baby I                   SR0000729456    UMG Recordings, Inc.
 129    Ariana Grande       Bad Decisions            SR0000781026    UMG Recordings, Inc.
 130    Ariana Grande       bad idea                 SR0000848489    UMG Recordings, Inc.
 131    Ariana Grande       Be Alright               SR0000781014    UMG Recordings, Inc.
 132    Ariana Grande       better off               SR0000827657    UMG Recordings, Inc.
 133    Ariana Grande       bloodline                SR0000848489    UMG Recordings, Inc.
                            break up with your
 134    Ariana Grande       girlfriend, i'm bored    SR0000848489    UMG Recordings, Inc.
 135    Ariana Grande       breathin                 SR0000827657    UMG Recordings, Inc.
 136    Ariana Grande       Cadillac Song            SR0000757296    UMG Recordings, Inc.
 137    Ariana Grande       Dangerous Woman          SR0000781013    UMG Recordings, Inc.
 138    Ariana Grande       Daydreamin'              SR0000729458    UMG Recordings, Inc.
 139    Ariana Grande       everytime                SR0000827657    UMG Recordings, Inc.
 140    Ariana Grande       fake smile               SR0000848489    UMG Recordings, Inc.
 141    Ariana Grande       Focus                    SR0000776846    UMG Recordings, Inc.
 142    Ariana Grande       get well soon            SR0000827657    UMG Recordings, Inc.
 143    Ariana Grande       ghostin                  SR0000848489    UMG Recordings, Inc.
 144    Ariana Grande       God is a woman           SR0000827659    UMG Recordings, Inc.
 145    Ariana Grande       goodnight n go           SR0000827657    UMG Recordings, Inc.
 146    Ariana Grande       Greedy                   SR0000781018    UMG Recordings, Inc.
 147    Ariana Grande       Honeymoon Avenue         SR0000729458    UMG Recordings, Inc.
 148    Ariana Grande       I Don't Care             SR0000781012    UMG Recordings, Inc.
 149    Ariana Grande       imagine                  SR0000847390    UMG Recordings, Inc.


                                             4
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 24 of 139


Ex. A                                                        Registration
                Artist                   Track                                    Plaintiff
 No.                                                           Number
 150    Ariana Grande           in my head interlude        SR0000848489    UMG Recordings, Inc.
 151    Ariana Grande           Into You                    SR0000781016    UMG Recordings, Inc.
 152    Ariana Grande           Intro                       SR0000757296    UMG Recordings, Inc.
                                Just A Little Bit Of Your
 153    Ariana Grande           Heart                       SR0000757296    UMG Recordings, Inc.
 154    Ariana Grande           Knew Better; Forever Boy    SR0000781012    UMG Recordings, Inc.
 155    Ariana Grande           Lovin' It                   SR0000729458    UMG Recordings, Inc.
 156    Ariana Grande           make up                     SR0000848489    UMG Recordings, Inc.
 157    Ariana Grande           Moonlight                   SR0000781012    UMG Recordings, Inc.
 158    Ariana Grande           My Everything               SR0000757296    UMG Recordings, Inc.
 159    Ariana Grande           NASA                        SR0000848489    UMG Recordings, Inc.
 160    Ariana Grande           needy                       SR0000848489    UMG Recordings, Inc.
 161    Ariana Grande           no tears left to cry        SR0000820168    UMG Recordings, Inc.
 162    Ariana Grande           One Last Time               SR0000757296    UMG Recordings, Inc.
 163    Ariana Grande           Only 1                      SR0000757296    UMG Recordings, Inc.
 164    Ariana Grande           pete davidson               SR0000827657    UMG Recordings, Inc.
 165    Ariana Grande           Piano                       SR0000729458    UMG Recordings, Inc.
 166    Ariana Grande           Sometimes                   SR0000781020    UMG Recordings, Inc.
 167    Ariana Grande           successful                  SR0000827657    UMG Recordings, Inc.
 168    Ariana Grande           sweetener                   SR0000827657    UMG Recordings, Inc.
 169    Ariana Grande           Tattooed Heart              SR0000729458    UMG Recordings, Inc.
 170    Ariana Grande           Thank U, Next               SR0000838272    UMG Recordings, Inc.
 171    Ariana Grande           The Way                     SR0000722427    UMG Recordings, Inc.
 172    Ariana Grande           Thinking Bout You           SR0000781012    UMG Recordings, Inc.
 173    Ariana Grande           Too Close                   SR0000757296    UMG Recordings, Inc.
 174    Ariana Grande           Touch It                    SR0000781024    UMG Recordings, Inc.
 175    Ariana Grande           Why Try                     SR0000757296    UMG Recordings, Inc.
 176    Ariana Grande           You Don't Know Me           SR0000757296    UMG Recordings, Inc.
 177    Ariana Grande           You’ll Never Know           SR0000729458    UMG Recordings, Inc.
        Ariana Grande ft.
 178    A$AP Ferg               Hands On Me                 SR0000757296    UMG Recordings, Inc.
        Ariana Grande ft. Big
 179    Sean                    Best Mistake                SR0000757296    UMG Recordings, Inc.
        Ariana Grande ft. Big
 180    Sean                    Right There                 SR0000729457    UMG Recordings, Inc.
        Ariana Grande ft.
 181    Cashmere Cat            Be My Baby                  SR0000757296    UMG Recordings, Inc.
        Ariana Grande ft.       Break Your Heart Right
 182    Childish Gambino        Back                        SR0000757296    UMG Recordings, Inc.



                                                 5
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 25 of 139


Ex. A                                                      Registration
               Artist                         Track                             Plaintiff
 No.                                                        Number
        Ariana Grande ft.
 183    Future                   Everyday                 SR0000781017    UMG Recordings, Inc.
        Ariana Grande ft. Iggy
 184    Azalea                   Problem                  SR0000743514    UMG Recordings, Inc.
        Ariana Grande ft. Lil
 185    Wayne                    Let Me Love You          SR0000781015    UMG Recordings, Inc.
        Ariana Grande ft.
 186    Macy Gray                Leave Me Lonely          SR0000781022    UMG Recordings, Inc.
        Ariana Grande ft.
 187    Missy Elliott            borderline               SR0000827657    UMG Recordings, Inc.
        Ariana Grande ft.
 188    Nicki Minaj              Side To Side             SR0000781019    UMG Recordings, Inc.
        Ariana Grande ft.
 189    Nicki Minaj              the light is coming      SR0000827658    UMG Recordings, Inc.
        Ariana Grande ft.
 190    Pharrell Williams        blazed                   SR0000827657    UMG Recordings, Inc.
        Ariana Grande, Nathan
 191    Sykes                    Almost Is Never Enough   SR0000729458    UMG Recordings, Inc.
        Ariana Grande, The
 192    Weeknd                   Love Me Harder           SR0000757296    UMG Recordings, Inc.
 193    Audioslave               #1 Zero                  SR0000373489    UMG Recordings, Inc.
 194    Audioslave               Be Yourself              SR0000373489    UMG Recordings, Inc.
 195    Audioslave               Dandelion                SR0000373489    UMG Recordings, Inc.
 196    Audioslave               Doesn't Remind Me        SR0000373489    UMG Recordings, Inc.
 197    Audioslave               Drown Me Slowly          SR0000373489    UMG Recordings, Inc.
 198    Audioslave               Heaven's Dead            SR0000373489    UMG Recordings, Inc.
 199    Audioslave               Man Or Animal            SR0000373489    UMG Recordings, Inc.
 200    Audioslave               Out Of Exile             SR0000373489    UMG Recordings, Inc.
 201    Audioslave               The Curse                SR0000373489    UMG Recordings, Inc.
 202    Audioslave               The Worm                 SR0000373489    UMG Recordings, Inc.
 203    Audioslave               Yesterday To Tomorrow    SR0000373489    UMG Recordings, Inc.
 204    Audioslave               Your Time Has Come       SR0000373489    UMG Recordings, Inc.
 205    Avicii                   Addicted To You          SR0000732601    UMG Recordings, Inc.
 206    Avicii                   Dear Boy                 SR0000732601    UMG Recordings, Inc.
 207    Avicii                   EDOM                     SR0000730382    UMG Recordings, Inc.
 208    Avicii                   Hey Brother              SR0000732601    UMG Recordings, Inc.
 209    Avicii                   Hope There's Someone     SR0000732601    UMG Recordings, Inc.
 210    Avicii                   Lay Me Down              SR0000732601    UMG Recordings, Inc.
 211    Avicii                   Liar Liar                SR0000732601    UMG Recordings, Inc.
 212    Avicii                   Long Road To Hell        SR0000730382    UMG Recordings, Inc.


                                                      6
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 26 of 139


Ex. A                                                   Registration
                 Artist                 Track                                  Plaintiff
 No.                                                      Number
 213    Avicii                 Shame On Me             SR0000732601      UMG Recordings, Inc.
 214    Avicii                 Wake Me Up              SR0000732602      UMG Recordings, Inc.
 215    Avicii                 You Make Me             SR0000732604      UMG Recordings, Inc.
                               (You Gotta) Fight For   SR0000079470;
 216    Beastie Boys           Your Right (To Party)   SR0000091144      UMG Recordings, Inc.
                                                       SR0000079470;
 217    Beastie Boys           Rhymin & Stealin        SR0000091144      UMG Recordings, Inc.
 218    Billy Currington       23 Degrees And South    SR0000730540      UMG Recordings, Inc.
 219    Billy Currington       Another Day Without You SR0000730540      UMG Recordings, Inc.
 220    Billy Currington       Banana Pancakes         SR0000730540      UMG Recordings, Inc.
 221    Billy Currington       Closer Tonight          SR0000730540      UMG Recordings, Inc.
 222    Billy Currington       Hallelujah              SR0000730540      UMG Recordings, Inc.
 223    Billy Currington       Hey Girl                SR0000722290      UMG Recordings, Inc.
 224    Billy Currington       One Way Ticket          SR0000730540      UMG Recordings, Inc.
 225    Billy Currington       We Are Tonight          SR0000730540      UMG Recordings, Inc.
 226    Billy Currington       Wingman                 SR0000730540      UMG Recordings, Inc.
        Billy Currington ft.
 227    Willie Nelson          Hard To Be A Hippie        SR0000730540   UMG Recordings, Inc.
                               (You Want To) Make A
 228    Bon Jovi               Memory                     SR0000609677   UMG Recordings, Inc.
 229    Bon Jovi               Always                     SR0000616649   UMG Recordings, Inc.
 230    Bon Jovi               Bad Medicine               SR0000100048   UMG Recordings, Inc.
 231    Bon Jovi               Bed Of Roses               SR0000149231   UMG Recordings, Inc.
 232    Bon Jovi               Blood On Blood             SR0000100048   UMG Recordings, Inc.
 233    Bon Jovi               Born To Be My Baby         SR0000100048   UMG Recordings, Inc.
 234    Bon Jovi               Have A Nice Day            SR0000382027   UMG Recordings, Inc.
 235    Bon Jovi               I'll Be There For You      SR0000100048   UMG Recordings, Inc.
 236    Bon Jovi               I'll Sleep When I'm Dead   SR0000149231   UMG Recordings, Inc.
 237    Bon Jovi               In And Out Of Love         SR0000062171   UMG Recordings, Inc.
 238    Bon Jovi               In These Arms              SR0000149231   UMG Recordings, Inc.
 239    Bon Jovi               It's My Life               SR0000281803   UMG Recordings, Inc.
 240    Bon Jovi               Keep The Faith             SR0000149231   UMG Recordings, Inc.
 241    Bon Jovi               Lay Your Hands On Me       SR0000100048   UMG Recordings, Inc.
 242    Bon Jovi               Lost Highway               SR0000609686   UMG Recordings, Inc.
 243    Bon Jovi               No Apologies               SR0000671160   UMG Recordings, Inc.
 244    Bon Jovi               Runaway                    SR0000052183   UMG Recordings, Inc.
                               Someday I'll Be Saturday
 245    Bon Jovi               Night                      SR0000616649   UMG Recordings, Inc.
 246    Bon Jovi               The More Things Change     SR0000671160   UMG Recordings, Inc.
 247    Bon Jovi               These Days                 SR0000208948   UMG Recordings, Inc.


                                                7
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 27 of 139


Ex. A                                                        Registration
               Artist                       Track                                 Plaintiff
 No.                                                           Number
 248    Bon Jovi                This Ain't A Love Song      SR0000208948    UMG Recordings, Inc.
 249    Bon Jovi                This Is Love This Is Life   SR0000671160    UMG Recordings, Inc.
                                We Weren't Born To
 250    Bon Jovi                Follow                      SR0000636920    UMG Recordings, Inc.
 251    Bon Jovi                What Do You Got?            SR0000671160    UMG Recordings, Inc.
 252    Bon Jovi                When We Were Beautiful      SR0000636918    UMG Recordings, Inc.
        Carly Rae Jepsen, Owl
 253    City                    Good Time                   SR0000707491    UMG Recordings, Inc.
        CW Da Youngblood,
 254    Da Young Gunna          Pound Cake                  SR0000732614    UMG Recordings, Inc.
 255    Def Leppard             Animal                      SR0000090420    UMG Recordings, Inc.
 256    Def Leppard             Armageddon It               SR0000090420    UMG Recordings, Inc.
 257    Def Leppard             Don't Shoot Shot Gun        SR0000090420    UMG Recordings, Inc.
 258    Def Leppard             Excitable                   SR0000090420    UMG Recordings, Inc.
 259    Def Leppard             Gods Of War                 SR0000090420    UMG Recordings, Inc.
 260    Def Leppard             Hysteria                    SR0000149230    UMG Recordings, Inc.
 261    Def Leppard             Love And Affection          SR0000090420    UMG Recordings, Inc.
 262    Def Leppard             Love Bites                  SR0000090420    UMG Recordings, Inc.
 263    Def Leppard             Pour Some Sugar On Me       SR0000090420    UMG Recordings, Inc.
 264    Def Leppard             Rocket                      SR0000090420    UMG Recordings, Inc.
 265    Def Leppard             Run Riot                    SR0000090420    UMG Recordings, Inc.
 266    Def Leppard             Women                       SR0000090420    UMG Recordings, Inc.
 267    Diddy - Dirty Money     Change                      SR0000668311    UMG Recordings, Inc.
 268    Diddy - Dirty Money     Hate You Now                SR0000668311    UMG Recordings, Inc.
 269    Diddy - Dirty Money     Hello Good Morning          SR0000653490    UMG Recordings, Inc.
 270    Diddy - Dirty Money     I Hate That You Love Me     SR0000668311    UMG Recordings, Inc.
 271    Diddy - Dirty Money     Intro                       SR0000668311    UMG Recordings, Inc.
 272    Diddy - Dirty Money     Last Night Part 2           SR0000668311    UMG Recordings, Inc.
 273    Diddy - Dirty Money     Someone To Love Me          SR0000668311    UMG Recordings, Inc.
        Diddy - Dirty Money
 274    ft. Chris Brown         Yesterday                   SR0000668311    UMG Recordings, Inc.
        Diddy - Dirty Money
        ft. Chris Brown, Wiz
        Khalifa, Seven Of
 275    Richgirl                I Know                      SR0000668311    UMG Recordings, Inc.
        Diddy - Dirty Money
 276    ft. Grace Jones         Yeah Yeah You Would         SR0000668311    UMG Recordings, Inc.
        Diddy - Dirty Money
 277    ft. Lil Wayne           Strobe Lights               SR0000668311    UMG Recordings, Inc.




                                                    8
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 28 of 139


Ex. A                                                    Registration
                Artist                    Track                               Plaintiff
 No.                                                      Number
        Diddy - Dirty Money
        ft. Lil Wayne, Justin
        Timberlake, Bilal,
 278    James Fauntleroy        Shades                  SR0000668311    UMG Recordings, Inc.
        Diddy - Dirty Money
        ft. Notorious B.I.G.,
 279    Rick Ross               Angels                  SR0000668311    UMG Recordings, Inc.
        Diddy - Dirty Money
 280    ft. Skylar Grey         Coming Home             SR0000668310    UMG Recordings, Inc.
        Diddy - Dirty Money
 281    ft. Trey Songz          Your Love               SR0000668311    UMG Recordings, Inc.
        Diddy - Dirty Money
 282    ft. Usher               Looking For Love        SR0000668311    UMG Recordings, Inc.
        Diddy - Dirty Money,
 283    Drake                   Loving You No More      SR0000668311    UMG Recordings, Inc.
 284    Diddy-Dirty Money       Ass On The Floor        SR0000668311    UMG Recordings, Inc.
 285    Disclosure              Grab Her! (Explicit)    SR0000724303    UMG Recordings, Inc.
 286    Disclosure              Intro                   SR0000724303    UMG Recordings, Inc.
 287    Disclosure              Second Chance           SR0000724303    UMG Recordings, Inc.
 288    Disclosure              Stimulation             SR0000724303    UMG Recordings, Inc.
 289    Disclosure              Tenderly                SR0000724303    UMG Recordings, Inc.
 290    Disclosure              What's In Your Head     SR0000724303    UMG Recordings, Inc.
                                When A Fire Starts To
 291    Disclosure              Burn                    SR0000724303    UMG Recordings, Inc.
        Disclosure ft. Jamie
 292    Woon                    January                 SR0000724303    UMG Recordings, Inc.
        Disclosure ft. Jessie
 293    Ware                    Confess To Me           SR0000724303    UMG Recordings, Inc.
        Disclosure ft. London
 294    Grammar                 Help Me Lose My Mind    SR0000724303    UMG Recordings, Inc.
        Disclosure ft. Sinaed
 295    Harnett                 Boiling                 SR0000724303    UMG Recordings, Inc.
 296    Drake                   9                       SR0000787219    UMG Recordings, Inc.
 297    Drake                   10 Bands                SR0000759700    UMG Recordings, Inc.
 298    Drake                   30 for 30 Freestyle     SR0000759700    UMG Recordings, Inc.
 299    Drake                   6 God                   SR0000759700    UMG Recordings, Inc.
 300    Drake                   6 Man                   SR0000759700    UMG Recordings, Inc.
                                6PM In New York
 301    Drake                   (Explicit)              SR0000759700    UMG Recordings, Inc.
 302    Drake                   9AM in Dallas           SR0000759700    UMG Recordings, Inc.


                                                  9
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 29 of 139


Ex. A                                              Registration
                Artist            Track                                 Plaintiff
 No.                                                 Number
 303    Drake             Best I Ever Had         SR0000641950    UMG Recordings, Inc.
 304    Drake             Blem                    SR0000883438    UMG Recordings, Inc.
 305    Drake             Brand New               SR0000641948    UMG Recordings, Inc.
                          Cameras; Good Ones Go
 306    Drake             Interlude               SR0000689350    UMG Recordings, Inc.
 307    Drake             Can't Have Everything   SR0000883438    UMG Recordings, Inc.
 308    Drake             Cece's Interlude        SR0000759700    UMG Recordings, Inc.
 309    Drake             Childs Play             SR0000779293    UMG Recordings, Inc.
 310    Drake             Come Thru               SR0000732614    UMG Recordings, Inc.
 311    Drake             Company (Explicit)      SR0000759700    UMG Recordings, Inc.
 312    Drake             Congratulations         SR0000641948    UMG Recordings, Inc.
 313    Drake             Connect                 SR0000732614    UMG Recordings, Inc.
 314    Drake             Controlla               SR0000779293    UMG Recordings, Inc.
 315    Drake             Do Not Disturb          SR0000883438    UMG Recordings, Inc.
 316    Drake             Do What You Do          SR0000759700    UMG Recordings, Inc.
 317    Drake             Doing It Wrong          SR0000689350    UMG Recordings, Inc.
 318    Drake             Energy                  SR0000759700    UMG Recordings, Inc.
 319    Drake             Fake Love               SR0000883438    UMG Recordings, Inc.
 320    Drake             Feel No Ways            SR0000779293    UMG Recordings, Inc.
 321    Drake             Find Your Love          SR0000759700    UMG Recordings, Inc.
 322    Drake             Fire & Desire           SR0000779293    UMG Recordings, Inc.
 323    Drake             Free Smoke              SR0000883438    UMG Recordings, Inc.
 324    Drake             Furthest Thing          SR0000732614    UMG Recordings, Inc.
 325    Drake             Gyalchester             SR0000883438    UMG Recordings, Inc.
 326    Drake             Hate Sleeping Alone     SR0000689350    UMG Recordings, Inc.
 327    Drake             Headlines               SR0000689350    UMG Recordings, Inc.
 328    Drake             Hotline Bling           SR0000771820    UMG Recordings, Inc.
 329    Drake             Houstatlantavegas       SR0000641948    UMG Recordings, Inc.
 330    Drake             How Bout Now            SR0000769089    UMG Recordings, Inc.
 331    Drake             Hype                    SR0000779293    UMG Recordings, Inc.
 332    Drake             Jorja Interlude         SR0000883438    UMG Recordings, Inc.
 333    Drake             Jungle                  SR0000759700    UMG Recordings, Inc.
 334    Drake             Karaoke                 SR0000759700    UMG Recordings, Inc.
 335    Drake             Keep The Family Close   SR0000779293    UMG Recordings, Inc.
 336    Drake             Know Yourself           SR0000759700    UMG Recordings, Inc.
 337    Drake             Legend                  SR0000759700    UMG Recordings, Inc.
 338    Drake             Light Up                SR0000653574    UMG Recordings, Inc.
 339    Drake             Look What You've Done   SR0000689350    UMG Recordings, Inc.
 340    Drake             Lose You                SR0000883438    UMG Recordings, Inc.
 341    Drake             Lust For Life           SR0000641948    UMG Recordings, Inc.


                                       10
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 30 of 139


Ex. A                                                    Registration
               Artist                    Track                                Plaintiff
 No.                                                       Number
 342    Drake                  Madiba Riddim            SR0000883438    UMG Recordings, Inc.
 343    Drake                  Madonna                  SR0000769089    UMG Recordings, Inc.
 344    Drake                  Marvins Room             SR0000689350    UMG Recordings, Inc.
 345    Drake                  My Side                  SR0000769089    UMG Recordings, Inc.
 346    Drake                  No Tellin'               SR0000759700    UMG Recordings, Inc.
 347    Drake                  Nothings Into Somethings SR0000883438    UMG Recordings, Inc.
 348    Drake                  November 18th            SR0000641948    UMG Recordings, Inc.
 349    Drake                  Now & Forever            SR0000759700    UMG Recordings, Inc.
 350    Drake                  Over                     SR0000759700    UMG Recordings, Inc.
 351    Drake                  Over My Dead Body        SR0000689350    UMG Recordings, Inc.
 352    Drake                  Own It                   SR0000732614    UMG Recordings, Inc.
 353    Drake                  Passionfruit             SR0000883438    UMG Recordings, Inc.
 354    Drake                  Practice                 SR0000689350    UMG Recordings, Inc.
 355    Drake                  Redemption               SR0000779293    UMG Recordings, Inc.
 356    Drake                  Say What's Real          SR0000641948    UMG Recordings, Inc.
 357    Drake                  Shot For Me              SR0000689350    UMG Recordings, Inc.
 358    Drake                  Show Me A Good Time      SR0000759700    UMG Recordings, Inc.
 359    Drake                  Skepta Interlude         SR0000883438    UMG Recordings, Inc.
 360    Drake                  Sooner Than Later        SR0000641948    UMG Recordings, Inc.
 361    Drake                  Star67 (Explicit)        SR0000759700    UMG Recordings, Inc.
 362    Drake                  Started From the Bottom  SR0000718999    UMG Recordings, Inc.
 363    Drake                  Still Here               SR0000787219    UMG Recordings, Inc.
 364    Drake                  Summers Over Interlude   SR0000779293    UMG Recordings, Inc.
 365    Drake                  Teenage Fever            SR0000883438    UMG Recordings, Inc.
 366    Drake                  Thank Me Now             SR0000759700    UMG Recordings, Inc.
 367    Drake                  The Calm                 SR0000641948    UMG Recordings, Inc.
 368    Drake                  The Language             SR0000732614    UMG Recordings, Inc.
 369    Drake                  The Motion               SR0000732614    UMG Recordings, Inc.
 370    Drake                  The Resistance           SR0000759700    UMG Recordings, Inc.
 371    Drake                  The Ride                 SR0000689350    UMG Recordings, Inc.
 372    Drake                  Tuscan Leather           SR0000732614    UMG Recordings, Inc.
 373    Drake                  U With Me?               SR0000779293    UMG Recordings, Inc.
 374    Drake                  Under Ground Kings       SR0000689350    UMG Recordings, Inc.
 375    Drake                  Views                    SR0000779293    UMG Recordings, Inc.
 376    Drake                  Weston Road Flows        SR0000779293    UMG Recordings, Inc.
 377    Drake                  Worst Behavior           SR0000732614    UMG Recordings, Inc.
 378    Drake                  Wu-Tang Forever          SR0000732614    UMG Recordings, Inc.
 379    Drake                  You & The 6              SR0000759700    UMG Recordings, Inc.
        Drake ft. 2 Chainz, Big
 380    Sean                    All Me                 SR0000732614     UMG Recordings, Inc.


                                             11
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 31 of 139


Ex. A                                                      Registration
                Artist                         Track                            Plaintiff
 No.                                                        Number
        Drake ft. 2 Chainz,
 381    Young Thug                Sacrifices              SR0000883438    UMG Recordings, Inc.
 382    Drake ft. Alicia Keys     Fireworks               SR0000759700    UMG Recordings, Inc.
        Drake ft. Black Coffee,
 383    Jorja Smith               Get It Together         SR0000883438    UMG Recordings, Inc.
        Drake ft. Bun B, Lil
 384    Wayne                     Uptown                  SR0000641948    UMG Recordings, Inc.
        Drake ft. Chilly
 385    Gonzales                  Outro                   SR0000641948    UMG Recordings, Inc.
 386    Drake ft. Detail          305 To My City          SR0000732614    UMG Recordings, Inc.
 387    Drake ft. Future          Grammys                 SR0000779293    UMG Recordings, Inc.
 388    Drake ft. Giggs           KMT                     SR0000883438    UMG Recordings, Inc.
 389    Drake ft. Giggs           No Long Talk            SR0000883438    UMG Recordings, Inc.
 390    Drake ft. Jhené Aiko      From Time               SR0000732614    UMG Recordings, Inc.
 391    Drake ft. Kanye West      Glow                    SR0000883438    UMG Recordings, Inc.
                                  HYFR (Hell Ya F***ing
 392    Drake ft. Lil Wayne       Right)                  SR0000689350    UMG Recordings, Inc.
 393    Drake ft. Lil Wayne       Ignant Shit             SR0000641948    UMG Recordings, Inc.
 394    Drake ft. Lil Wayne       Miss Me                 SR0000759700    UMG Recordings, Inc.
 395    Drake ft. Lil Wayne       The Motto               SR0000689350    UMG Recordings, Inc.
        Drake ft. Lil Wayne,
 396    Andre 3000             The Real Her               SR0000689350    UMG Recordings, Inc.
 397    Drake ft. Lloyd        A Night Off                SR0000641948    UMG Recordings, Inc.
 398    Drake ft. Lykke Li     Little Bit                 SR0000641948    UMG Recordings, Inc.
                               Hold On, We're Going
 399    Drake ft. Majid Jordan Home                       SR0000732614    UMG Recordings, Inc.
 400    Drake ft. Nicki Minaj Make Me Proud               SR0000689350    UMG Recordings, Inc.
 401    Drake ft. Nicki Minaj Up All Night                SR0000759700    UMG Recordings, Inc.
 402    Drake ft. Omarion      Bria's Interlude           SR0000641948    UMG Recordings, Inc.
        Drake ft.
 403    PARTYNEXTDOOR Preach                              SR0000759700    UMG Recordings, Inc.
        Drake ft.
 404    PARTYNEXTDOOR Since Way Back                      SR0000883438    UMG Recordings, Inc.
        Drake ft.
 405    PARTYNEXTDOOR Wednesday Night Interlude           SR0000759700    UMG Recordings, Inc.
        Drake ft.
 406    PARTYNEXTDOOR With You                            SR0000779293    UMG Recordings, Inc.
        Drake ft. Peter Bjorn
 407    And John               Let's Call It Off          SR0000759700    UMG Recordings, Inc.



                                                    12
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 32 of 139


Ex. A                                                         Registration
                Artist                        Track                                Plaintiff
 No.                                                           Number

 408    Drake ft. Pimp C, dvsn     Faithful                  SR0000779293    UMG Recordings, Inc.
        Drake ft. Quavo,
 409    Travi$ Scott               Portland                  SR0000883438    UMG Recordings, Inc.
 410    Drake ft. Rick Ross        Lord Knows                SR0000689350    UMG Recordings, Inc.
 411    Drake ft. Rihanna          Take Care                 SR0000689350    UMG Recordings, Inc.
 412    Drake ft. Rihanna          Too Good                  SR0000779293    UMG Recordings, Inc.
 413    Drake ft. Sampha           4422                      SR0000883438    UMG Recordings, Inc.
 414    Drake ft. Sampha           Too Much                  SR0000732614    UMG Recordings, Inc.
        Drake ft. Santigold, Lil
 415    Wayne                      Unstoppable               SR0000641948    UMG Recordings, Inc.
        Drake ft. T.I., Swizz
 416    Beatz                      Fancy                     SR0000759700    UMG Recordings, Inc.
 417    Drake ft. The Throne       Pop Style                 SR0000779293    UMG Recordings, Inc.
 418    Drake ft. The Weeknd       Crew Love                 SR0000689350    UMG Recordings, Inc.
 419    Drake ft. The-Dream        Shut It Down              SR0000653574    UMG Recordings, Inc.
        Drake ft. Trey Songz,
 420    Lil Wayne                  Successful                SR0000641948    UMG Recordings, Inc.

 421    Drake ft. WizKid, Kyla     One Dance                 SR0000787219    UMG Recordings, Inc.
 422    Drake ft. Young Jeezy      Unforgettable             SR0000759700    UMG Recordings, Inc.
 423    Drake ft. Young Thug       Ice Melts                 SR0000883438    UMG Recordings, Inc.
 424    Drake, Future              Big Rings                 SR0000759700    UMG Recordings, Inc.
 425    Drake, Future              Change Locations          SR0000759700    UMG Recordings, Inc.
 426    Drake, Future              Diamonds Dancing          SR0000759700    UMG Recordings, Inc.
 427    Drake, Future              Digital Dash              SR0000759700    UMG Recordings, Inc.
 428    Drake, Future              I'm The Plug              SR0000759700    UMG Recordings, Inc.
 429    Drake, Future              Jumpman                   SR0000759700    UMG Recordings, Inc.
 430    Drake, Future              Live From The Gutter      SR0000759700    UMG Recordings, Inc.
 431    Drake, Future              Plastic Bag               SR0000759700    UMG Recordings, Inc.
 432    Drake, Future              Scholarships              SR0000759700    UMG Recordings, Inc.
 433    Ellie Goulding             Every Time You Go         SR0000671828    UMG Recordings, Inc.
 434    Ellie Goulding             Guns And Horses           SR0000664533    UMG Recordings, Inc.
 435    Ellie Goulding             I'll Hold My Breath       SR0000671828    UMG Recordings, Inc.
 436    Ellie Goulding             Salt Skin                 SR0000671828    UMG Recordings, Inc.
 437    Ellie Goulding             The Writer                SR0000671828    UMG Recordings, Inc.
                                   This Love (Will Be Your
 438    Ellie Goulding             Downfall)                 SR0000671828    UMG Recordings, Inc.
 439    Ellie Goulding             Under The Sheets          SR0000671828    UMG Recordings, Inc.
 440    Ellie Goulding             Wish I Stayed             SR0000752677    UMG Recordings, Inc.


                                                  13
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 33 of 139


Ex. A                                                 Registration
                Artist              Track                                   Plaintiff
 No.                                                    Number
 441    Ellie Goulding    Your Biggest Mistake       SR0000671828     UMG Recordings, Inc.
 442    Elton John        Believe                    SR0000168788     UMG Recordings, Inc.
 443    Elton John        Bennie And The Jets        N10950           UMG Recordings, Inc.
 444    Elton John        Blue Eyes                  SR0000035166     UMG Recordings, Inc.
 445    Elton John        Candle In The Wind         N10950           UMG Recordings, Inc.
 446    Elton John        Crocodile Rock             N6758            UMG Recordings, Inc.
 447    Elton John        Daniel                     N6759            UMG Recordings, Inc.
                          Don't Let The Sun Go       N0511;
 448    Elton John        Down On Me                 RE0000866913     UMG Recordings, Inc.
                          Goodbye Yellow Brick
 449    Elton John        Road                       N10950           UMG Recordings, Inc.
 450    Elton John        Honky Cat                  N1989            UMG Recordings, Inc.
                          I Guess That's Why They
 451    Elton John        Call It The Blues          SR0000045784     UMG Recordings, Inc.
 452    Elton John        I Want Love                SR0000303795     UMG Recordings, Inc.
 453    Elton John        I'm Still Standing         SR0000046348     UMG Recordings, Inc.
                                                     Pre-1972 Sound
 454    Elton John        It's Me That You Need      Recording        UMG Recordings, Inc.
 455    Elton John        Nikita                     SR0000067567     UMG Recordings, Inc.
                                                     N22622;
 456    Elton John        Philadelphia Freedom       RE0000887755     UMG Recordings, Inc.
                          Rocket Man (I Think It's
                          Going To Be A Long Long
 457    Elton John        Time)                      N1989            UMG Recordings, Inc.
 458    Elton John        Sacrifice                  SR0000107727     UMG Recordings, Inc.
                          Saturday Night's Alright
 459    Elton John        (For Fighting)             N10950           UMG Recordings, Inc.
                          Someone Saved My Life
 460    Elton John        Tonight                    SR0000012937     UMG Recordings, Inc.
                          Something About The Way
 461    Elton John        You Look Tonight           SR0000245835 UMG Recordings, Inc.
 462    Elton John        Song For Guy               SR00000306462 UMG Recordings, Inc.
                          Sorry Seems To Be The
 463    Elton John        Hardest Word               N37075           UMG Recordings, Inc.
                                                     Pre-1972 Sound
 464    Elton John        Your Song                  Recording        UMG Recordings, Inc.
 465    Elton John        Your Starter For...        N37075           UMG Recordings, Inc.
 466    Eminem            8 Mile                     SR0000322706     UMG Recordings, Inc.
 467    Eminem            Business                   SR0000317924     UMG Recordings, Inc.
 468    Eminem            Cinderella Man             SR0000653572     UMG Recordings, Inc.


                                           14
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 34 of 139


Ex. A                                                     Registration
                Artist                     Track                               Plaintiff
 No.                                                        Number
 469    Eminem                 Cum On Everybody          SR0000262686    UMG Recordings, Inc.
 470    Eminem                 FACK                      SR0000382840    UMG Recordings, Inc.
 471    Eminem                 Greg                      SR0000847965    UMG Recordings, Inc.
 472    Eminem                 Hazardous Youth           SR0000847965    UMG Recordings, Inc.
 473    Eminem                 Just Lose It              SR0000362082    UMG Recordings, Inc.
 474    Eminem                 Like Toy Soldiers         SR0000364769    UMG Recordings, Inc.
 475    Eminem                 Lose Yourself             SR0000322706    UMG Recordings, Inc.
 476    Eminem                 Public Enemy #1           SR0000401289    UMG Recordings, Inc.
 477    Eminem                 When I'm Gone             SR0000382840    UMG Recordings, Inc.
        Eminem ft. 50 Cent,
 478    Cashis, Lloyd Banks    You Don't Know            SR0000400225    UMG Recordings, Inc.
 479    Eminem ft. Nate Dogg   'Till I Collapse          SR0000317924    UMG Recordings, Inc.
 480    Eminem ft. Nate Dogg   Shake That Ass            SR0000382840    UMG Recordings, Inc.
 481    Eminem, 50 Cent        Jimmy Crack Corn          SR0000405877    UMG Recordings, Inc.
 482    Eminem, 50 Cent        The Re-Up                 SR0000401289    UMG Recordings, Inc.
 483    Enrique Iglesias       Addicted                  SR0000345488    UMG Recordings, Inc.
 484    Enrique Iglesias       Bailamos                  SR0000265773    UMG Recordings, Inc.
 485    Enrique Iglesias       Bailando                  SR0000744150    UMG Recordings, Inc.
 486    Enrique Iglesias       Be With You               SR0000214257    UMG Recordings, Inc.
                               Could I Have This Kiss
 487    Enrique Iglesias       Forever                   SR0000214257    UMG Recordings, Inc.
                               Do You Know? (The Ping
 488    Enrique Iglesias       Pong Song)                SR0000409079    UMG Recordings, Inc.
 489    Enrique Iglesias       Escape                    SR0000303794    UMG Recordings, Inc.
 490    Enrique Iglesias       Hero                      SR0000303794    UMG Recordings, Inc.
 491    Enrique Iglesias       Love To See You Cry       SR0000303794    UMG Recordings, Inc.
 492    Enrique Iglesias       No Me Digas Que No        SR0000655782    UMG Recordings, Inc.
 493    Enrique Iglesias       Rhythm Divine             SR0000214257    UMG Recordings, Inc.
 494    Enrique Iglesias       Tired Of Being Sorry      SR0000409079    UMG Recordings, Inc.
 495    Enrique Iglesias       Tonight (I'm Lovin You)   SR0000668411    UMG Recordings, Inc.
        Enrique Iglesias ft.
 496    Juan Luis Guerra       Cuando Me Enamoro         SR0000655784    UMG Recordings, Inc.
        Enrique Iglesias ft.
 497    Nicole Scherzinger     Heartbeat                 SR0000655785    UMG Recordings, Inc.
        Enrique Iglesias ft.
 498    Pitbull                I Like It               SR0000655784 UMG Recordings, Inc.
                                                       Pre-1972 Sound
 499    Frank Sinatra          It Was A Very Good Year Recording      UMG Recordings, Inc.
                                                       Pre-1972 Sound
 500    Frank Sinatra          My Kind Of Town         Recording      UMG Recordings, Inc.


                                               15
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 35 of 139


Ex. A                                                         Registration
                Artist                      Track                                  Plaintiff
 No.                                                            Number
                                                            Pre-1972 Sound
 501    Frank Sinatra             My Way                    Recording        UMG Recordings, Inc.
                                                            Pre-1972 Sound
 502    Frank Sinatra             Strangers In The Night    Recording        UMG Recordings, Inc.
                                                            Pre-1972 Sound
 503    Frank Sinatra             Summer Wind               Recording        UMG Recordings, Inc.
                                                            Pre-1972 Sound
 504    Frank Sinatra             That's Life               Recording        UMG Recordings, Inc.
                                  The Way You Look          Pre-1972 Sound
 505    Frank Sinatra             Tonight                   Recording        UMG Recordings, Inc.
        Frank Sinatra ft. Count
        Basie And His                                       Pre-1972 Sound
 506    Orchestra                 Fly Me To The Moon        Recording        UMG Recordings, Inc.
 507    Guns N' Roses             Ain't It Fun              SR0000172390     UMG Recordings, Inc.
 508    Guns N' Roses             Better                    SR0000622777     UMG Recordings, Inc.
 509    Guns N' Roses             Catcher In The Rye        SR0000622777     UMG Recordings, Inc.
 510    Guns N' Roses             Chinese Democracy         SR0000622777     UMG Recordings, Inc.
 511    Guns N' Roses             Hair Of The Dog           SR0000172390     UMG Recordings, Inc.
 512    Guns N' Roses             Move To The City          SR0000101117     UMG Recordings, Inc.
 513    Guns N' Roses             Since I Don't Have You    SR0000172390     UMG Recordings, Inc.
 514    Guns N' Roses             Street Of Dreams          SR0000622777     UMG Recordings, Inc.
 515    Guns N' Roses             Sympathy For The Devil    SR0000197258     UMG Recordings, Inc.
 516    Guns N' Roses             The Garden                SR0000134647     UMG Recordings, Inc.
                                  You Can't Put Your Arms
 517    Guns N' Roses             Around A Memory           SR0000172390     UMG Recordings, Inc.
 518    Ice Cube                  A Bird In The Hand        SR0000144674     UMG Recordings, Inc.
 519    Ice Cube                  Alive On Arrival          SR0000144674     UMG Recordings, Inc.
 520    Ice Cube                  Black Korea               SR0000144674     UMG Recordings, Inc.
 521    Ice Cube                  Color Blind               SR0000144674     UMG Recordings, Inc.
 522    Ice Cube                  Death                     SR0000144674     UMG Recordings, Inc.
 523    Ice Cube                  Doing Dumb Shit           SR0000144674     UMG Recordings, Inc.
 524    Ice Cube                  Dominate The Weak         SR0000144674     UMG Recordings, Inc.
 525    Ice Cube                  Good Cop Bad Cop          SR0000144674     UMG Recordings, Inc.
 526    Ice Cube                  Horny Lil' Devil          SR0000144674     UMG Recordings, Inc.
 527    Ice Cube                  I Wanna Kill Sam          SR0000144674     UMG Recordings, Inc.
 528    Ice Cube                  Look Who's Burnin'        SR0000144674     UMG Recordings, Inc.
 529    Ice Cube                  Man's Best Friend         SR0000144674     UMG Recordings, Inc.
 530    Ice Cube                  My Summer Vacation        SR0000144674     UMG Recordings, Inc.
 531    Ice Cube                  No Vaseline               SR0000144674     UMG Recordings, Inc.
 532    Ice Cube                  Only One Me               SR0000144674     UMG Recordings, Inc.


                                                  16
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 36 of 139


Ex. A                                                    Registration
               Artist                      Track                              Plaintiff
 No.                                                       Number
 533    Ice Cube                Robin Lench             SR0000144674    UMG Recordings, Inc.
 534    Ice Cube                The Birth               SR0000144674    UMG Recordings, Inc.
 535    Ice Cube                The Funeral             SR0000144674    UMG Recordings, Inc.
 536    Ice Cube                True To The Game        SR0000144674    UMG Recordings, Inc.
 537    Ice Cube                Us                      SR0000144674    UMG Recordings, Inc.
 538    Ice Cube ft. Korn       Fuck Dying              SR0000268428    UMG Recordings, Inc.
 539    Imagine Dragons         Levitate                SR0000797714    UMG Recordings, Inc.
 540    Imagine Dragons         Mouth Of The River      SR0000805264    UMG Recordings, Inc.
 541    Imagine Dragons         Not Today               SR0000781003    UMG Recordings, Inc.
 542    Imagine Dragons         Walking The Wire        SR0000805263    UMG Recordings, Inc.
        Imagine Dragons,        Thunder; Young Dumb &
 543    Khalid                  Broke                 SR0000815791      UMG Recordings, Inc.
        Imagine Dragons,
 544    Miss Congeniality       Whatever It Takes       SR0000812685    UMG Recordings, Inc.
 545    JAY Z, Kanye West       Gotta Have It           SR0000683714    UMG Recordings, Inc.
 546    JAY Z, Kanye West       Murder To Excellence    SR0000683714    UMG Recordings, Inc.
 547    JAY Z, Kanye West       New Day                 SR0000683714    UMG Recordings, Inc.
 548    JAY Z, Kanye West       Ni**as In Paris         SR0000683714    UMG Recordings, Inc.
 549    JAY Z, Kanye West       Primetime               SR0000683714    UMG Recordings, Inc.
 550    JAY Z, Kanye West       That's My B**ch         SR0000683714    UMG Recordings, Inc.
 551    JAY Z, Kanye West       Welcome To The Jungle   SR0000683714    UMG Recordings, Inc.
 552    JAY Z, Kanye West       Who Gon Stop Me         SR0000683714    UMG Recordings, Inc.
        JAY Z, Kanye West ft.
 553    Beyoncé                 Lift Off                SR0000683714    UMG Recordings, Inc.
        JAY Z, Kanye West ft.
 554    Curtis Mayfield         The Joy                 SR0000683714    UMG Recordings, Inc.
        JAY Z, Kanye West ft.
 555    Frank Ocean             Made In America         SR0000683714    UMG Recordings, Inc.
        JAY Z, Kanye West ft.
        Frank Ocean, The-
 556    Dream                   No Church In The Wild   SR0000683714    UMG Recordings, Inc.
        JAY Z, Kanye West ft.
 557    Mr Hudson               Why I Love You          SR0000683714    UMG Recordings, Inc.
        Jessie J, Ariana
 558    Grande, Nicki Minaj     Bang Bang               SR0000756901    UMG Recordings, Inc.
 559    Jessie Ware             Running                 SR0000698466    UMG Recordings, Inc.
 560    Jimmy Eat World         23                      SR0000366508    UMG Recordings, Inc.
 561    Jimmy Eat World         Always Be               SR0000614705    UMG Recordings, Inc.
 562    Jimmy Eat World         Anais                   SR0000663718    UMG Recordings, Inc.
 563    Jimmy Eat World         Be Sensible             SR0000614705    UMG Recordings, Inc.


                                               17
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 37 of 139


Ex. A                                               Registration
                Artist              Track                                Plaintiff
 No.                                                  Number
 564    Jimmy Eat World   Big Casino               SR0000614706    UMG Recordings, Inc.
 565    Jimmy Eat World   Bleed American           SR0000288525    UMG Recordings, Inc.
 566    Jimmy Eat World   Chase This Light         SR0000614705    UMG Recordings, Inc.
 567    Jimmy Eat World   Disintegration           SR0000379527    UMG Recordings, Inc.
 568    Jimmy Eat World   Distraction              SR0000614705    UMG Recordings, Inc.
 569    Jimmy Eat World   Dizzy                    SR0000614705    UMG Recordings, Inc.
 570    Jimmy Eat World   Drugs Or Me              SR0000366508    UMG Recordings, Inc.
 571    Jimmy Eat World   Electable (Give It Up)   SR0000614705    UMG Recordings, Inc.
 572    Jimmy Eat World   Feeling Lucky            SR0000614705    UMG Recordings, Inc.
 573    Jimmy Eat World   Firefight                SR0000614705    UMG Recordings, Inc.
 574    Jimmy Eat World   Firestarter              SR0000613331    UMG Recordings, Inc.
 575    Jimmy Eat World   Futures                  SR0000366508    UMG Recordings, Inc.
                          Gotta Be Somebody's
 576    Jimmy Eat World   Blues                    SR0000614705    UMG Recordings, Inc.
 577    Jimmy Eat World   Hear You Me              SR0000288525    UMG Recordings, Inc.
 578    Jimmy Eat World   Here It Goes             SR0000614705    UMG Recordings, Inc.
 579    Jimmy Eat World   Invented                 SR0000663718    UMG Recordings, Inc.
 580    Jimmy Eat World   Just Tonight             SR0000366508    UMG Recordings, Inc.
 581    Jimmy Eat World   Kill                     SR0000366508    UMG Recordings, Inc.
 582    Jimmy Eat World   Last Christmas           SR0000613331    UMG Recordings, Inc.
 583    Jimmy Eat World   Let It Happen            SR0000614705    UMG Recordings, Inc.
 584    Jimmy Eat World   Night Drive              SR0000366508    UMG Recordings, Inc.
 585    Jimmy Eat World   Nothing Wrong            SR0000366508    UMG Recordings, Inc.
 586    Jimmy Eat World   Over                     SR0000379527    UMG Recordings, Inc.
 587    Jimmy Eat World   Pain                     SR0000366508    UMG Recordings, Inc.
 588    Jimmy Eat World   Polaris                  SR0000366508    UMG Recordings, Inc.
 589    Jimmy Eat World   Shame                    SR0000366508    UMG Recordings, Inc.
 590    Jimmy Eat World   Sweetness                SR0000288525    UMG Recordings, Inc.
 591    Jimmy Eat World   The Concept              SR0000366508    UMG Recordings, Inc.
 592    Jimmy Eat World   The World You Love       SR0000366508    UMG Recordings, Inc.
 593    Jimmy Eat World   Work                     SR0000366508    UMG Recordings, Inc.
                          Beautiful Boy (Darling
 594    John Lennon       Boy)                     SR0000022756    UMG Recordings, Inc.
 595    John Lennon       Cleanup Time             SR0000022756    UMG Recordings, Inc.
 596    John Lennon       Dear Yoko                SR0000022756    UMG Recordings, Inc.
 597    John Lennon       I'm Losing You           SR0000022756    UMG Recordings, Inc.
 598    John Lennon       Watching The Wheels      SR0000022756    UMG Recordings, Inc.
 599    John Lennon       Woman                    SR0000022756    UMG Recordings, Inc.
 600    Justin Bieber     Down To Earth            SR0000638627    UMG Recordings, Inc.
 601    Justin Bieber     Never Let You Go         SR0000647662    UMG Recordings, Inc.


                                          18
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 38 of 139


Ex. A                                                         Registration
                Artist                     Track                                   Plaintiff
 No.                                                            Number
 602    Justin Bieber             One Less Lonely Girl       SR0000636192    UMG Recordings, Inc.
 603    Justin Bieber             One Time                   SR0000634194    UMG Recordings, Inc.
 604    Justin Bieber             Pray                       SR0000704701    UMG Recordings, Inc.
 605    Justin Bieber             Stuck In The Moment        SR0000647657    UMG Recordings, Inc.
 606    Justin Bieber             That Should Be Me          SR0000647657    UMG Recordings, Inc.
 607    Justin Bieber             U Smile                    SR0000647657    UMG Recordings, Inc.
 608    Justin Bieber             Up                         SR0000647657    UMG Recordings, Inc.
 609    Justin Bieber ft. Jaden   Never Say Never            SR0000659942    UMG Recordings, Inc.
        Justin Bieber ft.
 610    Ludacris                  Baby                       SR0000647660    UMG Recordings, Inc.
        Justin Bieber ft.         Runaway Love - Kanye
 611    Raekwon                   West Remix                 SR0000671626    UMG Recordings, Inc.
 612    Justin Bieber ft. Usher   Somebody To Love           SR0000647657    UMG Recordings, Inc.
 613    Keri Hilson               Alienated                  SR0000629123    UMG Recordings, Inc.
 614    Keri Hilson               Energy                     SR0000612858    UMG Recordings, Inc.
 615    Keri Hilson               How Does It Feel           SR0000629123    UMG Recordings, Inc.
 616    Keri Hilson               Intuition                  SR0000629123    UMG Recordings, Inc.
 617    Keri Hilson               Knock You Down             SR0000629123    UMG Recordings, Inc.
 618    Keri Hilson               Make Love                  SR0000629123    UMG Recordings, Inc.
 619    Keri Hilson               Return The Favor           SR0000619820    UMG Recordings, Inc.
 620    Keri Hilson               Slow Dance                 SR0000629123    UMG Recordings, Inc.
 621    Keri Hilson               Tell Him The Truth         SR0000629123    UMG Recordings, Inc.
 622    Keri Hilson               Where Did He Go            SR0000629123    UMG Recordings, Inc.
 623    Keri Hilson ft. Akon      Change Me                  SR0000629123    UMG Recordings, Inc.
        Keri Hilson ft. Keyshia
 624    Cole, Trina               Get Your Money Up          SR0000629123    UMG Recordings, Inc.
 625    Lana Del Rey              13 Beaches                 SR0000802890    UMG Recordings, Inc.
 626    Lana Del Rey              Change                     SR0000802890    UMG Recordings, Inc.
 627    Lana Del Rey              Cherry                     SR0000802890    UMG Recordings, Inc.
                                  Coachella - Woodstock In
 628    Lana Del Rey              My Mind                    SR0000806186    UMG Recordings, Inc.
 629    Lana Del Rey              Get Free                   SR0000802890    UMG Recordings, Inc.
                                  God Bless America - And
                                  All The Beautiful Women
 630    Lana Del Rey              In It                      SR0000802890    UMG Recordings, Inc.
 631    Lana Del Rey              Heroin                     SR0000802890    UMG Recordings, Inc.
 632    Lana Del Rey              In My Feelings             SR0000802890    UMG Recordings, Inc.
 633    Lana Del Rey              Love                       SR0000801282    UMG Recordings, Inc.
 634    Lana Del Rey              Lust For Life              SR0000802890    UMG Recordings, Inc.
 635    Lana Del Rey              Summer Bummer              SR0000806187    UMG Recordings, Inc.


                                                 19
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 39 of 139


Ex. A                                                           Registration
                Artist                      Track                                    Plaintiff
 No.                                                             Number
                                  When The World Was At
 636    Lana Del Rey              War We Kept Dancing          SR0000802890    UMG Recordings, Inc.
 637    Lana Del Rey              White Mustang                SR0000802890    UMG Recordings, Inc.
        Lana Del Rey ft.
 638    A$AP Rocky                Groupie Love                 SR0000806167    UMG Recordings, Inc.
        Lana Del Rey ft. Sean
 639    Ono Lennon                Tomorrow Never Came          SR0000802890    UMG Recordings, Inc.
        Lana Del Rey ft. Stevie   Beautiful People Beautiful
 640    Nicks                     Problems                     SR0000802890    UMG Recordings, Inc.
 641    Lil Wayne                 Abortion                     SR0000687428    UMG Recordings, Inc.
 642    Lil Wayne                 Back To You                  SR0000718185    UMG Recordings, Inc.
 643    Lil Wayne                 Blunt Blowin                 SR0000687428    UMG Recordings, Inc.
 644    Lil Wayne                 God Bless Amerika            SR0000718185    UMG Recordings, Inc.
 645    Lil Wayne                 How To Love (Explicit)       SR0000680372    UMG Recordings, Inc.
 646    Lil Wayne                 I Like The View              SR0000687428    UMG Recordings, Inc.
 647    Lil Wayne                 IANAHB                       SR0000718185    UMG Recordings, Inc.
 648    Lil Wayne                 Intro                        SR0000687428    UMG Recordings, Inc.
 649    Lil Wayne                 MegaMan                      SR0000687428    UMG Recordings, Inc.

 650    Lil Wayne                 Nightmares Of The Bottom     SR0000687428    UMG Recordings, Inc.
 651    Lil Wayne                 President Carter             SR0000687428    UMG Recordings, Inc.
 652    Lil Wayne                 Romance                      SR0000718185    UMG Recordings, Inc.
 653    Lil Wayne                 She Will                     SR0000687428    UMG Recordings, Inc.
 654    Lil Wayne                 Two Shots                    SR0000687428    UMG Recordings, Inc.
 655    Lil Wayne ft. 2 Chainz    Days And Days                SR0000718185    UMG Recordings, Inc.
 656    Lil Wayne ft. 2 Chainz    Rich As F***                 SR0000718184    UMG Recordings, Inc.
 657    Lil Wayne ft. Big Sean    My Homies Still              SR0000701951    UMG Recordings, Inc.
 658    Lil Wayne ft. Boo         Curtains                     SR0000718185    UMG Recordings, Inc.
        Lil Wayne ft. Bun B,
        Nas, Shyne, Busta
 659    Rhymes                    Outro                        SR0000687428    UMG Recordings, Inc.
        Lil Wayne ft. Drake,
 660    Jadakiss                  It's Good                    SR0000687428    UMG Recordings, Inc.
 661    Lil Wayne ft. Dre         Hot Revolver                 SR0000718185    UMG Recordings, Inc.
        Lil Wayne ft. Gudda
 662    Gudda                     Gunwalk                      SR0000718185    UMG Recordings, Inc.
 663    Lil Wayne ft. Gunplay     Beat The Shit                SR0000718185    UMG Recordings, Inc.
        Lil Wayne ft. John
 664    Legend                    So Special                   SR0000687428    UMG Recordings, Inc.
 665    Lil Wayne ft. Juicy J     Trippy                       SR0000718185    UMG Recordings, Inc.


                                                  20
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 40 of 139


Ex. A                                                       Registration
                Artist                      Track                                Plaintiff
 No.                                                         Number
        Lil Wayne ft. Nicki
 666    Minaj, Corey Gunz        Lay It Down               SR0000718185    UMG Recordings, Inc.
        Lil Wayne ft. Rick
 667    Ross                     John                      SR0000677267    UMG Recordings, Inc.
        Lil Wayne ft. Shane
 668    Heyl                     Hello                     SR0000718185    UMG Recordings, Inc.
        Lil Wayne ft. Soulja
 669    Boy                      Trigger Finger            SR0000718185    UMG Recordings, Inc.
 670    Lil Wayne ft. T-Pain     How To Hate               SR0000687428    UMG Recordings, Inc.
        Lil Wayne ft. Tech
 671    N9ne                     Interlude                 SR0000687428    UMG Recordings, Inc.
 672    Lil Wayne ft. Trina      Wowzerz                   SR0000718185    UMG Recordings, Inc.
 673    Ludacris                 Beast Mode                SR0000768224    UMG Recordings, Inc.
 674    Ludacris                 Call Ya Bluff             SR0000768223    UMG Recordings, Inc.
                                 Charge It To The Rap
 675    Ludacris                 Game                      SR0000768226    UMG Recordings, Inc.
                                 Come And See Me
 676    Ludacris                 Interlude                 SR0000768222    UMG Recordings, Inc.
 677    Ludacris                 Get Lit                   SR0000768222    UMG Recordings, Inc.
 678    Ludacris                 Grass Is Always Greener   SR0000768222    UMG Recordings, Inc.
 679    Ludacris                 Ludaversal Intro          SR0000768222    UMG Recordings, Inc.
 680    Ludacris                 Lyrical Healing           SR0000768222    UMG Recordings, Inc.
 681    Ludacris                 This Has Been My World    SR0000768222    UMG Recordings, Inc.
 682    Ludacris                 Viagra Skit               SR0000768222    UMG Recordings, Inc.
        Ludacris ft. Big
 683    K.R.I.T.                 Come And See Me           SR0000768225    UMG Recordings, Inc.
        Ludacris ft. CeeLo
 684    Green                    Problems                  SR0000755632    UMG Recordings, Inc.
        Ludacris ft. Jason
 685    Aldean                   Burning Bridges           SR0000755632    UMG Recordings, Inc.
 686    Ludacris ft. Miguel      Good Lovin                SR0000752776    UMG Recordings, Inc.
 687    Ludacris ft. Monica      Ocean Skies               SR0000768222    UMG Recordings, Inc.
 688    Ludacris ft. Rick Ross   Money                     SR0000755632    UMG Recordings, Inc.
 689    Ludacris ft. Usher       Not Long                  SR0000768222    UMG Recordings, Inc.
 690    Maroon 5                 Animals                   SR0000763862    UMG Recordings, Inc.
 691    Maroon 5                 Best 4 U                  SR0000811263    UMG Recordings, Inc.
 692    Maroon 5                 Bet My Heart              SR0000811263    UMG Recordings, Inc.
 693    Maroon 5                 Closure                   SR0000811263    UMG Recordings, Inc.
 694    Maroon 5                 Cold                      SR0000801409    UMG Recordings, Inc.
 695    Maroon 5                 Denim Jacket              SR0000811263    UMG Recordings, Inc.


                                                   21
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 41 of 139


Ex. A                                                      Registration
               Artist                    Track                                  Plaintiff
 No.                                                         Number
 696    Maroon 5               Girls Like You             SR0000811263    UMG Recordings, Inc.
 697    Maroon 5               Lips On You                SR0000811263    UMG Recordings, Inc.
 698    Maroon 5               Maps                       SR0000746199    UMG Recordings, Inc.
 699    Maroon 5               Plastic Rose               SR0000811580    UMG Recordings, Inc.
 700    Maroon 5               Stereo Hearts              SR0000811263    UMG Recordings, Inc.
 701    Maroon 5               This Love                  SR0000348508    UMG Recordings, Inc.
 702    Maroon 5               Visions                    SR0000811263    UMG Recordings, Inc.
 703    Maroon 5               Wait                       SR0000811271    UMG Recordings, Inc.
 704    Maroon 5               Whiskey                    SR0000811268    UMG Recordings, Inc.
 705    Maroon 5               Who I Am                   SR0000811263    UMG Recordings, Inc.
                               If I Never See Your Face
 706    Maroon 5 ft. Rihanna   Again                      SR0000613104    UMG Recordings, Inc.
        Maroon 5, Julia
 707    Michaels               Help Me Out                SR0000811271    UMG Recordings, Inc.
 708    Maroon 5, SZA          What Lovers Do             SR0000811264    UMG Recordings, Inc.
                                                          RE0000860514;
 709    Michael Jackson        All The Things You Are     N00000006013    UMG Recordings, Inc.
                                                          RE0000852781;
 710    Michael Jackson        Ben                        N00000003352    UMG Recordings, Inc.
                                                          RE0000887697;
 711    Michael Jackson        Dapper Dan                 N00000021482    UMG Recordings, Inc.
                                                          RE0000887697;
 712    Michael Jackson        Dear Michael               N00000021482    UMG Recordings, Inc.
                                                          RE0000860514;
 713    Michael Jackson        Doggin' Around             N00000006013    UMG Recordings, Inc.
                                                          RE0000860514;
 714    Michael Jackson        Euphoria                   N00000006013    UMG Recordings, Inc.
                               Everybody's Somebody's     RE0000852781;
 715    Michael Jackson        Fool                       N00000003352    UMG Recordings, Inc.
                                                          RE0000852781;
 716    Michael Jackson        Greatest Show On Earth     N00000003352    UMG Recordings, Inc.
                                                          RE0000887697;
 717    Michael Jackson        I'll Come Home To You      N00000021482    UMG Recordings, Inc.
                                                          RE0000852781;
 718    Michael Jackson        In Our Small Way           N00000003352    UMG Recordings, Inc.
                                                          RE0000860514;
 719    Michael Jackson        Johnny Raven               N00000006013    UMG Recordings, Inc.
                                                          RE0000887697;
 720    Michael Jackson        Just A Little Bit Of You   N00000021482    UMG Recordings, Inc.



                                                22
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 42 of 139


Ex. A                                             Registration
               Artist             Track                                Plaintiff
 No.                                                Number
                                                 RE0000860514;
 721    Michael Jackson   Morning Glow           N00000006013    UMG Recordings, Inc.
                                                 RE0000860514;
 722    Michael Jackson   Music And Me           N00000006013    UMG Recordings, Inc.
                                                 RE0000852781;
 723    Michael Jackson   My Girl                N00000003352    UMG Recordings, Inc.
                                                 RE0000887697;
 724    Michael Jackson   One Day In Your Life   N00000021482    UMG Recordings, Inc.
                          People Make The World  RE0000852781;
 725    Michael Jackson   Go 'Round              N00000003352    UMG Recordings, Inc.
                          Shoo-Be-Doo-Be-Doo-Da- RE0000852781;
 726    Michael Jackson   Day                    N00000003352    UMG Recordings, Inc.
                                                 RE0000887697;
 727    Michael Jackson   Take Me Back           N00000021482    UMG Recordings, Inc.
                                                 RE0000860514;
 728    Michael Jackson   Too Young              N00000006013    UMG Recordings, Inc.
                                                 RE0000860514;
 729    Michael Jackson   Up Again               N00000006013    UMG Recordings, Inc.
                                                 RE0000887697;
 730    Michael Jackson   We're Almost There     N00000021482    UMG Recordings, Inc.
                          We've Got A Good Thing RE0000852781;
 731    Michael Jackson   Going                  N00000003352    UMG Recordings, Inc.
                                                 RE0000887697;
 732    Michael Jackson   We've Got Forever      N00000021482    UMG Recordings, Inc.
                                                 RE0000860514;
 733    Michael Jackson   With A Child's Heart   N00000006013    UMG Recordings, Inc.
                                                 RE0000887697;
 734    Michael Jackson   You Are There          N00000021482    UMG Recordings, Inc.
                          You Can Cry On My      RE0000852781;
 735    Michael Jackson   Shoulder               N00000003352    UMG Recordings, Inc.
 736    Mos Def           Brooklyn               SR0000292767    UMG Recordings, Inc.
 737    Mos Def           Fear Not Of Man        SR0000292767    UMG Recordings, Inc.
 738    Mos Def           Got                    SR0000292767    UMG Recordings, Inc.
 739    Mos Def           Habitat                SR0000292767    UMG Recordings, Inc.
 740    Mos Def           Love                   SR0000292767    UMG Recordings, Inc.
 741    Mos Def           Mathematics            SR0000292767    UMG Recordings, Inc.
 742    Mos Def           May-December           SR0000292767    UMG Recordings, Inc.
 743    Mos Def           Ms. Fat Booty          SR0000292767    UMG Recordings, Inc.
 744    Mos Def           New World Water        SR0000292767    UMG Recordings, Inc.
 745    Mos Def           Rock N Roll            SR0000292767    UMG Recordings, Inc.


                                       23
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 43 of 139


Ex. A                                                  Registration
               Artist                 Track                                 Plaintiff
 No.                                                     Number
 746    Mos Def             Speed Law                 SR0000292767    UMG Recordings, Inc.
 747    Mos Def             UMI Says                  SR0000292767    UMG Recordings, Inc.
        Mos Def ft. Busta
 748    Rhymes              Do It Now                 SR0000292767    UMG Recordings, Inc.
 749    Mos Def ft. Q-Tip   Mr. Nigga                 SR0000292767    UMG Recordings, Inc.
        Mos Def ft. Talib
 750    Kweli               Know That                 SR0000292767    UMG Recordings, Inc.
        Mos Def ft. Vinia
 751    Mojica              Climb                     SR0000292767    UMG Recordings, Inc.
 752    Nas                 America                   SR0000614072    UMG Recordings, Inc.
 753    Nas                 Black President           SR0000614072    UMG Recordings, Inc.
 754    Nas                 Blunt Ashes               SR0000401244    UMG Recordings, Inc.
 755    Nas                 Breathe                   SR0000614072    UMG Recordings, Inc.
 756    Nas                 Carry On Tradition        SR0000401244    UMG Recordings, Inc.
 757    Nas                 Cherry Wine (Explicit)    SR0000705208    UMG Recordings, Inc.
 758    Nas                 Hold Down The Block       SR0000401244    UMG Recordings, Inc.
 759    Nas                 Hope                      SR0000401244    UMG Recordings, Inc.
 760    Nas                 Like Me                   SR0000614607    UMG Recordings, Inc.
 761    Nas                 Money Over Bullshit       SR0000401244    UMG Recordings, Inc.
                            N.I.*.*.E.R. (The Slave
 762    Nas                 and the Master)           SR0000614072    UMG Recordings, Inc.
 763    Nas                 Nasty                     SR0000705208    UMG Recordings, Inc.
 764    Nas                 Queens Get The Money      SR0000614072    UMG Recordings, Inc.
 765    Nas                 Roses                     SR0000705208    UMG Recordings, Inc.
 766    Nas                 Sly Fox                   SR0000614072    UMG Recordings, Inc.
 767    Nas                 Testify                   SR0000614072    UMG Recordings, Inc.
 768    Nas                 The Black Bond            SR0000705208    UMG Recordings, Inc.
 769    Nas                 Untitled                  SR0000614072    UMG Recordings, Inc.
 770    Nas                 Who Killed It?            SR0000401244    UMG Recordings, Inc.
 771    Nas                 Y'all My Ni**as           SR0000614072    UMG Recordings, Inc.
 772    Nas                 You Can't Kill Me         SR0000401244    UMG Recordings, Inc.
        Nas & Damian "Jr.
 773    Gong" Marley        As We Enter               SR0000637260    UMG Recordings, Inc.
        Nas & Damian "Jr.
 774    Gong" Marley        Count Your Blessings      SR0000652071    UMG Recordings, Inc.
        Nas & Damian "Jr.
 775    Gong" Marley        Dispear                   SR0000652071    UMG Recordings, Inc.
        Nas & Damian "Jr.
 776    Gong" Marley        Friends                   SR0000652071    UMG Recordings, Inc.



                                            24
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 44 of 139


Ex. A                                                    Registration
               Artist                    Track                                Plaintiff
 No.                                                      Number
        Nas & Damian "Jr.
 777    Gong" Marley           Nah Mean                 SR0000652071    UMG Recordings, Inc.
        Nas & Damian "Jr.
 778    Gong" Marley           Strong Will Continue     SR0000652073    UMG Recordings, Inc.
        Nas & Damian "Jr.
        Gong" Marley ft.
 779    Dennis Brown           Land Of Promise          SR0000652071    UMG Recordings, Inc.
        Nas & Damian "Jr.
        Gong" Marley ft.
 780    K'NAAN                 Africa Must Wake Up      SR0000652071    UMG Recordings, Inc.
        Nas & Damian "Jr.
        Gong" Marley ft.
 781    K'NAAN                 Tribes At War            SR0000652071    UMG Recordings, Inc.
        Nas & Damian "Jr.
        Gong" Marley ft. Lil
 782    Wayne, Joss Stone      My Generation            SR0000652071    UMG Recordings, Inc.
        Nas & Damian "Jr.
        Gong" Marley ft.
 783    Stephen Marley         In His Own Words         SR0000652071    UMG Recordings, Inc.
        Nas & Damian "Jr.
        Gong" Marley ft.
 784    Stephen Marley         Leaders                  SR0000652071    UMG Recordings, Inc.
 785    Nas ft. Busta Rhymes   Fried Chicken            SR0000614072    UMG Recordings, Inc.
        Nas ft. Chris Brown,   Make The World Go
 786    The Game               Round                    SR0000614072    UMG Recordings, Inc.
        Nas ft. Chrisette
 787    Michele                Can't Forget About You   SR0000401244    UMG Recordings, Inc.
 788    Nas ft. Cocaine 80s    Where's The Love         SR0000705208    UMG Recordings, Inc.
        Nas ft. Eban Thomas,
 789    The Last Poets         You Can't Stop Us Now    SR0000614072    UMG Recordings, Inc.
 790    Nas ft. JAY-Z          Black Republican         SR0000401244    UMG Recordings, Inc.
        Nas ft. Kanye West,
 791    Chrisette Michele      Still Dreaming           SR0000401244    UMG Recordings, Inc.
 792    Nas ft. Kelis          Not Going Back           SR0000401244    UMG Recordings, Inc.
 793    Nas ft. Keri Hilson    Hero                     SR0000614073    UMG Recordings, Inc.
        Nas ft. Marsha
 794    Ambrosius              Hustlers                 SR0000401244    UMG Recordings, Inc.
 795    Nas ft. Mykel          We're Not Alone          SR0000614072    UMG Recordings, Inc.
 796    Nas ft. Snoop Dogg     Play On Playa            SR0000401244    UMG Recordings, Inc.
 797    Nas ft. Tre Williams   Let There Be Light       SR0000401244    UMG Recordings, Inc.
 798    Nas ft. will.i.am      Hip Hop Is Dead          SR0000401244    UMG Recordings, Inc.

                                                25
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 45 of 139


Ex. A                                                         Registration
                Artist                      Track                                  Plaintiff
 No.                                                            Number
 799    Nicki Minaj              2 Lit 2 Late Interlude      SR0000827650    UMG Recordings, Inc.
 800    Nicki Minaj              Barbie Dreams               SR0000827650    UMG Recordings, Inc.
 801    Nicki Minaj              Chun-Li                     SR0000823038    UMG Recordings, Inc.
 802    Nicki Minaj              Come See About Me           SR0000827650    UMG Recordings, Inc.
 803    Nicki Minaj              Ganja Burn                  SR0000827650    UMG Recordings, Inc.
 804    Nicki Minaj              Good Form                   SR0000827650    UMG Recordings, Inc.
 805    Nicki Minaj              Hard White                  SR0000827650    UMG Recordings, Inc.
 806    Nicki Minaj              Inspirations Outro          SR0000827650    UMG Recordings, Inc.
 807    Nicki Minaj              LLC                         SR0000827650    UMG Recordings, Inc.
 808    Nicki Minaj              Miami                       SR0000827650    UMG Recordings, Inc.
 809    Nicki Minaj              Nip Tuck                    SR0000766469    UMG Recordings, Inc.
 810    Nicki Minaj              Run & Hide                  SR0000827650    UMG Recordings, Inc.
        Nicki Minaj ft. Ariana
 811    Grande                   Bed                         SR0000827650    UMG Recordings, Inc.
        Nicki Minaj ft. Lil
 812    Wayne                    Rich Sex                    SR0000827650    UMG Recordings, Inc.
        Nicki Minaj ft. Swae
 813    Lee                      Chun Swae                   SR0000827650    UMG Recordings, Inc.
        Nicki Minaj ft. The
 814    Weeknd                   Thought I Knew You          SR0000827650    UMG Recordings, Inc.
 815    Nine Inch Nails          Adrift & At Peace           SR0000307064    UMG Recordings, Inc.

 816    Nine Inch Nails          All The Love In The World   SR0000381157    UMG Recordings, Inc.
                                 And All That Could Have
 817    Nine Inch Nails          Been                        SR0000307064    UMG Recordings, Inc.
                                 Another Version Of The
 818    Nine Inch Nails          Truth                       SR0000405771    UMG Recordings, Inc.
 819    Nine Inch Nails          Beside You In Time          SR0000381157    UMG Recordings, Inc.
 820    Nine Inch Nails          Capital G                   SR0000405771    UMG Recordings, Inc.
 821    Nine Inch Nails          Complication                SR0000276408    UMG Recordings, Inc.
 822    Nine Inch Nails          Even Deeper                 SR0000276408    UMG Recordings, Inc.
                                 Every Day Is Exactly The
 823    Nine Inch Nails          Same                        SR0000381157    UMG Recordings, Inc.
 824    Nine Inch Nails          Getting Smaller             SR0000381157    UMG Recordings, Inc.
 825    Nine Inch Nails          God Given                   SR0000405771    UMG Recordings, Inc.
 826    Nine Inch Nails          Gone, Still                 SR0000307064    UMG Recordings, Inc.
 827    Nine Inch Nails          HYPERPOWER!                 SR0000405771    UMG Recordings, Inc.
                                 I'm Looking Forward To
 828    Nine Inch Nails          Joining You, Finally        SR0000276408    UMG Recordings, Inc.
 829    Nine Inch Nails          In This Twilight            SR0000405771    UMG Recordings, Inc.


                                                  26
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 46 of 139


Ex. A                                               Registration
                Artist             Track                                 Plaintiff
 No.                                                  Number
 830    Nine Inch Nails   Into The Void            SR0000276408    UMG Recordings, Inc.
 831    Nine Inch Nails   Just Like You Imagined   SR0000276408    UMG Recordings, Inc.
 832    Nine Inch Nails   La Mer                   SR0000276408    UMG Recordings, Inc.
 833    Nine Inch Nails   Leaving Hope             SR0000307064    UMG Recordings, Inc.
 834    Nine Inch Nails   Love Is Not Enough       SR0000381157    UMG Recordings, Inc.
 835    Nine Inch Nails   Me, I'm Not              SR0000405771    UMG Recordings, Inc.
 836    Nine Inch Nails   Meet Your Master         SR0000405771    UMG Recordings, Inc.
 837    Nine Inch Nails   Metal                    SR0000294566    UMG Recordings, Inc.
 838    Nine Inch Nails   My Violent Heart         SR0000405771    UMG Recordings, Inc.
 839    Nine Inch Nails   No, You Don't            SR0000276408    UMG Recordings, Inc.
 840    Nine Inch Nails   Only                     SR0000381157    UMG Recordings, Inc.
 841    Nine Inch Nails   Please                   SR0000276408    UMG Recordings, Inc.
 842    Nine Inch Nails   Right Where It Belongs   SR0000381157    UMG Recordings, Inc.
 843    Nine Inch Nails   Slipping Away            SR0000294566    UMG Recordings, Inc.
 844    Nine Inch Nails   Somewhat Damaged         SR0000276408    UMG Recordings, Inc.
 845    Nine Inch Nails   Starfuckers, Inc.        SR0000276408    UMG Recordings, Inc.
 846    Nine Inch Nails   Sunspots                 SR0000381157    UMG Recordings, Inc.
 847    Nine Inch Nails   Survivalism              SR0000405771    UMG Recordings, Inc.
 848    Nine Inch Nails   The Beginning Of The End SR0000405771    UMG Recordings, Inc.
 849    Nine Inch Nails   The Big Come Down        SR0000276408    UMG Recordings, Inc.
 850    Nine Inch Nails   The Collector            SR0000381157    UMG Recordings, Inc.
                          The Day The World Went
 851    Nine Inch Nails   Away                     SR0000276408    UMG Recordings, Inc.
 852    Nine Inch Nails   The Fragile              SR0000276408    UMG Recordings, Inc.
 853    Nine Inch Nails   The Frail                SR0000276408    UMG Recordings, Inc.
 854    Nine Inch Nails   The Good Soldier         SR0000405771    UMG Recordings, Inc.
 855    Nine Inch Nails   The Great Below          SR0000276408    UMG Recordings, Inc.
 856    Nine Inch Nails   The Great Collapse       SR0000294566    UMG Recordings, Inc.
 857    Nine Inch Nails   The Great Destroyer      SR0000405771    UMG Recordings, Inc.
 858    Nine Inch Nails   The Greater Good         SR0000405771    UMG Recordings, Inc.
 859    Nine Inch Nails   The Hand That Feeds      SR0000381157    UMG Recordings, Inc.
 860    Nine Inch Nails   The Mark Has Been Made SR0000276408      UMG Recordings, Inc.
 861    Nine Inch Nails   The Persistence Of Loss  SR0000307064    UMG Recordings, Inc.
 862    Nine Inch Nails   The Warning              SR0000405771    UMG Recordings, Inc.
 863    Nine Inch Nails   The Way Out Is Through SR0000276408      UMG Recordings, Inc.
 864    Nine Inch Nails   The Wretched             SR0000276408    UMG Recordings, Inc.
 865    Nine Inch Nails   Underneath It All        SR0000276408    UMG Recordings, Inc.
 866    Nine Inch Nails   Vessel                   SR0000405771    UMG Recordings, Inc.
 867    Nine Inch Nails   We're In This Together   SR0000276408    UMG Recordings, Inc.
 868    Nine Inch Nails   Where Is Everybody?      SR0000276408    UMG Recordings, Inc.


                                        27
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 47 of 139


Ex. A                                                   Registration
                  Artist            Track                                    Plaintiff
 No.                                                      Number
 869    Nine Inch Nails    With Teeth                  SR0000381157    UMG Recordings, Inc.
                           You Know What You
 870    Nine Inch Nails    Are?                        SR0000381157    UMG Recordings, Inc.
 871    Nine Inch Nails    Zero Sum                    SR0000405771    UMG Recordings, Inc.
 872    Nirvana            Ain't It A Shame            SR0000382699    UMG Recordings, Inc.
 873    Nirvana            Aneurysm                    SR0000382699    UMG Recordings, Inc.
 874    Nirvana            Anorexorcist                SR0000382699    UMG Recordings, Inc.
 875    Nirvana            Beans                       SR0000382699    UMG Recordings, Inc.
 876    Nirvana            Blandest                    SR0000382699    UMG Recordings, Inc.
 877    Nirvana            Curmudgeon                  SR0000146536    UMG Recordings, Inc.
 878    Nirvana            D-7                         SR0000382699    UMG Recordings, Inc.
 879    Nirvana            Do Re Mi                    SR0000382699    UMG Recordings, Inc.
 880    Nirvana            Don't Want It All           SR0000382699    UMG Recordings, Inc.
                           Gallons Of Rubbing
                           Alcohol Flow Through The
 881    Nirvana            Strip                       SR0000753443    UMG Recordings, Inc.
 882    Nirvana            Heartbreaker                SR0000382699    UMG Recordings, Inc.
 883    Nirvana            Help Me, I'm Hungry         SR0000382699    UMG Recordings, Inc.
 884    Nirvana            If You Must                 SR0000382699    UMG Recordings, Inc.
                           Jesus Doesn't Want Me
 885    Nirvana            For A Sunbeam               SR0000178690    UMG Recordings, Inc.
 886    Nirvana            Lake Of Fire                SR0000178690    UMG Recordings, Inc.
                           Molly's Lips (Maida Vale
 887    Nirvana            Studios, London 21.10.89)   SR0000148333    UMG Recordings, Inc.
 888    Nirvana            Mrs. Butterworth            SR0000382699    UMG Recordings, Inc.
 889    Nirvana            Old Age                     SR0000382699    UMG Recordings, Inc.
 890    Nirvana            Opinion                     SR0000382699    UMG Recordings, Inc.
 891    Nirvana            Pen Cap Chew                SR0000382699    UMG Recordings, Inc.
 892    Nirvana            Plateau                     SR0000178690    UMG Recordings, Inc.
 893    Nirvana            Raunchola/Moby Dick         SR0000382699    UMG Recordings, Inc.
 894    Nirvana            Sappy                       SR0000753442    UMG Recordings, Inc.
                           Son Of A Gun (Maida
                           Vale Studios, London
 895    Nirvana            21.10.89)                   SR0000148333    UMG Recordings, Inc.
 896    Nirvana            Territorial Pissings        SR0000135335    UMG Recordings, Inc.
 897    Nirvana            The Other Improv            SR0000382699    UMG Recordings, Inc.
                           Turnaround (Maida Vale
 898    Nirvana            Studios, London 21.10.89)   SR0000148333    UMG Recordings, Inc.
 899    Nirvana            Verse Chorus Verse          SR0000382699    UMG Recordings, Inc.




                                          28
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 48 of 139


Ex. A                                                    Registration
                Artist                 Track                                  Plaintiff
 No.                                                      Number
                              Where Did You Sleep Last
 900    Nirvana               Night                    SR0000178690     UMG Recordings, Inc.
 901    Nirvana               White Lace And Strange   SR0000382699     UMG Recordings, Inc.
 902    Nirvana               You Know You're Right SR0000320325        UMG Recordings, Inc.
        Olivia Newton-John,
 903    Journey               Ask The Lonely            SR0000050622    UMG Recordings, Inc.
 904    Owl City              Angels                    SR0000678625    UMG Recordings, Inc.
 905    Owl City              Butterfly Wings           SR0000645594    UMG Recordings, Inc.
 906    Owl City              Can't Live Without You    SR0000769042    UMG Recordings, Inc.
 907    Owl City              Deer In The Headlights    SR0000678627    UMG Recordings, Inc.
 908    Owl City              Dreams And Disasters      SR0000707490    UMG Recordings, Inc.
                              Dreams Don't Turn To
 909    Owl City              Dust                      SR0000678625    UMG Recordings, Inc.
 910    Owl City              Embers                    SR0000707490    UMG Recordings, Inc.
 911    Owl City              Galaxies                  SR0000678626    UMG Recordings, Inc.
 912    Owl City              Gold                      SR0000707490    UMG Recordings, Inc.
 913    Owl City              Hey Anna                  SR0000727825    UMG Recordings, Inc.
 914    Owl City              Honey And The Bee         SR0000678625    UMG Recordings, Inc.
 915    Owl City              Hospital Flowers          SR0000678625    UMG Recordings, Inc.
 916    Owl City              Hot Air Balloon           SR0000636152    UMG Recordings, Inc.
 917    Owl City              How I Became The Sea      SR0000680239    UMG Recordings, Inc.
 918    Owl City              I Found Love              SR0000769042    UMG Recordings, Inc.
 919    Owl City              I Hope You Think Of Me    SR0000727825    UMG Recordings, Inc.
 920    Owl City              I'm Coming After You      SR0000707490    UMG Recordings, Inc.
 921    Owl City              If My Heart Was a House   SR0000628227    UMG Recordings, Inc.
 922    Owl City              Kamikaze                  SR0000678625    UMG Recordings, Inc.
 923    Owl City              Metropolis                SR0000707490    UMG Recordings, Inc.
 924    Owl City              My Everything             SR0000769045    UMG Recordings, Inc.
 925    Owl City              Plant Life                SR0000678625    UMG Recordings, Inc.
 926    Owl City              Rugs From Me To You       SR0000645594    UMG Recordings, Inc.
 927    Owl City              Shooting Star             SR0000707490    UMG Recordings, Inc.
 928    Owl City              Speed Of Love             SR0000707490    UMG Recordings, Inc.
 929    Owl City              Strawberry Avalanche      SR0000636153    UMG Recordings, Inc.
 930    Owl City              The Real World            SR0000678625    UMG Recordings, Inc.
 931    Owl City              The Yacht Club            SR0000678625    UMG Recordings, Inc.
 932    Owl City              This Isn’t The End        SR0000746172    UMG Recordings, Inc.
 933    Owl City              Up All Night              SR0000746172    UMG Recordings, Inc.
 934    Owl City              Wolf Bite                 SR0000746172    UMG Recordings, Inc.
        Owl City ft. Aloe
 935    Blacc                 Verge                     SR0000769044    UMG Recordings, Inc.


                                            29
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 49 of 139


Ex. A                                                    Registration
                Artist                     Track                              Plaintiff
 No.                                                      Number
        Owl City ft. Britt
 936    Nicole                  You’re Not Alone        SR0000752220    UMG Recordings, Inc.
 937    Owl City ft. Hanson     Unbelievable            SR0000769046    UMG Recordings, Inc.
        Owl City ft. Jake
 938    Owen                    Back Home               SR0000769042    UMG Recordings, Inc.
        Owl City ft. Lindsey
 939    Stirling                Beautiful Times         SR0000742392    UMG Recordings, Inc.
        Owl City ft. Mark
 940    Hoppus                  Dementia                SR0000707490    UMG Recordings, Inc.
        Owl City ft. Sarah
 941    Russell                 Thunderstruck           SR0000769042    UMG Recordings, Inc.
        Owl City ft. SEKAI
 942    NO OWARI                Tokyo                   SR0000752268    UMG Recordings, Inc.
        Owl City ft. Shawn
 943    Chrystopher             Alligator Sky           SR0000678625    UMG Recordings, Inc.
 944    Post Malone             92 Explorer             SR0000825327    UMG Recordings, Inc.
 945    Post Malone             Better Now              SR0000825327    UMG Recordings, Inc.
 946    Post Malone             Blame It On Me          SR0000825327    UMG Recordings, Inc.
 947    Post Malone             Candy Paint             SR0000807892    UMG Recordings, Inc.
 948    Post Malone             Jonestown (Interlude)   SR0000825327    UMG Recordings, Inc.
 949    Post Malone             Otherside               SR0000825327    UMG Recordings, Inc.
 950    Post Malone             Over Now                SR0000825327    UMG Recordings, Inc.
 951    Post Malone             Paranoid                SR0000825327    UMG Recordings, Inc.
 952    Post Malone             Rich & Sad              SR0000825327    UMG Recordings, Inc.
 953    Post Malone             rockstar                SR0000807218    UMG Recordings, Inc.
 954    Post Malone             Stay                    SR0000825327    UMG Recordings, Inc.
 955    Post Malone             Sugar Wraith            SR0000825327    UMG Recordings, Inc.
 956    Post Malone             Takin' Shots            SR0000825327    UMG Recordings, Inc.
 957    Post Malone             Zack And Codeine        SR0000825327    UMG Recordings, Inc.
        Post Malone ft. G-
 958    Eazy, YG                Same Bitches            SR0000825327    UMG Recordings, Inc.
        Post Malone ft. Nicki
 959    Minaj                   Ball For Me             SR0000825327    UMG Recordings, Inc.
        Post Malone ft. Swae
 960    Lee                     Spoil My Night          SR0000825327    UMG Recordings, Inc.
        Post Malone ft. Ty
 961    Dolla $ign              Psycho                  SR0000825324    UMG Recordings, Inc.
 962    Rick Ross               Aston Martin Music      SR0000656701    UMG Recordings, Inc.
 963    Rick Ross               Blk & Wht               SR0000750285    UMG Recordings, Inc.
 964    Rick Ross               Dope B*tch Skit         SR0000750285    UMG Recordings, Inc.


                                                  30
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 50 of 139


Ex. A                                                          Registration
                  Artist                       Track                                Plaintiff
 No.                                                             Number
 965    Rick Ross                 Drug Dealers Dream          SR0000750285    UMG Recordings, Inc.
 966    Rick Ross                 Intro                       SR0000750285    UMG Recordings, Inc.
 967    Rick Ross                 Paradise Lost               SR0000750285    UMG Recordings, Inc.
 968    Rick Ross                 Rich Is Gangsta             SR0000750285    UMG Recordings, Inc.
 969    Rick Ross                 Shots Fired                 SR0000750285    UMG Recordings, Inc.
 970    Rick Ross                 Supreme                     SR0000750285    UMG Recordings, Inc.
 971    Rick Ross                 War Ready (Explicit)        SR0000750285    UMG Recordings, Inc.
                                  You Know I Got It
 972    Rick Ross                 (Reprise) (Explicit)        SR0000750285    UMG Recordings, Inc.
        Rick Ross ft. French
 973    Montana                   Nobody                      SR0000750285    UMG Recordings, Inc.
        Rick Ross ft. French
 974    Montana                   What A Shame                SR0000750285    UMG Recordings, Inc.
 975    Rick Ross ft. JAY Z       The Devil Is A Lie          SR0000750285    UMG Recordings, Inc.
        Rick Ross ft. Kanye
 976    West, Big Sean            Sanctified                  SR0000750285    UMG Recordings, Inc.
        Rick Ross ft. Lil
 977    Wayne                     Thug Cry                    SR0000750285    UMG Recordings, Inc.
        Rick Ross ft. Meek
 978    Mill                      Walkin' On Air              SR0000750285    UMG Recordings, Inc.
        Rick Ross ft. Scarface,
 979    Z-Ro                      Blessing In Disguise        SR0000750285    UMG Recordings, Inc.
        Rick Ross ft. Sizzla,
 980    Mavado                    Mafia Music III             SR0000750285    UMG Recordings, Inc.
        Rick Ross ft. The
 981    Weeknd                    In Vein                     SR0000750285    UMG Recordings, Inc.
 982    Rihanna                   A Girl Like Me              SR0000387137    UMG Recordings, Inc.
 983    Rihanna                   A Million Miles Away        SR0000387137    UMG Recordings, Inc.
 984    Rihanna                   Breakin' Dishes             SR0000616718    UMG Recordings, Inc.
 985    Rihanna                   Cheers (Drink To That)      SR0000684805    UMG Recordings, Inc.
 986    Rihanna                   Cockiness (Love It)         SR0000689431    UMG Recordings, Inc.
 987    Rihanna                   Complicated                 SR0000684805    UMG Recordings, Inc.
                                  Crazy Little Thing Called
 988    Rihanna                   Love                        SR0000387137    UMG Recordings, Inc.
 989    Rihanna                   Cry                         SR0000629434    UMG Recordings, Inc.
 990    Rihanna                   Dem Haters                  SR0000387137    UMG Recordings, Inc.
 991    Rihanna                   Do Ya Thang                 SR0000689431    UMG Recordings, Inc.
 992    Rihanna                   Don't Stop The Music        SR0000411459    UMG Recordings, Inc.
 993    Rihanna                   Drunk On Love               SR0000689431    UMG Recordings, Inc.
 994    Rihanna                   Fading                      SR0000684805    UMG Recordings, Inc.


                                                    31
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 51 of 139


Ex. A                                                      Registration
                  Artist                 Track                                  Plaintiff
 No.                                                         Number
 995    Rihanna                Farewell                   SR0000689431    UMG Recordings, Inc.
 996    Rihanna                Final Goodbye              SR0000387137    UMG Recordings, Inc.
 997    Rihanna                Fire Bomb                  SR0000644571    UMG Recordings, Inc.
 998    Rihanna                Fool In Love               SR0000689431    UMG Recordings, Inc.
 999    Rihanna                Good Girl Gone Bad         SR0000411459    UMG Recordings, Inc.
                               If It's Lovin' That You
1000    Rihanna                Want                       SR0000377878    UMG Recordings, Inc.
1001    Rihanna                Kisses Don't Lie           SR0000387137    UMG Recordings, Inc.
1002    Rihanna                Let Me                     SR0000372611    UMG Recordings, Inc.
1003    Rihanna                Man Down                   SR0000684805    UMG Recordings, Inc.
1004    Rihanna                Music Of The Sun           SR0000372611    UMG Recordings, Inc.
1005    Rihanna                Now I Know                 SR0000372611    UMG Recordings, Inc.
                               P.S. (I'm Still Not Over
1006    Rihanna                You)                       SR0000387137    UMG Recordings, Inc.
1007    Rihanna                Push Up On Me              SR0000411459    UMG Recordings, Inc.
1008    Rihanna                Rehab                      SR0000411459    UMG Recordings, Inc.
1009    Rihanna                Roc Me Out                 SR0000689431    UMG Recordings, Inc.
1010    Rihanna                Russian Roulette           SR0000644571    UMG Recordings, Inc.
1011    Rihanna                Say It                     SR0000411459    UMG Recordings, Inc.
1012    Rihanna                Selfish Girl               SR0000387137    UMG Recordings, Inc.
1013    Rihanna                Skin                       SR0000684805    UMG Recordings, Inc.
1014    Rihanna                SOS                        SR0000385674    UMG Recordings, Inc.
1015    Rihanna                Take A Bow                 SR0000616719    UMG Recordings, Inc.
1016    Rihanna                Te Amo                     SR0000644571    UMG Recordings, Inc.
1017    Rihanna                That La, La, La            SR0000372611    UMG Recordings, Inc.
1018    Rihanna                The Last Song              SR0000644571    UMG Recordings, Inc.
1019    Rihanna                The Last Time              SR0000372611    UMG Recordings, Inc.
1020    Rihanna                Watch n' Learn             SR0000689431    UMG Recordings, Inc.
1021    Rihanna                We Ride                    SR0000387137    UMG Recordings, Inc.
1022    Rihanna                Willing To Wait            SR0000372611    UMG Recordings, Inc.
1023    Rihanna ft. Drake      What's My Name?            SR0000669319    UMG Recordings, Inc.
        Rihanna ft. Elephant
1024    Man                    Pon De Replay              SR0000378134    UMG Recordings, Inc.
                               Love The Way You Lie
1025    Rihanna ft. Eminem     (Part II)                  SR0000684805    UMG Recordings, Inc.
1026    Rihanna ft. J-Status   Here I Go Again            SR0000372611    UMG Recordings, Inc.
1027    Rihanna ft. JAY-Z      Umbrella                   SR0000411460    UMG Recordings, Inc.
        Rihanna ft. Kardinal
1028    Offishall              Rush                       SR0000372611    UMG Recordings, Inc.



                                                32
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 52 of 139


Ex. A                                                  Registration
                Artist                Track                                 Plaintiff
 No.                                                    Number
        Rihanna ft. Nicki
1029    Minaj                Raining Men              SR0000684805    UMG Recordings, Inc.
        Rihanna ft. Vybz     You Don't Love Me (No,
1030    Kartel               No, No)                  SR0000372611    UMG Recordings, Inc.
1031    Rihanna, Sean Paul   Break It Off             SR0000387137    UMG Recordings, Inc.
1032    Robyn                Call Your Girlfriend     SR0000671650    UMG Recordings, Inc.
1033    Robyn                Dancehall Queen          SR0000653591    UMG Recordings, Inc.
1034    Robyn                Dancing On My Own        SR0000653591    UMG Recordings, Inc.
                             Don't Fucking Tell Me
1035    Robyn                What To Do               SR0000653591    UMG Recordings, Inc.
1036    Robyn                Get Myself Together      SR0000671650    UMG Recordings, Inc.
1037    Robyn                Hang With Me             SR0000661079    UMG Recordings, Inc.
1038    Robyn                In My Eyes               SR0000661079    UMG Recordings, Inc.
1039    Robyn                Indestructible           SR0000661079    UMG Recordings, Inc.
1040    Robyn                Stars 4-Ever             SR0000671650    UMG Recordings, Inc.
1041    Robyn                Time Machine             SR0000671650    UMG Recordings, Inc.
1042    Robyn                U Should Know Better     SR0000661079    UMG Recordings, Inc.
1043    Robyn                We Dance To The Beat     SR0000661079    UMG Recordings, Inc.
                                                      N00000021746;
1044    Rush                 Anthem                   RE0000887707    UMG Recordings, Inc.
                             Beneath, Between &       N00000021746;
1045    Rush                 Behind                   RE0000887707    UMG Recordings, Inc.
                                                      N00000021746;
1046    Rush                 Best I Can               RE0000887707    UMG Recordings, Inc.
                             By-Tor And The Snow      N00000021746;
1047    Rush                 Dog                      RE0000887707    UMG Recordings, Inc.
                                                      N00000021746;
1048    Rush                 Fly By Night             RE0000887707    UMG Recordings, Inc.
                                                      N00000021746;
1049    Rush                 In The End               RE0000887707    UMG Recordings, Inc.
                                                      N00000021746;
1050    Rush                 Making Memories          RE0000887707    UMG Recordings, Inc.
                                                      N00000021746;
1051    Rush                 Rivendell                RE0000887707    UMG Recordings, Inc.
1052    Scarface             Fixed                    SR0000362246    UMG Recordings, Inc.
1053    Scarface             In Between Us            SR0000362246    UMG Recordings, Inc.
1054    Scarface             In Cold Blood            SR0000362246    UMG Recordings, Inc.
1055    Scarface             Keep Me Down             SR0000362246    UMG Recordings, Inc.
1056    Scarface             Safe                     SR0000362246    UMG Recordings, Inc.
1057    Scarface             Sell Out                 SR0000362246    UMG Recordings, Inc.


                                             33
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 53 of 139


Ex. A                                                           Registration
                Artist                       Track                                   Plaintiff
 No.                                                              Number
1058    Scarface                   The Fix                     SR0000362246    UMG Recordings, Inc.
        Scarface ft. Faith
1059    Evans                      Someday                     SR0000362246    UMG Recordings, Inc.
        Scarface ft. Jay-Z,        Guess Who's Back
1060    Beanie Sigel               (Explicit)                  SR0000362246    UMG Recordings, Inc.
1061    Scarface ft. Kelly Price   Heaven                      SR0000362246    UMG Recordings, Inc.
1062    Scarface ft. Kelly Price   What Can I Do?              SR0000362246    UMG Recordings, Inc.
1063    ScHoolboy Q                Break The Bank              SR0000740384    UMG Recordings, Inc.
1064    ScHoolboy Q                Gangsta                     SR0000740379    UMG Recordings, Inc.
1065    ScHoolboy Q                Hell Of A Night             SR0000740379    UMG Recordings, Inc.
1066    ScHoolboy Q                Hoover Street               SR0000740379    UMG Recordings, Inc.
1067    ScHoolboy Q                Man Of The Year             SR0000733738    UMG Recordings, Inc.
1068    ScHoolboy Q                Prescription/Oxymoron       SR0000740379    UMG Recordings, Inc.
1069    ScHoolboy Q                Yay Yay                     SR0000722026    UMG Recordings, Inc.
        ScHoolboy Q ft. 2
1070    Chainz                     What They Want              SR0000740379    UMG Recordings, Inc.
        ScHoolboy Q ft. BJ
1071    The Chicago Kid            Studio                      SR0000740379    UMG Recordings, Inc.
        ScHoolboy Q ft. Jay
1072    Rock                       Los Awesome                 SR0000740379    UMG Recordings, Inc.
        ScHoolboy Q ft.
1073    Kendrick Lamar             Collard Greens              SR0000724647    UMG Recordings, Inc.
        ScHoolboy Q ft.
1074    Raekwon                    Blind Threats               SR0000740379    UMG Recordings, Inc.
        ScHoolboy Q ft. Suga
1075    Free                       Grooveline Pt. 2            SR0000740379    UMG Recordings, Inc.
1076    ScHoolboy Q ft. SZA        His & Her Fiend             SR0000740379    UMG Recordings, Inc.

        ScHoolboy Q ft. Tyler,
1077    The Creator, Kurupt        The Purge                   SR0000740379    UMG Recordings, Inc.
1078    Tears For Fears            Head Over Heels             SR0000144549    UMG Recordings, Inc.
1079    Teyana Taylor              Business                    SR0000759512    UMG Recordings, Inc.
1080    Teyana Taylor              Do Not Disturb              SR0000759511    UMG Recordings, Inc.
1081    Teyana Taylor              Dreams                      SR0000759515    UMG Recordings, Inc.
                                   It Could Just Be Love
1082    Teyana Taylor              Interlude                   SR0000759515    UMG Recordings, Inc.
1083    Teyana Taylor              Just Different              SR0000759515    UMG Recordings, Inc.
1084    Teyana Taylor              Outta My League Interlude   SR0000759515    UMG Recordings, Inc.
1085    Teyana Taylor              Put Your Love On            SR0000759515    UMG Recordings, Inc.
1086    Teyana Taylor              Request                     SR0000759515    UMG Recordings, Inc.


                                                    34
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 54 of 139


Ex. A                                                  Registration
                Artist               Track                                   Plaintiff
 No.                                                     Number
1087    Teyana Taylor       Sorry                     SR0000759515     UMG Recordings, Inc.
        Teyana Taylor ft.
1088    Pusha T, Yo Gotti   Maybe                     SR0000746175     UMG Recordings, Inc.
                                                      Pre-1972 Sound
1089    The Beatles         Don't Let Me Down         Recording        UMG Recordings, Inc.
                                                      Pre-1972 Sound
1090    The Beatles         Lady Madonna              Recording        UMG Recordings, Inc.
                                                      Pre-1972 Sound
1091    The Beatles         Old Brown Shoe            Recording        UMG Recordings, Inc.
                                                      Pre-1972 Sound
1092    The Beatles         Revolution                Recording        UMG Recordings, Inc.
                            The Ballad Of John And    Pre-1972 Sound
1093    The Beatles         Yoko                      Recording        UMG Recordings, Inc.
                                                      Pre-1972 Sound
1094    The Beatles         The Inner Light           Recording        UMG Recordings, Inc.
1095    The Cranberries     Analyse                   SR0000303013     UMG Recordings, Inc.
1096    The Cranberries     Animal Instinct           SR0000264395     UMG Recordings, Inc.
1097    The Cranberries     Bosnia                    SR0000217619     UMG Recordings, Inc.
1098    The Cranberries     Carry On                  SR0000303013     UMG Recordings, Inc.
1099    The Cranberries     Chocolate Brown           SR0000303013     UMG Recordings, Inc.
1100    The Cranberries     Copycat                   SR0000264395     UMG Recordings, Inc.
1101    The Cranberries     Daffodil Lament           SR0000218047     UMG Recordings, Inc.
1102    The Cranberries     Delilah                   SR0000264395     UMG Recordings, Inc.
1103    The Cranberries     Desperate Andy            SR0000264395     UMG Recordings, Inc.
1104    The Cranberries     Disappointment            SR0000218047     UMG Recordings, Inc.
1105    The Cranberries     Dreaming My Dreams        SR0000218047     UMG Recordings, Inc.
1106    The Cranberries     Dreams                    SR0000187932     UMG Recordings, Inc.
1107    The Cranberries     Dying In The Sun          SR0000264395     UMG Recordings, Inc.
1108    The Cranberries     Dying Inside              SR0000303013     UMG Recordings, Inc.
1109    The Cranberries     Electric Blue             SR0000217619     UMG Recordings, Inc.
1110    The Cranberries     Empty                     SR0000218047     UMG Recordings, Inc.
1111    The Cranberries     Every Morning             SR0000303013     UMG Recordings, Inc.
1112    The Cranberries     Everything I Said         SR0000218047     UMG Recordings, Inc.
1113    The Cranberries     Fee Fi Fo                 SR0000264395     UMG Recordings, Inc.
1114    The Cranberries     Forever Yellow Skies      SR0000217619     UMG Recordings, Inc.
1115    The Cranberries     Free To Decide            SR0000217619     UMG Recordings, Inc.
1116    The Cranberries     Hollywood                 SR0000217619     UMG Recordings, Inc.
1117    The Cranberries     How                       SR0000187932     UMG Recordings, Inc.
1118    The Cranberries     I Can't Be With You       SR0000218047     UMG Recordings, Inc.
1119    The Cranberries     I Just Shot John Lennon   SR0000217619     UMG Recordings, Inc.


                                           35
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 55 of 139


Ex. A                                              Registration
               Artist             Track                                 Plaintiff
 No.                                                 Number
1120    The Cranberries   I Really Hope           SR0000303013    UMG Recordings, Inc.
1121    The Cranberries   I Still Do              SR0000187932    UMG Recordings, Inc.
1122    The Cranberries   I Will Always           SR0000187932    UMG Recordings, Inc.
1123    The Cranberries   I'm Still Remembering   SR0000217619    UMG Recordings, Inc.
1124    The Cranberries   Joe                     SR0000217619    UMG Recordings, Inc.
1125    The Cranberries   Just My Imagination     SR0000264395    UMG Recordings, Inc.
1126    The Cranberries   Linger                  SR0000187932    UMG Recordings, Inc.
1127    The Cranberries   Loud And Clear          SR0000264395    UMG Recordings, Inc.
1128    The Cranberries   Never Grow Old          SR0000303013    UMG Recordings, Inc.
1129    The Cranberries   New New York            SR0000324975    UMG Recordings, Inc.
1130    The Cranberries   No Need To Argue        SR0000218047    UMG Recordings, Inc.
1131    The Cranberries   Not Sorry               SR0000187932    UMG Recordings, Inc.
1132    The Cranberries   Ode To My Family        SR0000218047    UMG Recordings, Inc.
1133    The Cranberries   Pretty                  SR0000187932    UMG Recordings, Inc.
1134    The Cranberries   Pretty Eyes             SR0000303013    UMG Recordings, Inc.
1135    The Cranberries   Promises                SR0000264395    UMG Recordings, Inc.
1136    The Cranberries   Put Me Down             SR0000187932    UMG Recordings, Inc.
1137    The Cranberries   Ridiculous Thoughts     SR0000218047    UMG Recordings, Inc.
1138    The Cranberries   Salvation               SR0000217619    UMG Recordings, Inc.
1139    The Cranberries   Saving Grace            SR0000264395    UMG Recordings, Inc.
1140    The Cranberries   Shattered               SR0000264395    UMG Recordings, Inc.
1141    The Cranberries   Stars                   SR0000324975    UMG Recordings, Inc.
1142    The Cranberries   Sunday                  SR0000187932    UMG Recordings, Inc.
1143    The Cranberries   The Concept             SR0000303013    UMG Recordings, Inc.
1144    The Cranberries   The Icicle Melts        SR0000218047    UMG Recordings, Inc.
1145    The Cranberries   The Rebels              SR0000217619    UMG Recordings, Inc.
1146    The Cranberries   This Is The Day         SR0000303013    UMG Recordings, Inc.
1147    The Cranberries   Time Is Ticking Out     SR0000303013    UMG Recordings, Inc.
1148    The Cranberries   Twenty One              SR0000218047    UMG Recordings, Inc.
                          Wake Up And Smell The
1149    The Cranberries   Coffee                  SR0000303013    UMG Recordings, Inc.
1150    The Cranberries   Waltzing Back           SR0000187932    UMG Recordings, Inc.
1151    The Cranberries   Wanted                  SR0000187932    UMG Recordings, Inc.
1152    The Cranberries   Warchild                SR0000217619    UMG Recordings, Inc.
1153    The Cranberries   What's On My Mind       SR0000264395    UMG Recordings, Inc.
1154    The Cranberries   When You're Gone        SR0000217619    UMG Recordings, Inc.
1155    The Cranberries   Will You Remember?      SR0000217619    UMG Recordings, Inc.
1156    The Cranberries   Yeats' Grave            SR0000218047    UMG Recordings, Inc.
1157    The Cranberries   You And Me              SR0000264395    UMG Recordings, Inc.
1158    The Cranberries   Zombie                  SR0000218047    UMG Recordings, Inc.


                                       36
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 56 of 139


Ex. A                                                Registration
               Artist              Track                                  Plaintiff
 No.                                                   Number
1159    The Cure          The End Of The World      SR0000360662    UMG Recordings, Inc.
1160    The Police        Be My Girl - Sally        SR0000006942    UMG Recordings, Inc.
1161    The Police        Behind My Camel           SR0000021466    UMG Recordings, Inc.
1162    The Police        Bombs Away                SR0000021466    UMG Recordings, Inc.
1163    The Police        Born In The 50's          SR0000006942    UMG Recordings, Inc.
1164    The Police        Bring On The Night        SR0000013166    UMG Recordings, Inc.
1165    The Police        Can't Stand Losing You    SR0000006942    UMG Recordings, Inc.
1166    The Police        Canary In A Coalmine      SR0000021466    UMG Recordings, Inc.
1167    The Police        Contact                   SR0000013166    UMG Recordings, Inc.
1168    The Police        Darkness                  SR0000030222    UMG Recordings, Inc.
                          De Do Do Do, De Da Da
1169    The Police        Da                        SR0000021466    UMG Recordings, Inc.
1170    The Police        Deathwish                 SR0000013166    UMG Recordings, Inc.
1171    The Police        Demolition Man            SR0000030222    UMG Recordings, Inc.
1172    The Police        Does Everyone Stare       SR0000013166    UMG Recordings, Inc.
                          Don't Stand So Close To
1173    The Police        Me                        SR0000021466    UMG Recordings, Inc.
1174    The Police        Driven To Tears           SR0000021466    UMG Recordings, Inc.
                          Every Little Thing She
1175    The Police        Does Is Magic             SR0000030222    UMG Recordings, Inc.
1176    The Police        Hole In My Life           SR0000006942    UMG Recordings, Inc.
1177    The Police        Hungry For You            SR0000030222    UMG Recordings, Inc.
1178    The Police        Invisible Sun             SR0000030222    UMG Recordings, Inc.
1179    The Police        It's Alright For You      SR0000013166    UMG Recordings, Inc.
1180    The Police        Man In A Suitcase         SR0000021466    UMG Recordings, Inc.
1181    The Police        Masoko Tanga              SR0000006942    UMG Recordings, Inc.
1182    The Police        Message In A Bottle       SR0000013166    UMG Recordings, Inc.
1183    The Police        Next To You               SR0000006942    UMG Recordings, Inc.
1184    The Police        No Time This Time         SR0000013166    UMG Recordings, Inc.
1185    The Police        Omegaman                  SR0000030222    UMG Recordings, Inc.
1186    The Police        On Any Other Day          SR0000013166    UMG Recordings, Inc.
1187    The Police        One World (Not Three)     SR0000030222    UMG Recordings, Inc.
1188    The Police        Peanuts                   SR0000006942    UMG Recordings, Inc.
1189    The Police        Re-Humanise Yourself      SR0000030222    UMG Recordings, Inc.
1190    The Police        Reggatta De Blanc         SR0000013166    UMG Recordings, Inc.
1191    The Police        Roxanne                   SR0000004190    UMG Recordings, Inc.
1192    The Police        Secret Journey            SR0000030222    UMG Recordings, Inc.
1193    The Police        Shadows In The Rain       SR0000021466    UMG Recordings, Inc.
1194    The Police        So Lonely                 SR0000006942    UMG Recordings, Inc.



                                         37
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 57 of 139


Ex. A                                                     Registration
               Artist                 Track                                    Plaintiff
 No.                                                       Number
                             Spirits In The Material
1195    The Police           World                       SR0000030222    UMG Recordings, Inc.
1196    The Police           Synchronicity II            SR0000044862    UMG Recordings, Inc.
                             The Bed's Too Big Without
1197    The Police           You                         SR0000013166    UMG Recordings, Inc.
                             The Other Way Of
1198    The Police           Stopping                    SR0000021466    UMG Recordings, Inc.
1199    The Police           Too Much Information        SR0000030222    UMG Recordings, Inc.
1200    The Police           Truth Hits Everybody        SR0000006942    UMG Recordings, Inc.
1201    The Police           Voices Inside My Head       SR0000021466    UMG Recordings, Inc.
1202    The Police           Walking On The Moon         SR0000013166    UMG Recordings, Inc.
                             When The World Is
                             Running Down, You Make
                             The Best Of What's Still
1203    The Police           Around                      SR0000021466    UMG Recordings, Inc.
1204    The Rolling Stones   Almost Hear You Sigh        SR0000109419    UMG Recordings, Inc.
1205    The Rolling Stones   Angie                       N8805           UMG Recordings, Inc.
                             Doo Doo Doo Doo Doo
1206    The Rolling Stones   (Heartbreaker)              N8985           UMG Recordings, Inc.
1207    The Rolling Stones   Harlem Shuffle              SR0000071259    UMG Recordings, Inc.
1208    The Rolling Stones   Let Me Go                   SR0000018973    UMG Recordings, Inc.
1209    The Rolling Stones   Mixed Emotions              SR0000109419    UMG Recordings, Inc.
1210    The Rolling Stones   One Hit (To The Body)       SR0000071259    UMG Recordings, Inc.
1211    The Rolling Stones   Ruby Tuesday                SR0000130050    UMG Recordings, Inc.
1212    The Rolling Stones   Sad Sad Sad                 SR0000130050    UMG Recordings, Inc.
1213    The Rolling Stones   Tumbling Dice               N527            UMG Recordings, Inc.
1214    The Rolling Stones   Winning Ugly                SR0000071259    UMG Recordings, Inc.
1215    The Weeknd           Coming Down                 SR0000808044    UMG Recordings, Inc.
1216    The Weeknd           D.D.                        SR0000808047    UMG Recordings, Inc.
1217    The Weeknd           Echoes Of Silence           SR0000808047    UMG Recordings, Inc.
1218    The Weeknd           Gone                        SR0000808045    UMG Recordings, Inc.
1219    The Weeknd           Heaven Or Las Vegas         SR0000808045    UMG Recordings, Inc.
1220    The Weeknd           High For This               SR0000808044    UMG Recordings, Inc.
                             House Of Balloons; Glass
1221    The Weeknd           Table Girls                 SR0000808044    UMG Recordings, Inc.
1222    The Weeknd           Initiation                  SR0000808047    UMG Recordings, Inc.
1223    The Weeknd           Life Of The Party           SR0000808045    UMG Recordings, Inc.
1224    The Weeknd           Loft Music                  SR0000808044    UMG Recordings, Inc.
1225    The Weeknd           Lonely Star (Explicit)      SR0000808045    UMG Recordings, Inc.
1226    The Weeknd           Montreal                    SR0000808047    UMG Recordings, Inc.


                                            38
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 58 of 139


Ex. A                                                 Registration
               Artist                 Track                                Plaintiff
 No.                                                    Number
1227    The Weeknd          Next                     SR0000808047    UMG Recordings, Inc.
1228    The Weeknd          Outside                  SR0000808047    UMG Recordings, Inc.
1229    The Weeknd          Rolling Stone            SR0000808045    UMG Recordings, Inc.
1230    The Weeknd          The Birds Pt. 1          SR0000808045    UMG Recordings, Inc.
1231    The Weeknd          The Birds Pt. 2          SR0000808045    UMG Recordings, Inc.
1232    The Weeknd          The Fall                 SR0000808047    UMG Recordings, Inc.
1233    The Weeknd          The Knowing              SR0000808044    UMG Recordings, Inc.
1234    The Weeknd          The Morning              SR0000808044    UMG Recordings, Inc.
                            The Party & The After
1235    The Weeknd          Party                    SR0000808044    UMG Recordings, Inc.
1236    The Weeknd          The Zone                 SR0000808045    UMG Recordings, Inc.
1237    The Weeknd          Thursday                 SR0000808045    UMG Recordings, Inc.
                            Till Dawn (Here Comes
1238    The Weeknd          The Sun)                 SR0000801386    UMG Recordings, Inc.
1239    The Weeknd          Twenty Eight             SR0000801386    UMG Recordings, Inc.
1240    The Weeknd          Valerie                  SR0000801386    UMG Recordings, Inc.
1241    The Weeknd          What You Need            SR0000808044    UMG Recordings, Inc.
1242    The Weeknd          Wicked Games             SR0000808044    UMG Recordings, Inc.
1243    The Weeknd          XO; The Host             SR0000808047    UMG Recordings, Inc.
1244    Tom Petty           Free Fallin'             SR0000103541    UMG Recordings, Inc.
1245    Tom Petty           I Won't Back Down        SR0000103541    UMG Recordings, Inc.
1246    Tom Petty           Runnin' Down A Dream     SR0000103541    UMG Recordings, Inc.
        Tom Petty And The   Don't Come Around Here
1247    Heartbreakers       No More                  SR0000065435    UMG Recordings, Inc.
        Tom Petty And The
1248    Heartbreakers       Don't Do Me Like That    SR0000014497    UMG Recordings, Inc.
        Tom Petty And The
1249    Heartbreakers       Even The Losers          SR0000014497    UMG Recordings, Inc.
        Tom Petty And The
1250    Heartbreakers       Here Comes My Girl       SR0000014497    UMG Recordings, Inc.
        Tom Petty And The
1251    Heartbreakers       Into The Great Wide Open SR0000132454    UMG Recordings, Inc.
        Tom Petty And The
1252    Heartbreakers       Jammin' Me               SR0000080863    UMG Recordings, Inc.
        Tom Petty And The
1253    Heartbreakers       Learning To Fly          SR0000132590    UMG Recordings, Inc.
        Tom Petty And The
1254    Heartbreakers       Mary Jane's Last Dance   SR0000170866    UMG Recordings, Inc.
        Tom Petty And The
1255    Heartbreakers       Refugee                  SR0000014497    UMG Recordings, Inc.


                                              39
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 59 of 139


Ex. A                                                       Registration
                Artist                  Track                                    Plaintiff
 No.                                                         Number
        Tom Petty And The
1256    Heartbreakers         Southern Accents             SR0000065435    UMG Recordings, Inc.
        Tom Petty And The
1257    Heartbreakers         The Best of Everything       SR0000843463    UMG Recordings, Inc.
        Tom Petty And The
1258    Heartbreakers         The Waiting                  SR0000026906    UMG Recordings, Inc.
        Tom Petty And The
1259    Heartbreakers         You Got Lucky                SR0000044271    UMG Recordings, Inc.
1260    Tory Lanez            All The Girls                SR0000779313    UMG Recordings, Inc.
1261    Tory Lanez            Cold Hard Love               SR0000795786    UMG Recordings, Inc.
1262    Tory Lanez            Dirty Money                  SR0000779313    UMG Recordings, Inc.
1263    Tory Lanez            Flex                         SR0000779312    UMG Recordings, Inc.
1264    Tory Lanez            Friends With Benefits        SR0000779313    UMG Recordings, Inc.
1265    Tory Lanez            Guns And Roses               SR0000779313    UMG Recordings, Inc.
1266    Tory Lanez            High                         SR0000779313    UMG Recordings, Inc.
1267    Tory Lanez            I Told You; Another One      SR0000779313    UMG Recordings, Inc.
1268    Tory Lanez            Loners Blvd                  SR0000779313    UMG Recordings, Inc.
1269    Tory Lanez            LUV                          SR0000779313    UMG Recordings, Inc.
1270    Tory Lanez            Question Is                  SR0000779313    UMG Recordings, Inc.
1271    Tory Lanez            Say It                       SR0000779313    UMG Recordings, Inc.
        Tyga ft. Lil Wayne,
1272    Meek Mill             Good Day                     SR0000721551    UMG Recordings, Inc.
                              Beautiful Ghost;
                              Introduction To Songs Of
1273    U2                    Experience                   SR0000640782    UMG Recordings, Inc.
1274    U2                    Bullet The Blue Sky          SR0000078949    UMG Recordings, Inc.
1275    U2                    Deep In The Heart            SR0000092837    UMG Recordings, Inc.
1276    U2                    Desert Of Our Love           SR0000640782    UMG Recordings, Inc.
1277    U2                    Drunk Chicken; America       SR0000640782    UMG Recordings, Inc.
1278    U2                    Exit                         SR0000078949    UMG Recordings, Inc.
                              I Still Haven't Found What
1279    U2                    I'm Looking For              SR0000078949    UMG Recordings, Inc.
1280    U2                    I Will Follow                SR0000024547    UMG Recordings, Inc.
1281    U2                    In God's Country             SR0000078949    UMG Recordings, Inc.
                              Luminous Times (Hold On
1282    U2                    To Love)                     SR0000092836    UMG Recordings, Inc.
1283    U2                    MLK                          SR0000072483    UMG Recordings, Inc.
                              Mothers Of The
1284    U2                    Disappeared                  SR0000078949    UMG Recordings, Inc.
1285    U2                    New Year’s Day               SR0000042525    UMG Recordings, Inc.


                                              40
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 60 of 139


Ex. A                                                Registration
               Artist              Track                                  Plaintiff
 No.                                                   Number
1286    U2                October                   SR0000030452    UMG Recordings, Inc.
1287    U2                One Tree Hill             SR0000078949    UMG Recordings, Inc.
1288    U2                Party Girl                SR0000049959    UMG Recordings, Inc.
                          Pride (In The Name Of
1289    U2                Love)                     SR0000072483    UMG Recordings, Inc.
1290    U2                Race Against Time         SR0000090770    UMG Recordings, Inc.
1291    U2                Red Hill Mining Town      SR0000078949    UMG Recordings, Inc.
1292    U2                Rise Up                   SR0000640782    UMG Recordings, Inc.
1293    U2                Running To Stand Still    SR0000078949    UMG Recordings, Inc.
1294    U2                Silver And Gold           SR0000087029    UMG Recordings, Inc.
1295    U2                Spanish Eyes              SR0000092837    UMG Recordings, Inc.
1296    U2                Sunday Bloody Sunday      SR0000042944    UMG Recordings, Inc.
1297    U2                Sweetest Thing            SR0000090770    UMG Recordings, Inc.
1298    U2                Trip Through Your Wires   SR0000078949    UMG Recordings, Inc.
1299    U2                Walk To The Water         SR0000092836    UMG Recordings, Inc.
                          Wave Of Sorrow
1300    U2                (Birdland)                SR0000640782    UMG Recordings, Inc.
                          Where The Streets Have
1301    U2                No Name                   SR0000078949    UMG Recordings, Inc.
1302    U2                With Or Without You       SR0000078949    UMG Recordings, Inc.
                                                    SR0000094180;
1303    UB40              Where Did I Go Wrong      SR0000132715    UMG Recordings, Inc.
1304    Yoko Ono          Beautiful Boys            SR0000022756    UMG Recordings, Inc.
1305    Yoko Ono          I'm Moving On             SR0000022756    UMG Recordings, Inc.
1306    Yoko Ono          Kiss Kiss Kiss            SR0000022756    UMG Recordings, Inc.
1307    Yoko Ono          Yes, I'm Your Angel       SR0000022756    UMG Recordings, Inc.
1308    Young Money       EveryGirl In The World    SR0000636288    UMG Recordings, Inc.
1309    Young Money       Finale                    SR0000636288    UMG Recordings, Inc.
1310    Young Money       Girl I Got You            SR0000636288    UMG Recordings, Inc.
1311    Young Money       Gooder                    SR0000636288    UMG Recordings, Inc.
1312    Young Money       Ms. Parker                SR0000636288    UMG Recordings, Inc.
1313    Young Money       New S***                  SR0000636288    UMG Recordings, Inc.
1314    Young Money       Play In My Band           SR0000636288    UMG Recordings, Inc.
1315    Young Money       Roger That                SR0000636288    UMG Recordings, Inc.
1316    Young Money       She Is Gone               SR0000636288    UMG Recordings, Inc.
1317    Young Money       Streets Is Watchin'       SR0000636288    UMG Recordings, Inc.
1318    Young Money       Wife B**ter               SR0000636288    UMG Recordings, Inc.
        Young Money ft.
1319    Birdman           F*** Da Bulls***          SR0000636288    UMG Recordings, Inc.



                                         41
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 61 of 139


Ex. A                                                     Registration
                Artist                      Track                              Plaintiff
 No.                                                       Number
        Young Money ft.
        Christina Milian, Lil
1320    Wayne                    Video Model             SR0000766212    UMG Recordings, Inc.
        Young Money ft.
1321    Drake                    Trophies                SR0000748476    UMG Recordings, Inc.
1322    Young Money ft. Euro     Induction Speech        SR0000766212    UMG Recordings, Inc.
        Young Money ft.
1323    Gucci Mane               Steady Mobbin           SR0000636288    UMG Recordings, Inc.
        Young Money ft.
        Gudda Gudda, Jae
        Millz, Flow, Mack
1324    Maine, Birdman           Fresher Than Ever       SR0000766212    UMG Recordings, Inc.
        Young Money ft. Lil
        Twist, Euro, Corey
1325    Gunz                     Bang                    SR0000766212    UMG Recordings, Inc.
        Young Money ft. Lil
1326    Twist, Tyga              Back It Up              SR0000766212    UMG Recordings, Inc.
        Young Money ft. Lil
1327    Twist, Tyga, YG          One Time                SR0000766212    UMG Recordings, Inc.
        Young Money ft. Lil
1328    Wayne                    Moment                  SR0000766212    UMG Recordings, Inc.
        Young Money ft.
1329    Lloyd                    BedRock                 SR0000636292    UMG Recordings, Inc.
        Young Money ft.
1330    Nicki Minaj              Lookin Ass              SR0000745802    UMG Recordings, Inc.
        Young Money ft. PJ
        Morton, Mack Maine,
        Gudda Gudda, Jae
1331    Millz                    You Already Know        SR0000766212    UMG Recordings, Inc.
        Young Money ft.
1332    Shanell, Yo Gotti        Catch Me At The Light   SR0000766212    UMG Recordings, Inc.
        Young Money ft.
1333    Shawt Dawg               Pass The Dutch          SR0000636288    UMG Recordings, Inc.
        Young Money ft.
        Tyga, Nicki Minaj, Lil
1334    Wayne                    Senile                  SR0000766212    UMG Recordings, Inc.
                                                                         UMG Recordings, Inc.;
                                                                         Sony Music
1335    Audioslave               Cochise                 SR0000322103    Entertainment




                                                  42
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 62 of 139


Ex. A                                                     Registration
               Artist                   Track                                  Plaintiff
 No.                                                       Number
                                                                         UMG Recordings, Inc.;
                                                                         Sony Music
1336    Audioslave           Gasoline                    SR0000322103    Entertainment
                                                                         UMG Recordings, Inc.;
                                                                         Sony Music
1337    Audioslave           Like a Stone                SR0000322103    Entertainment
                                                                         UMG Recordings, Inc.;
                                                                         Sony Music
1338    Audioslave           Revelations                 SR0000395958    Entertainment
                                                                         UMG Recordings, Inc.;
                                                                         Sony Music
1339    Audioslave           Shape of Things to Come     SR0000395958    Entertainment
                                                                         UMG Recordings, Inc.;
                                                                         Sony Music
1340    Audioslave           Show Me How To Live         SR0000322103    Entertainment
1341    30 Seconds To Mars   100 Suns                    SR0000636569    Capitol Records, LLC
1342    30 Seconds To Mars   93 Million Miles            SR0000317574    Capitol Records, LLC
1343    30 Seconds To Mars   A Beautiful Lie             SR0000377457    Capitol Records, LLC
1344    30 Seconds To Mars   A Modern Myth               SR0000377457    Capitol Records, LLC
1345    30 Seconds To Mars   Alibi                       SR0000636569    Capitol Records, LLC
1346    30 Seconds To Mars   Attack                      SR0000377457    Capitol Records, LLC
1347    30 Seconds To Mars   Battle Of One               SR0000377457    Capitol Records, LLC
1348    30 Seconds To Mars   Birth                       SR0000727253    Capitol Records, LLC
1349    30 Seconds To Mars   Bright Lights               SR0000727253    Capitol Records, LLC
1350    30 Seconds To Mars   Buddha For Mary             SR0000317574    Capitol Records, LLC
                             Capricorn (A Brand New
1351    30 Seconds To Mars   Name)                       SR0000317574    Capitol Records, LLC
1352    30 Seconds To Mars   City Of Angels              SR0000727253    Capitol Records, LLC
                             Closer to the Edge (Radio
1353    30 Seconds To Mars   Edit)                       SR0000636569    Capitol Records, LLC
1354    30 Seconds To Mars   Convergence                 SR0000727253    Capitol Records, LLC
1355    30 Seconds To Mars   Depuis Le Début             SR0000727253    Capitol Records, LLC
1356    30 Seconds To Mars   Do Or Die                   SR0000727253    Capitol Records, LLC
1357    30 Seconds To Mars   Echelon                     SR0000317574    Capitol Records, LLC
1358    30 Seconds To Mars   Edge Of The Earth           SR0000317574    Capitol Records, LLC
1359    30 Seconds To Mars   End Of All Days             SR0000727253    Capitol Records, LLC
1360    30 Seconds To Mars   End Of The Beginning        SR0000317574    Capitol Records, LLC
1361    30 Seconds To Mars   Escape                      SR0000636569    Capitol Records, LLC
1362    30 Seconds To Mars   Fallen                      SR0000317574    Capitol Records, LLC
1363    30 Seconds To Mars   From Yesterday              SR0000377457    Capitol Records, LLC
1364    30 Seconds To Mars   Hunter                      SR0000377457    Capitol Records, LLC

                                             43
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 63 of 139


Ex. A                                                       Registration
               Artist                  Track                                     Plaintiff
 No.                                                          Number
1365    30 Seconds To Mars    Hurricane                    SR0000636569    Capitol Records, LLC
1366    30 Seconds To Mars    Kings And Queens             SR0000636570    Capitol Records, LLC
1367    30 Seconds To Mars    Night Of The Hunter          SR0000636569    Capitol Records, LLC
1368    30 Seconds To Mars    Northern Lights              SR0000727253    Capitol Records, LLC
1369    30 Seconds To Mars    Oblivion                     SR0000317574    Capitol Records, LLC
1370    30 Seconds To Mars    Pyres Of Varanasi            SR0000727253    Capitol Records, LLC
1371    30 Seconds To Mars    R-Evolve                     SR0000377457    Capitol Records, LLC
1372    30 Seconds To Mars    Savior                       SR0000377457    Capitol Records, LLC
1373    30 Seconds To Mars    Search And Destroy           SR0000636569    Capitol Records, LLC

1374    30 Seconds To Mars    Stranger In A Strange Land   SR0000636569    Capitol Records, LLC
1375    30 Seconds To Mars    The Fantasy                  SR0000377457    Capitol Records, LLC
1376    30 Seconds To Mars    The Kill (Bury Me)           SR0000377457    Capitol Records, LLC
1377    30 Seconds To Mars    The Mission                  SR0000317574    Capitol Records, LLC
1378    30 Seconds To Mars    The Race                     SR0000727253    Capitol Records, LLC
1379    30 Seconds To Mars    The Story                    SR0000377457    Capitol Records, LLC
1380    30 Seconds To Mars    This Is War                  SR0000636569    Capitol Records, LLC
1381    30 Seconds To Mars    Up In The Air (Explicit)     SR0000725495    Capitol Records, LLC
1382    30 Seconds To Mars    Vox Populi                   SR0000636569    Capitol Records, LLC
1383    30 Seconds To Mars    Was It A Dream?              SR0000377457    Capitol Records, LLC

1384    30 Seconds To Mars Welcome To The Universe SR0000317574            Capitol Records, LLC
1385    30 Seconds To Mars Year Zero                     SR0000317574      Capitol Records, LLC
        Artists United Against
        Apartheid ft. Bono,
        Keith Richards, Ronnie
1386    Wood                   Silver And Gold           SR0000082919      Capitol Records, LLC
                                                         Pre-1972 Sound
1387    Frank Sinatra          All The Way               Recording         Capitol Records, LLC
                                                         Pre-1972 Sound
1388    Frank Sinatra          Come Fly With Me          Recording         Capitol Records, LLC
                               I've Got the World on a   Pre-1972 Sound
1389    Frank Sinatra          String                    Recording         Capitol Records, LLC
                               I've Got You Under My     Pre-1972 Sound
1390    Frank Sinatra          Skin                      Recording         Capitol Records, LLC
                               In the Wee Small Hours of Pre-1972 Sound
1391    Frank Sinatra          the Morning               Recording         Capitol Records, LLC
                                                         Pre-1972 Sound
1392    Frank Sinatra          My Funny Valentine        Recording         Capitol Records, LLC




                                             44
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 64 of 139


Ex. A                                                     Registration
                Artist                    Track                                Plaintiff
 No.                                                        Number
                                                        Pre-1972 Sound
1393    Frank Sinatra           Nice 'n' Easy           Recording        Capitol Records, LLC
                                                        Pre-1972 Sound
1394    Frank Sinatra           The Lady is a Tramp     Recording        Capitol Records, LLC
                                                        Pre-1972 Sound
1395    Frank Sinatra           Witchcraft              Recording        Capitol Records, LLC
                                You Make Me Feel So     Pre-1972 Sound
1396    Frank Sinatra           Young                   Recording        Capitol Records, LLC
                                                        Pre-1972 Sound
1397    Frank Sinatra           Young At Heart          Recording        Capitol Records, LLC
        Frank Sinatra ft.
        Nelson Riddle and His                           Pre-1972 Sound
1398    Orchestra               Angel Eyes              Recording        Capitol Records, LLC
1399    Jimmy Eat World         77 Satellites           SR0000257174     Capitol Records, LLC
1400    Jimmy Eat World         Anderson Mesa           SR0000257174     Capitol Records, LLC
1401    Jimmy Eat World         Call It In The Air      SR0000257174     Capitol Records, LLC
1402    Jimmy Eat World         Caveman                 SR0000257174     Capitol Records, LLC
1403    Jimmy Eat World         Christmas Card          SR0000620505     Capitol Records, LLC
1404    Jimmy Eat World         Claire                  SR0000257174     Capitol Records, LLC
1405    Jimmy Eat World         Digits                  SR0000257174     Capitol Records, LLC
1406    Jimmy Eat World         Episode IV              SR0000257174     Capitol Records, LLC
1407    Jimmy Eat World         In The Same Room        SR0000257174     Capitol Records, LLC
1408    Jimmy Eat World         Lucky Denver Mint       SR0000262667     Capitol Records, LLC
1409    Jimmy Eat World         Robot Factory           SR0000257174     Capitol Records, LLC
1410    Jimmy Eat World         Rockstar                SR0000257174     Capitol Records, LLC
1411    Jimmy Eat World         Seventeen               SR0000257174     Capitol Records, LLC
                                What Would I Say To You
1412    Jimmy Eat World         Now                     SR0000257174     Capitol Records, LLC
1413    Jimmy Eat World         World Is Static         SR0000257174     Capitol Records, LLC
                                                        Pre-1972 Sound
1414    The Beatles             A Beginning             Recording        Capitol Records, LLC
                                                        Pre-1972 Sound
1415    The Beatles             A Day In The Life       Recording        Capitol Records, LLC
                                                        Pre-1972 Sound
1416    The Beatles             A Hard Day's Night      Recording        Capitol Records, LLC
                                                        Pre-1972 Sound
1417    The Beatles             Across The Universe     Recording        Capitol Records, LLC
                                                        Pre-1972 Sound
1418    The Beatles             All My Loving           Recording        Capitol Records, LLC




                                                 45
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 65 of 139


Ex. A                                                  Registration
                Artist                Track                                 Plaintiff
 No.                                                     Number
                                                     Pre-1972 Sound
1419    The Beatles       All You Need Is Love       Recording        Capitol Records, LLC
                                                     Pre-1972 Sound
1420    The Beatles       And I Love Her             Recording        Capitol Records, LLC
                                                     Pre-1972 Sound
1421    The Beatles       Any Time At All            Recording        Capitol Records, LLC
                                                     Pre-1972 Sound
1422    The Beatles       Back In The U.S.S.R.       Recording        Capitol Records, LLC
                                                     Pre-1972 Sound
1423    The Beatles       Because                    Recording        Capitol Records, LLC
                          Being For The Benefit Of   Pre-1972 Sound
1424    The Beatles       Mr. Kite!                  Recording        Capitol Records, LLC
                                                     Pre-1972 Sound
1425    The Beatles       Birthday                   Recording        Capitol Records, LLC
                                                     Pre-1972 Sound
1426    The Beatles       Blackbird                  Recording        Capitol Records, LLC
                                                     Pre-1972 Sound
1427    The Beatles       Blue Moon                  Recording        Capitol Records, LLC
                                                     Pre-1972 Sound
1428    The Beatles       Can't Buy Me Love          Recording        Capitol Records, LLC
                                                     Pre-1972 Sound
1429    The Beatles       Carry That Weight          Recording        Capitol Records, LLC
                                                     Pre-1972 Sound
1430    The Beatles       Child Of Nature            Recording        Capitol Records, LLC
                                                     Pre-1972 Sound
1431    The Beatles       Circles                    Recording        Capitol Records, LLC
                                                     Pre-1972 Sound
1432    The Beatles       Come And Get It            Recording        Capitol Records, LLC
                                                     Pre-1972 Sound
1433    The Beatles       Come Together              Recording        Capitol Records, LLC
                                                     Pre-1972 Sound
1434    The Beatles       Cry Baby Cry               Recording        Capitol Records, LLC
                                                     Pre-1972 Sound
1435    The Beatles       Dear Prudence              Recording        Capitol Records, LLC
                                                     Pre-1972 Sound
1436    The Beatles       Don't Pass Me By           Recording        Capitol Records, LLC
                                                     Pre-1972 Sound
1437    The Beatles       Drive My Car               Recording        Capitol Records, LLC
                                                     Pre-1972 Sound
1438    The Beatles       Eight Days A Week          Recording        Capitol Records, LLC


                                            46
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 66 of 139


Ex. A                                               Registration
                Artist             Track                                  Plaintiff
 No.                                                 Number
                          Everybody's Got
                          Something To Hide Except Pre-1972 Sound
1439    The Beatles       Me And My Monkey         Recording        Capitol Records, LLC
                                                   Pre-1972 Sound
1440    The Beatles       Fixing A Hole            Recording        Capitol Records, LLC
                                                   Pre-1972 Sound
1441    The Beatles       Get Back                 Recording        Capitol Records, LLC
                                                   Pre-1972 Sound
1442    The Beatles       Getting Better           Recording        Capitol Records, LLC
                                                   Pre-1972 Sound
1443    The Beatles       Glass Onion              Recording        Capitol Records, LLC
                                                   Pre-1972 Sound
1444    The Beatles       Golden Slumbers          Recording        Capitol Records, LLC
                          Good Morning Good        Pre-1972 Sound
1445    The Beatles       Morning                  Recording        Capitol Records, LLC
                                                   Pre-1972 Sound
1446    The Beatles       Good Night               Recording        Capitol Records, LLC
                                                   Pre-1972 Sound
1447    The Beatles       Goodbye                  Recording        Capitol Records, LLC
                                                   Pre-1972 Sound
1448    The Beatles       Happiness Is A Warm Gun Recording         Capitol Records, LLC
                                                   Pre-1972 Sound
1449    The Beatles       Hello, Goodbye           Recording        Capitol Records, LLC
                                                   Pre-1972 Sound
1450    The Beatles       Help!                    Recording        Capitol Records, LLC
                                                   Pre-1972 Sound
1451    The Beatles       Helter Skelter           Recording        Capitol Records, LLC
                                                   Pre-1972 Sound
1452    The Beatles       Her Majesty              Recording        Capitol Records, LLC
                                                   Pre-1972 Sound
1453    The Beatles       Here Comes The Sun       Recording        Capitol Records, LLC
                                                   Pre-1972 Sound
1454    The Beatles       Hey Jude                 Recording        Capitol Records, LLC
                                                   Pre-1972 Sound
1455    The Beatles       Honey Pie                Recording        Capitol Records, LLC
                                                   Pre-1972 Sound
1456    The Beatles       I Am The Walrus          Recording        Capitol Records, LLC
                                                   Pre-1972 Sound
1457    The Beatles       I Saw Her Standing There Recording        Capitol Records, LLC




                                        47
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 67 of 139


Ex. A                                                 Registration
                Artist                Track                                Plaintiff
 No.                                                    Number
                          I Should Have Known       Pre-1972 Sound
1458    The Beatles       Better                    Recording        Capitol Records, LLC
                          I Want To Hold Your       Pre-1972 Sound
1459    The Beatles       Hand                      Recording        Capitol Records, LLC
                          I Want You (She's So      Pre-1972 Sound
1460    The Beatles       Heavy)                    Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1461    The Beatles       I Will                    Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1462    The Beatles       I'll Be Back              Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1463    The Beatles       I'll Cry Instead          Recording        Capitol Records, LLC
                          I'm Happy Just To Dance   Pre-1972 Sound
1464    The Beatles       With You                  Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1465    The Beatles       I'm So Tired              Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1466    The Beatles       If I Fell                 Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1467    The Beatles       Julia                     Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1468    The Beatles       Junk                      Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1469    The Beatles       Let It Be                 Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1470    The Beatles       Long Tall Sally           Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1471    The Beatles       Long, Long, Long          Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1472    The Beatles       Los Paranoias             Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1473    The Beatles       Love Me Do                Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1474    The Beatles       Lovely Rita               Recording        Capitol Records, LLC
                          Lucy In The Sky With      Pre-1972 Sound
1475    The Beatles       Diamonds                  Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1476    The Beatles       Magical Mystery Tour      Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1477    The Beatles       Martha My Dear            Recording        Capitol Records, LLC


                                            48
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 68 of 139


Ex. A                                               Registration
                Artist            Track                                  Plaintiff
 No.                                                  Number
                                                  Pre-1972 Sound
1478    The Beatles       Maxwell's Silver Hammer Recording        Capitol Records, LLC
                                                  Pre-1972 Sound
1479    The Beatles       Mean Mr. Mustard        Recording        Capitol Records, LLC
                                                  Pre-1972 Sound
1480    The Beatles       Mother Nature's Son     Recording        Capitol Records, LLC
                                                  Pre-1972 Sound
1481    The Beatles       No Reply                Recording        Capitol Records, LLC
                                                  Pre-1972 Sound
1482    The Beatles       Not Guilty              Recording        Capitol Records, LLC
                                                  Pre-1972 Sound
1483    The Beatles       Ob-La-Di, Ob-La-Da      Recording        Capitol Records, LLC
                                                  Pre-1972 Sound
1484    The Beatles       Octopus's Garden        Recording        Capitol Records, LLC
                                                  Pre-1972 Sound
1485    The Beatles       Oh! Darling             Recording        Capitol Records, LLC
                                                  Pre-1972 Sound
1486    The Beatles       P.S. I Love You         Recording        Capitol Records, LLC
                                                  Pre-1972 Sound
1487    The Beatles       Penny Lane              Recording        Capitol Records, LLC
                                                  Pre-1972 Sound
1488    The Beatles       Piggies                 Recording        Capitol Records, LLC
                                                  Pre-1972 Sound
1489    The Beatles       Polythene Pam           Recording        Capitol Records, LLC
                                                  Pre-1972 Sound
1490    The Beatles       Revolution 1            Recording        Capitol Records, LLC
                                                  Pre-1972 Sound
1491    The Beatles       Revolution 9            Recording        Capitol Records, LLC
                                                  Pre-1972 Sound
1492    The Beatles       Rock And Roll Music     Recording        Capitol Records, LLC
                                                  Pre-1972 Sound
1493    The Beatles       Rocky Raccoon           Recording        Capitol Records, LLC
                                                  Pre-1972 Sound
1494    The Beatles       Savoy Truffle           Recording        Capitol Records, LLC
                                                  Pre-1972 Sound
1495    The Beatles       Sexy Sadie              Recording        Capitol Records, LLC
                          Sgt. Pepper's Lonely    Pre-1972 Sound
1496    The Beatles       Hearts Club Band        Recording        Capitol Records, LLC
                          She Came In Through The Pre-1972 Sound
1497    The Beatles       Bathroom Window         Recording        Capitol Records, LLC


                                        49
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 69 of 139


Ex. A                                                 Registration
                Artist             Track                                   Plaintiff
 No.                                                    Number
                                                    Pre-1972 Sound
1498    The Beatles       She's Leaving Home        Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1499    The Beatles       Something                 Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1500    The Beatles       Sour Milk Sea             Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1501    The Beatles       St Louis Blues            Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1502    The Beatles       Step Inside Love          Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1503    The Beatles       Strawberry Fields Forever Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1504    The Beatles       Sun King                  Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1505    The Beatles       Tell Me Why               Recording        Capitol Records, LLC
                          The Continuing Story Of Pre-1972 Sound
1506    The Beatles       Bungalow Bill             Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1507    The Beatles       The End                   Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1508    The Beatles       Things We Said Today      Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1509    The Beatles       Ticket To Ride            Recording        Capitol Records, LLC
                          What’s The New Mary       Pre-1972 Sound
1510    The Beatles       Jane                      Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1511    The Beatles       When I Get Home           Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1512    The Beatles       When I'm Sixty-Four       Recording        Capitol Records, LLC
                          While My Guitar Gently    Pre-1972 Sound
1513    The Beatles       Weeps                     Recording        Capitol Records, LLC
                          Why Don’t We Do It In     Pre-1972 Sound
1514    The Beatles       The Road?                 Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1515    The Beatles       Wild Honey Pie            Recording        Capitol Records, LLC
                          With A Little Help From   Pre-1972 Sound
1516    The Beatles       My Friends                Recording        Capitol Records, LLC
                                                    Pre-1972 Sound
1517    The Beatles       Within You Without You Recording           Capitol Records, LLC


                                        50
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 70 of 139


Ex. A                                                      Registration
                Artist                 Track                                    Plaintiff
 No.                                                         Number
                                                         Pre-1972 Sound
1518    The Beatles           Yellow Submarine           Recording        Capitol Records, LLC
                                                         Pre-1972 Sound
1519    The Beatles           Yer Blues                  Recording        Capitol Records, LLC
                                                         Pre-1972 Sound
1520    The Beatles           Yesterday                  Recording        Capitol Records, LLC
                                                         Pre-1972 Sound
1521    The Beatles           You Can't Do That          Recording        Capitol Records, LLC
                              You Never Give Me Your Pre-1972 Sound
1522    The Beatles           Money                      Recording        Capitol Records, LLC
                              You're Going To Lose That Pre-1972 Sound
1523    The Beatles           Girl                       Recording        Capitol Records, LLC
1524    The Doobie Brothers   Dangerous                  SR0000130753     Capitol Records, LLC
1525    The Doobie Brothers   Divided Highway            SR0000130753     Capitol Records, LLC
1526    The Doobie Brothers   Excited                    SR0000130753     Capitol Records, LLC
1527    The Doobie Brothers   I Can Read Your Mind       SR0000105451     Capitol Records, LLC
1528    The Doobie Brothers   Is Love Enough             SR0000130753     Capitol Records, LLC
                              Need A Little Taste Of
1529    The Doobie Brothers   Love                       SR0000105451     Capitol Records, LLC
                              One Chain (Don't Make
1530    The Doobie Brothers   No Prison)                 SR0000105451     Capitol Records, LLC
1531    The Doobie Brothers   Our Love                   SR0000130753     Capitol Records, LLC
1532    The Doobie Brothers   Rollin' On                 SR0000130753     Capitol Records, LLC
1533    The Doobie Brothers   Showdown                   SR0000130753     Capitol Records, LLC
1534    The Doobie Brothers   Something You Said         SR0000130753     Capitol Records, LLC
1535    The Doobie Brothers   South Of The Border        SR0000105451     Capitol Records, LLC
1536    The Doobie Brothers   Take Me To The Highway SR0000105451         Capitol Records, LLC
1537    The Doobie Brothers   The Doctor                 SR0000105451     Capitol Records, LLC
1538    The Doobie Brothers   This Train I'm On          SR0000130753     Capitol Records, LLC
1539    The Doobie Brothers   Time Is Here And Gone      SR0000105451     Capitol Records, LLC
                              Tonight I'm Coming
1540    The Doobie Brothers   Through (The Border)       SR0000105451     Capitol Records, LLC
1541    The Doobie Brothers   Too High A Price           SR0000105451     Capitol Records, LLC
1542    The Doobie Brothers   Under The Spell            SR0000130753     Capitol Records, LLC
1543    The Doobie Brothers   Wrong Number               SR0000105451     Capitol Records, LLC
1544    UB40                  Bring Me Your Cup          SR0000186039     Capitol Records, LLC
1545    UB40                  Can't Help Falling In Love SR0000186039     Capitol Records, LLC
1546    UB40                  Cherry Oh Baby             SR0000049244     Capitol Records, LLC
                                                         SR0000178976;
1547    UB40                  Come Back Darling          SR0000412795     Capitol Records, LLC


                                             51
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 71 of 139


Ex. A                                                  Registration
                Artist                 Track                                Plaintiff
 No.                                                     Number
1548    UB40                 Don't Break My Heart     SR0000205152    Capitol Records, LLC
1549    UB40                 Food For Thought         SR0000188295    Capitol Records, LLC
1550    UB40                 Here I Am; Small Axe     SR0000112173    Capitol Records, LLC
1551    UB40                 Higher Ground            SR0000186039    Capitol Records, LLC
1552    UB40                 If It Happens Again      SR0000205152    Capitol Records, LLC
1553    UB40                 King                     SR0000188295    Capitol Records, LLC
1554    UB40                 Kingston Town            SR0000205179    Capitol Records, LLC
1555    UB40                 Many Rivers To Cross     SR0000049244    Capitol Records, LLC
1556    UB40                 One In Ten               SR0000205152    Capitol Records, LLC
1557    UB40                 Rat In Mi Kitchen        SR0000205152    Capitol Records, LLC
1558    UB40                 Red Red Wine             SR0000049244    Capitol Records, LLC
1559    UB40                 Sing Our Own Song        SR0000205152    Capitol Records, LLC
1560    UB40                 Tell Me Is It True       SR0000236148    Capitol Records, LLC
                             The Way You Do The
1561    UB40                 Things You Do            SR0000205179    Capitol Records, LLC
        UB40 ft. Chrissie
1562    Hynde                I Got You Babe           SR0000205152   Capitol Records, LLC
                             (I Can't Get No)                        ABKCO Music &
1563    The Rolling Stones   Satisfaction             SR0000090042 Records, Inc.
                                                                     ABKCO Music &
1564    The Rolling Stones   19th Nervous Breakdown   SR0000090923 Records, Inc.
                             2000 Light Years From                   ABKCO Music &
1565    The Rolling Stones   Home                     SR0000090031 Records, Inc.
                                                      Pre-1972 Sound ABKCO Music &
1566    The Rolling Stones   As Tears Go By           Recording      Records, Inc.
                                                                     ABKCO Music &
1567    The Rolling Stones   Get Off Of My Cloud      SR0000090041 Records, Inc.
                                                                     ABKCO Music &
1568    The Rolling Stones   Gimme Shelter            SR0000090043 Records, Inc.
                             Have You Seen Your
                             Mother, Baby, Standing In Pre-1972 Sound ABKCO Music &
1569    The Rolling Stones   The Shadow?               Recording      Records, Inc.
                                                                      ABKCO Music &
1570    The Rolling Stones   It's All over Now         SR0000092504 Records, Inc.
                                                                      ABKCO Music &
1571    The Rolling Stones   Jumpin' Jack Flash        N45703         Records, Inc.
                                                                      ABKCO Music &
1572    The Rolling Stones   Lady Jane                 SR0000090044 Records, Inc.
                                                                      ABKCO Music &
1573    The Rolling Stones   Let It Bleed              SR0000090043 Records, Inc.


                                                52
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 72 of 139


Ex. A                                                  Registration
               Artist                   Track                               Plaintiff
 No.                                                    Number
                                                                       ABKCO Music &
1574    The Rolling Stones   Mother's Little Helper   SR0000090044     Records, Inc.
                                                                       ABKCO Music &
1575    The Rolling Stones   No Expectations          SR0000090030     Records, Inc.
                                                                       ABKCO Music &
1576    The Rolling Stones   Out Of Time              SR0000090044     Records, Inc.
                                                                       ABKCO Music &
1577    The Rolling Stones   Paint It, Black          SR0000090044     Records, Inc.
                                                                       ABKCO Music &
1578    The Rolling Stones   Play With Fire           SR0000090042     Records, Inc.
                                                                       ABKCO Music &
1579    The Rolling Stones   Street Fighting Man      SR0000090030     Records, Inc.
                                                                       ABKCO Music &
1580    The Rolling Stones   Sympathy For The Devil   SR0000090030     Records, Inc.
                                                                       ABKCO Music &
1581    The Rolling Stones   The Last Time            SR0000090042     Records, Inc.
                                                                       ABKCO Music &
1582    The Rolling Stones   Time Is On My Side       SR0000092504     Records, Inc.
                                                                       ABKCO Music &
1583    The Rolling Stones   Under My Thumb           SR0000090044     Records, Inc.
                                                                       ABKCO Music &
1584    The Rolling Stones   Yesterday's Papers       SR0000090029     Records, Inc.
                                                      SR0000090043;
                             You Can't Always Get     Pre-1972 Sound   ABKCO Music &
1585    The Rolling Stones   What You Want            Recording        Records, Inc.
                                                      Pre-1972 Sound   Sony Music
1586    Bessie Smith         Mary Jane                Recording        Entertainment
                                                                       Sony Music
1587    Beyoncé              ***Flawless (Explicit)   SR0000747291     Entertainment
                                                                       Sony Music
1588    Beyoncé              7/11                     SR0000766254     Entertainment
                                                                       Sony Music
1589    Beyoncé              Blow                     SR0000747291     Entertainment
                                                                       Sony Music
1590    Beyoncé              Blue                     SR0000747291     Entertainment
                                                                       Sony Music
1591    Beyoncé              Haunted (Explicit)       SR0000747291     Entertainment
                                                                       Sony Music
1592    Beyoncé              Heaven                   SR0000747291     Entertainment




                                               53
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 73 of 139


Ex. A                                                  Registration
               Artist                 Track                                 Plaintiff
 No.                                                    Number
                                                                     Sony Music
1593    Beyoncé             Jealous                  SR0000747291    Entertainment
                                                                     Sony Music
1594    Beyoncé             Mine (Explicit)           SR0000747291 Entertainment
                                                                     Sony Music
1595    Beyoncé             No Angel                  SR0000747291 Entertainment
                                                                     Sony Music
1596    Beyoncé             Pretty Hurts              SR0000747291 Entertainment
                                                                     Sony Music
1597    Beyoncé             Rocket (Explicit)         SR0000747291 Entertainment
                                                                     Sony Music
1598    Beyoncé             Standing on the Sun Remix SR0000766254 Entertainment
                                                                     Sony Music
1599    Beyoncé             Superpower                SR0000747291 Entertainment
                                                                     Sony Music
1600    Beyoncé             XO                        SR0000747291 Entertainment
                                                                     Sony Music
1601    Beyoncé             Yoncé                     PA0001949681 Entertainment
        Big Brother & The                             Pre-1972 Sound Sony Music
1602    Holding Company     Ego Rock                  Recording      Entertainment
        Big Brother & The                             Pre-1972 Sound Sony Music
1603    Holding Company     It's A Deal               Recording      Entertainment
                                                                     Sony Music
1604    Brad Paisley        Remind Me                 SR0000680360 Entertainment
                            4th of July, Asbury Park                 Sony Music
1605    Bruce Springsteen   (Sandy)                   N12219         Entertainment
                                                                     Sony Music
1606    Bruce Springsteen   American Skin (41 Shots) SR0000742574 Entertainment
                                                                     Sony Music
1607    Bruce Springsteen   Atlantic City             SR0000043466 Entertainment
                                                                     Sony Music
1608    Bruce Springsteen   Badlands                  SR0000003323 Entertainment
                                                                     Sony Music
1609    Bruce Springsteen   Blinded By The Light      N4528          Entertainment
                                                                     Sony Music
1610    Bruce Springsteen   Born in the U.S.A.        SR0000055647 Entertainment
                                                                     Sony Music
1611    Bruce Springsteen   Born to Run               RE0000894630 Entertainment
                                                                     Sony Music
1612    Bruce Springsteen   Brilliant Disguise        SR0000087116 Entertainment


                                          54
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 74 of 139


Ex. A                                                   Registration
               Artist                  Track                                  Plaintiff
 No.                                                     Number
                                                                       Sony Music
1613    Bruce Springsteen   Code Of Silence            SR0000346692    Entertainment
                                                                       Sony Music
1614    Bruce Springsteen   Countin' On A Miracle      SR0000314292    Entertainment
                                                                       Sony Music
1615    Bruce Springsteen   County Fair                SR0000346692    Entertainment
                                                                       Sony Music
1616    Bruce Springsteen   Dancing In the Dark        SR0000055658    Entertainment
                            Darkness on the Edge of                    Sony Music
1617    Bruce Springsteen   Town                       SR0000003323    Entertainment
                                                                       Sony Music
1618    Bruce Springsteen   For You                    N4528           Entertainment
                                                                       Sony Music
1619    Bruce Springsteen   Glory Days                 SR0000055647    Entertainment
                                                                       Sony Music
1620    Bruce Springsteen   Human Touch                SR0000152008    Entertainment
                                                                       Sony Music
1621    Bruce Springsteen   Hungry Heart               SR0000025235    Entertainment
                                                                       Sony Music
1622    Bruce Springsteen   Jungleland                 RE0000894630    Entertainment
                                                                       Sony Music
1623    Bruce Springsteen   Land of Hope and Dreams SR0000705192       Entertainment
                                                                       Sony Music
1624    Bruce Springsteen   Lonesome Day               SR0000314292    Entertainment
                                                                       Sony Music
1625    Bruce Springsteen   My Hometown                SR0000055647    Entertainment
                                                                       Sony Music
1626    Bruce Springsteen   Nebraska                   SR0000043466    Entertainment
                                                                       Sony Music
1627    Bruce Springsteen   None But The Brave         SR0000346692    Entertainment
                            Rosalita (Come Out                         Sony Music
1628    Bruce Springsteen   Tonight)                   N12219          Entertainment
                            Santa Claus Is Comin' to                   Sony Music
1629    Bruce Springsteen   Town                       SR0000032783    Entertainment
                                                                       Sony Music
1630    Bruce Springsteen   Secret Garden              SR0000198948    Entertainment
                                                                       Sony Music
1631    Bruce Springsteen   Spirit in the Night        N4528           Entertainment
                                                                       Sony Music
1632    Bruce Springsteen   Streets of Philadelphia    SR0000185365    Entertainment


                                              55
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 75 of 139


Ex. A                                                      Registration
                 Artist                       Track                              Plaintiff
 No.                                                        Number
                                                                          Sony Music
1633    Bruce Springsteen         The Ghost of Tom Joad   SR0000742574    Entertainment
                                                                          Sony Music
1634    Bruce Springsteen         The Promised Land       SR0000003323    Entertainment
                                                                          Sony Music
1635    Bruce Springsteen         The River               SR0000025235    Entertainment
                                                                          Sony Music
1636    Bruce Springsteen         Thunder Road            RE0000894630    Entertainment
                                                                          Sony Music
1637    Bruce Springsteen         Trapped                 SR0000745652    Entertainment
                                                                          Sony Music
1638    Bruce Springsteen         Tunnel of Love          SR0000087116    Entertainment
                                                                          Sony Music
1639    Bryson Tiller             Proof                   SR0000766939    Entertainment
        Calvin Harris ft. Ellie                                           Sony Music
1640    Goulding                  I Need Your Love        SR0000710756    Entertainment
                                                                          Sony Music
1641    Carrie Underwood          All-American Girl       SR0000627157    Entertainment
                                                                          Sony Music
1642    Carrie Underwood          Before He Cheats        SR0000742546    Entertainment
                                                                          Sony Music
1643    Carrie Underwood          Blown Away              SR0000700157    Entertainment
                                                                          Sony Music
1644    Carrie Underwood          Cowboy Casanova          SR0000636273   Entertainment
                                  Don't Forget To Remember                Sony Music
1645    Carrie Underwood          Me                       SR0000383054   Entertainment
                                                                          Sony Music
1646    Carrie Underwood          Good Girl               SR0000700157    Entertainment
                                                                          Sony Music
1647    Carrie Underwood          I Told You So           SR0000627157    Entertainment
                                                                          Sony Music
1648    Carrie Underwood          Inside Your Heaven      SR0000826182    Entertainment
                                                                          Sony Music
1649    Carrie Underwood          Jesus, Take The Wheel   SR0000742547    Entertainment
                                                                          Sony Music
1650    Carrie Underwood          Just a Dream            SR0000627157    Entertainment
                                                                          Sony Music
1651    Carrie Underwood          Last Name               SR0000627157    Entertainment
                                                                          Sony Music
1652    Carrie Underwood          Little Toy Guns         SR0000761421    Entertainment


                                                    56
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 76 of 139


Ex. A                                                    Registration
               Artist                 Track                                    Plaintiff
 No.                                                      Number
                                                                        Sony Music
1653    Carrie Underwood   Mama's Song                  SR0000636273    Entertainment
                                                                        Sony Music
1654    Carrie Underwood   See You Again                SR0000700157    Entertainment
                                                                        Sony Music
1655    Carrie Underwood   So Small                     SR0000742208    Entertainment
                                                                        Sony Music
1656    Carrie Underwood   Something in the Water       SR0000752448    Entertainment
                                                                        Sony Music
1657    Carrie Underwood   Temporary Home               SR0000636273    Entertainment
                                                                        Sony Music
1658    Carrie Underwood   Undo It                      SR0000636273    Entertainment
                                                                        Sony Music
1659    Carrie Underwood   Wasted                       SR0000383054    Entertainment
                                                                        Sony Music
1660    Charlie Wilson     You Are                      SR0000679365    Entertainment
                                                                        Sony Music
1661    Chris Brown        2012                         SR0000711816    Entertainment
                                                                        Sony Music
1662    Chris Brown        101 (Interlude) (Explicit)   SR0000760911    Entertainment
                                                                        Sony Music
1663    Chris Brown        4 Years Old                  SR0000711816    Entertainment
                                                                        Sony Music
1664    Chris Brown        Add Me In                    SR0000760911    Entertainment
                                                                        Sony Music
1665    Chris Brown        Bassline                     SR0000711816    Entertainment
                                                                        Sony Music
1666    Chris Brown        Biggest Fan                  SR0000711816    Entertainment
                           Blow It In The Wind                          Sony Music
1667    Chris Brown        (Explicit)                   SR0000766939    Entertainment
                                                                        Sony Music
1668    Chris Brown        Bomb                         SR0000679366    Entertainment
                                                                        Sony Music
1669    Chris Brown        Came To Do                   SR0000760911    Entertainment
                                                                        Sony Music
1670    Chris Brown        Discover                     SR0000766939    Entertainment
                                                                        Sony Music
1671    Chris Brown        Don't Be Gone Too Long       SR0000760911    Entertainment
                                                                        Sony Music
1672    Chris Brown        Don't Judge Me               SR0000711816    Entertainment


                                            57
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 77 of 139


Ex. A                                              Registration
               Artist               Track                                Plaintiff
 No.                                                Number
                                                                  Sony Music
1673    Chris Brown       Don't Think They Know   SR0000760911    Entertainment
                                                                  Sony Music
1674    Chris Brown       Don't Wake Me Up        SR0000711816    Entertainment
                                                                  Sony Music
1675    Chris Brown       Drown In It             SR0000760911    Entertainment
                                                                  Sony Music
1676    Chris Brown       Drunk Texting           SR0000760911    Entertainment
                                                                  Sony Music
1677    Chris Brown       Fine By Me              SR0000776590    Entertainment
                                                                  Sony Music
1678    Chris Brown       Fine China              SR0000760909    Entertainment
                                                                  Sony Music
1679    Chris Brown       Free Run                SR0000711816    Entertainment
                          Little More (Royalty)                   Sony Music
1680    Chris Brown       (Explicit)              SR0000766939    Entertainment
                                                                  Sony Music
1681    Chris Brown       Love More               SR0000760911    Entertainment
                                                                  Sony Music
1682    Chris Brown       Loyal (Explicit)        SR0000760911    Entertainment
                                                                  Sony Music
1683    Chris Brown       Make Love               SR0000766939    Entertainment
                                                                  Sony Music
1684    Chris Brown       Mirage                  SR0000711816    Entertainment
                                                                  Sony Music
1685    Chris Brown       New Flame (Explicit)    SR0000760911    Entertainment
                                                                  Sony Music
1686    Chris Brown       Next to You             SR0000679366    Entertainment
                                                                  Sony Music
1687    Chris Brown       No Bull                 SR0000679366    Entertainment
                                                                  Sony Music
1688    Chris Brown       No Filter (Explicit)    SR0000766939    Entertainment
                          Party Hard; Cadillac                    Sony Music
1689    Chris Brown       (Interlude)             SR0000711816    Entertainment
                                                                  Sony Music
1690    Chris Brown       Remember My Name        SR0000711816    Entertainment
                                                                  Sony Music
1691    Chris Brown       See You Around          SR0000760911    Entertainment
                                                                  Sony Music
1692    Chris Brown       Songs On 12 Play        SR0000760911    Entertainment


                                             58
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 78 of 139


Ex. A                                                   Registration
               Artist                 Track                                   Plaintiff
 No.                                                     Number
                                                                       Sony Music
1693    Chris Brown        Strip                       SR0000711816    Entertainment
                                                                       Sony Music
1694    Chris Brown        Stuck On Stupid             SR0000711816    Entertainment
                                                                       Sony Music
1695    Chris Brown        Sweet Love                  SR0000711816    Entertainment
                                                                       Sony Music
1696    Chris Brown        Tell Somebody               SR0000711816    Entertainment
                                                                       Sony Music
1697    Chris Brown        Till I Die (Explicit)       SR0000711816    Entertainment
                                                                       Sony Music
1698    Chris Brown        Time For Love (Explicit)    SR0000760911    Entertainment
                                                                       Sony Music
1699    Chris Brown        Touch Me                    SR0000711816    Entertainment
                                                                       Sony Music
1700    Chris Brown        Trumpet Lights (Explicit)   SR0000711816    Entertainment
                                                                       Sony Music
1701    Chris Brown        Turn Up the Music           SR0000711816    Entertainment
                                                                       Sony Music
1702    Chris Brown        U Did It                    SR0000766939    Entertainment
                                                                       Sony Music
1703    Chris Brown        Wait For You                SR0000711816    Entertainment
                                                                       Sony Music
1704    Chris Brown        Wet The Bed          SR0000679366           Entertainment
                           Who's Gonna (NOBODY)                        Sony Music
1705    Chris Brown        (Explicit)           SR0000766939           Entertainment
                                                                       Sony Music
1706    Chris Brown           X (Explicit)             SR0000760911    Entertainment
        Chris Brown ft. Lil                                            Sony Music
1707    Wayne, Busta Rhymes Look At Me Now             SR0000677541    Entertainment
        Chris Brown ft. Tyga,                                          Sony Music
1708    Kevin McCall          Deuces                   SR0000679366    Entertainment
                                                                       Sony Music
1709    Daft Punk          Beyond                      SR0000725802    Entertainment
                                                                       Sony Music
1710    Daft Punk          Contact                     SR0000725802    Entertainment
                                                                       Sony Music
1711    Daft Punk          Doin' it Right              SR0000725802    Entertainment
                                                                       Sony Music
1712    Daft Punk          Fragments of Time           SR0000725802    Entertainment


                                             59
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 79 of 139


Ex. A                                                Registration
                Artist                Track                                Plaintiff
 No.                                                  Number
                                                                    Sony Music
1713    Daft Punk         Giorgio by Moroder        SR0000725802    Entertainment
                                                                    Sony Music
1714    Daft Punk         Give Life Back to Music   SR0000725802    Entertainment
                                                                    Sony Music
1715    Daft Punk         Instant Crush             SR0000725802    Entertainment
                                                                    Sony Music
1716    Daft Punk         Lose Yourself to Dance    SR0000725802    Entertainment
                                                                    Sony Music
1717    Daft Punk         Motherboard               SR0000725802    Entertainment
                                                                    Sony Music
1718    Daft Punk         The Game of Love          SR0000725802    Entertainment
                                                                    Sony Music
1719    Daft Punk         Touch                     SR0000725802    Entertainment
                                                                    Sony Music
1720    Daft Punk         Within                    SR0000725802    Entertainment
                          I Can't Give Everything                   Sony Music
1721    David Bowie       Away                      SR0000806894    Entertainment
                                                                    Sony Music
1722    David Bowie       Lazarus                   SR0000798406    Entertainment
                                                                    Sony Music
1723    David Bowie       New Killer Star           SR0000337834    Entertainment
                                                                    Sony Music
1724    David Bowie       Slow Burn                 SR0000321698    Entertainment
                                                                    Sony Music
1725    David Bowie       Where Are We Now?         SR0000723137    Entertainment

                          Two Black Cadillacs/Jolene                Sony Music
1726    Dee Jay Silver    (Dee Jay Silver Edit)      SR0000766895   Entertainment
        Electric Light                                              Sony Music
1727    Orchestra         Big Wheels                N46612          Entertainment
        Electric Light                                              Sony Music
1728    Orchestra         Eldorado Overture         N19100          Entertainment
        Electric Light                                              Sony Music
1729    Orchestra         Endless Lies              SR0000070477    Entertainment
        Electric Light                                              Sony Music
1730    Orchestra         It's Over                 N46612          Entertainment
        Electric Light                                              Sony Music
1731    Orchestra         Midnight Blue             SR0000012943    Entertainment




                                            60
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 80 of 139


Ex. A                                               Registration
                Artist                Track                                Plaintiff
 No.                                                 Number
        Electric Light                                              Sony Music
1732    Orchestra         Mission (A World Record) N36991           Entertainment
        Electric Light                                              Sony Music
1733    Orchestra         Mister Kingdom           N19100           Entertainment
        Electric Light                                              Sony Music
1734    Orchestra         Need Her Love            SR0000012943     Entertainment
        Electric Light                                              Sony Music
1735    Orchestra         One Summer Dream         N27257           Entertainment
        Electric Light                                              Sony Music
1736    Orchestra         Secret Messages          SR0000046784     Entertainment
        Electric Light                                              Sony Music
1737    Orchestra         Shine A Little Love      SR0000009161     Entertainment
        Electric Light                                              Sony Music
1738    Orchestra         Standin' in the Rain     N46612           Entertainment
        Electric Light                                              Sony Music
1739    Orchestra         Steppin' Out             N46612           Entertainment
        Electric Light                                              Sony Music
1740    Orchestra         Strange Magic            N27257           Entertainment
        Electric Light                                              Sony Music
1741    Orchestra         Telephone Line           N36991           Entertainment
        Electric Light                                              Sony Music
1742    Orchestra         The Diary of Horace Wimp SR0000012943     Entertainment
        Electric Light                                              Sony Music
1743    Orchestra         The Whale                N46612           Entertainment
        Electric Light                                              Sony Music
1744    Orchestra         Tightrope                N36991           Entertainment
        Electric Light                                              Sony Music
1745    Orchestra         Wild West Hero           N46612           Entertainment
        Electric Light                                              Sony Music
1746    Orchestra         Wishing                  SR0000012943     Entertainment
                          (Let Me Be Your) Teddy   Pre-1972 Sound   Sony Music
1747    Elvis Presley     Bear                     Recording        Entertainment
                          (Marie's The Name) His   Pre-1972 Sound   Sony Music
1748    Elvis Presley     Latest Flame             Recording        Entertainment
                          (You're The) Devil In    Pre-1972 Sound   Sony Music
1749    Elvis Presley     Disguise                 Recording        Entertainment
                                                   Pre-1972 Sound   Sony Music
1750    Elvis Presley     A Big Hunk O' Love       Recording        Entertainment
                                                   Pre-1972 Sound   Sony Music
1751    Elvis Presley     A Mess of Blues          Recording        Entertainment


                                            61
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 81 of 139


Ex. A                                                   Registration
                Artist             Track                                      Plaintiff
 No.                                                      Number
                                                      Pre-1972 Sound   Sony Music
1752    Elvis Presley     All Shook Up                Recording        Entertainment
                          Are You Lonesome            Pre-1972 Sound   Sony Music
1753    Elvis Presley     Tonight?                    Recording        Entertainment
                                                      Pre-1972 Sound   Sony Music
1754    Elvis Presley     Bossa Nova Baby             Recording        Entertainment
                                                      Pre-1972 Sound   Sony Music
1755    Elvis Presley     Can't Help Falling in Love Recording         Entertainment
                                                      Pre-1972 Sound   Sony Music
1756    Elvis Presley     Crying in the Chapel        Recording        Entertainment
                                                      Pre-1972 Sound   Sony Music
1757    Elvis Presley     Don't                       Recording        Entertainment
                                                      Pre-1972 Sound   Sony Music
1758    Elvis Presley     Don't Be Cruel              Recording        Entertainment
                                                      Pre-1972 Sound   Sony Music
1759    Elvis Presley     Good Luck Charm             Recording        Entertainment
                                                      Pre-1972 Sound   Sony Music
1760    Elvis Presley     Good Rockin' Tonight        Recording        Entertainment
                                                      Pre-1972 Sound   Sony Music
1761    Elvis Presley     Hard Headed Woman           Recording        Entertainment
                                                      Pre-1972 Sound   Sony Music
1762    Elvis Presley     Heartbreak Hotel            Recording        Entertainment
                                                      Pre-1972 Sound   Sony Music
1763    Elvis Presley     Hound Dog                   Recording        Entertainment
                                                      Pre-1972 Sound   Sony Music
1764    Elvis Presley     How Great Thou Art          Recording        Entertainment
                                                      Pre-1972 Sound   Sony Music
1765    Elvis Presley     I Just Can't Help Believin' Recording        Entertainment
                          I Want You I Need You I Pre-1972 Sound       Sony Music
1766    Elvis Presley     Love You                    Recording        Entertainment
                                                      Pre-1972 Sound   Sony Music
1767    Elvis Presley     I Was the One               Recording        Entertainment
                                                      Pre-1972 Sound   Sony Music
1768    Elvis Presley     If I Can Dream              Recording        Entertainment
                                                      Pre-1972 Sound   Sony Music
1769    Elvis Presley     In The Ghetto               Recording        Entertainment
                                                      Pre-1972 Sound   Sony Music
1770    Elvis Presley     It's Now Or Never           Recording        Entertainment
                                                      Pre-1972 Sound   Sony Music
1771    Elvis Presley     Jailhouse Rock              Recording        Entertainment


                                         62
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 82 of 139


Ex. A                                                Registration
                Artist                Track                                Plaintiff
 No.                                                   Number
                                                   Pre-1972 Sound   Sony Music
1772    Elvis Presley     Kentucky Rain            Recording        Entertainment
                                                   Pre-1972 Sound   Sony Music
1773    Elvis Presley     Little Sister            Recording        Entertainment
                                                   Pre-1972 Sound   Sony Music
1774    Elvis Presley     Love Me                  Recording        Entertainment
                                                   Pre-1972 Sound   Sony Music
1775    Elvis Presley     Love Me Tender           Recording        Entertainment
                                                   Pre-1972 Sound   Sony Music
1776    Elvis Presley     My Baby Left Me          Recording        Entertainment
                                                   Pre-1972 Sound   Sony Music
1777    Elvis Presley     Mystery Train            Recording        Entertainment
                                                   Pre-1972 Sound   Sony Music
1778    Elvis Presley     One Night                Recording        Entertainment
                                                   Pre-1972 Sound   Sony Music
1779    Elvis Presley     Polk Salad Annie         Recording        Entertainment
                                                   Pre-1972 Sound   Sony Music
1780    Elvis Presley     Return To Sender         Recording        Entertainment
                                                   Pre-1972 Sound   Sony Music
1781    Elvis Presley     Stuck on You             Recording        Entertainment
                                                   Pre-1972 Sound   Sony Music
1782    Elvis Presley     Suspicious Minds         Recording        Entertainment
                                                   Pre-1972 Sound   Sony Music
1783    Elvis Presley     The Wonder of You        Recording        Entertainment
                                                   Pre-1972 Sound   Sony Music
1784    Elvis Presley     Too Much!                Recording        Entertainment
                                                   Pre-1972 Sound   Sony Music
1785    Elvis Presley     Trouble                  Recording        Entertainment
                                                   Pre-1972 Sound   Sony Music
1786    Elvis Presley     Viva Las Vegas           Recording        Entertainment
                          Wear My Ring Around      Pre-1972 Sound   Sony Music
1787    Elvis Presley     Your Neck                Recording        Entertainment
                                                                    Sony Music
1788    Jamiroquai        (Don't) Give Hate a Chance SR0000386676   Entertainment
                                                                    Sony Music
1789    Jamiroquai        Alright                  SR0000299909     Entertainment
                                                                    Sony Music
1790    Jamiroquai        Black Crow               SR0000302626     Entertainment
                                                                    Sony Music
1791    Jamiroquai        Blow Your Mind           SR0000197406     Entertainment


                                           63
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 83 of 139


Ex. A                                               Registration
               Artist                 Track                               Plaintiff
 No.                                                 Number
                                                                   Sony Music
1792    Jamiroquai        Canned Heat             SR0000860072     Entertainment
                                                                   Sony Music
1793    Jamiroquai        Corner Of The Earth     SR0000302626     Entertainment
                                                                   Sony Music
1794    Jamiroquai        Cosmic Girl             SR0000299909     Entertainment
                                                                   Sony Music
1795    Jamiroquai        Deeper Underground      SR0000257185     Entertainment
                                                                   Sony Music
1796    Jamiroquai        Dynamite                SR0000386676     Entertainment
                                                                   Sony Music
1797    Jamiroquai        Emergency on Planet Earth SR0000197406   Entertainment
                                                                   Sony Music
1798    Jamiroquai        Feel So Good            SR0000302626     Entertainment
                                                                   Sony Music
1799    Jamiroquai        High Times              SR0000299909     Entertainment
                                                                   Sony Music
1800    Jamiroquai        Light Years             SR0000299885     Entertainment
                                                                   Sony Music
1801    Jamiroquai        Love Foolosophy         SR0000302626     Entertainment
                                                                   Sony Music
1802    Jamiroquai        Main Vein               SR0000302626     Entertainment
                                                                   Sony Music
1803    Jamiroquai        Picture of My Life      SR0000302626     Entertainment
                                                                   Sony Music
1804    Jamiroquai        Runaway                 SR0000400117     Entertainment
                                                                   Sony Music
1805    Jamiroquai        Seven Days in Sunny June SR0000386676    Entertainment
                                                                   Sony Music
1806    Jamiroquai        Space Cowboy            SR0000299885     Entertainment
                                                                   Sony Music
1807    Jamiroquai        Starchild               SR0000386676     Entertainment
                                                                   Sony Music
1808    Jamiroquai        Talullah                SR0000386676     Entertainment
                                                                   Sony Music
1809    Jamiroquai        Time Won't Wait         SR0000386676     Entertainment
                                                                   Sony Music
1810    Jamiroquai        Too Young to Die        SR0000197406     Entertainment
                                                                   Sony Music
1811    Jamiroquai        Travelling Without Moving SR0000299909   Entertainment


                                          64
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 84 of 139


Ex. A                                                 Registration
                  Artist                Track                                Plaintiff
 No.                                                   Number
                                                                      Sony Music
1812    Jamiroquai         Virtual Insanity         SR0000299909      Entertainment
                                                                      Sony Music
1813    Jamiroquai         When You Gonna Learn?    SR0000197406      Entertainment
                                                                      Sony Music
1814    Jamiroquai         You Give Me Something    SR0000302626      Entertainment
                                                                      Sony Music
1815    Jermaine Dupri     Sweetheart               SR0000263698      Entertainment
                                                                      Sony Music
1816    Jimmy Eat World    I Will Steal You Back    SR000068430       Entertainment
                                                                      Sony Music
1817    Journey            After the Fall           SR0000043223      Entertainment
                                                                      Sony Music
1818    Journey            Any Way You Want It      SR0000016584      Entertainment
                                                                      Sony Music
1819    Journey            Anyway                   N32193            Entertainment
                                                                      Sony Music
1820    Journey            Be Good To Yourself      SR0000832860      Entertainment
                                                                      Sony Music
1821    Journey            Chain Reaction           SR0000043223      Entertainment
                                                                      Sony Music
1822    Journey            Don't Stop Believin'     SR0000030088      Entertainment
                                                                      Sony Music
1823    Journey            Faithfully               SR0000043223      Entertainment
                                                                      Sony Music
1824    Journey            Feeling That Way         SR0000000388      Entertainment
                                                                      Sony Music
1825    Journey            Girl Can't Help It       SR0000076350      Entertainment
                                                                      Sony Music
1826    Journey            Here We Are              RE0000920356      Entertainment
                                                                      Sony Music
1827    Journey            Hustler                  RE0000920356      Entertainment
                                                                      Sony Music
1828    Journey            I Would Find You         RE0000920356      Entertainment
                                                                      Sony Music
1829    Journey            I'll Be Alright Without You SR0000076350   Entertainment
                                                                      Sony Music
1830    Journey            I'm Gonna Leave You      N32193            Entertainment
                                                                      Sony Music
1831    Journey            It's All Too Much        N32193            Entertainment


                                              65
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 85 of 139


Ex. A                                                 Registration
                  Artist             Track                                   Plaintiff
 No.                                                   Number
                                                                      Sony Music
1832    Journey            Karma                     RE0000920356     Entertainment
                                                                      Sony Music
1833    Journey            Lights                    SR0000000388     Entertainment
                                                                      Sony Music
1834    Journey            Look into the Future      N32193           Entertainment
                                                                      Sony Music
1835    Journey            Lovin', Touchin', Squeezin' SR0000007679   Entertainment
                                                                      Sony Music
1836    Journey            Midnight Dreamer          N32193           Entertainment
                                                                      Sony Music
1837    Journey            Next                      RE0000920356     Entertainment
                                                                      Sony Music
1838    Journey            Nickel & Dime             RE0000920356     Entertainment
                                                                      Sony Music
1839    Journey            Open Arms                 SR0000030088     Entertainment
                                                                      Sony Music
1840    Journey            Send Her My Love          SR0000043223     Entertainment
                           Separate Ways (Worlds                      Sony Music
1841    Journey            Apart)                    SR0000043272     Entertainment
                           She Makes Me (Feel                         Sony Music
1842    Journey            Alright)                  N32193           Entertainment
                                                                      Sony Music
1843    Journey            Stay Awhile               SR0000017634     Entertainment
                                                                      Sony Music
1844    Journey            Still They Ride           SR0000030088     Entertainment
                                                                      Sony Music
1845    Journey            Stone in Love             SR0000030088     Entertainment
                                                                      Sony Music
1846    Journey            Suzanne                   SR0000076350     Entertainment
                                                                      Sony Music
1847    Journey            Walks Like a Lady         SR0000017634     Entertainment
                                                                      Sony Music
1848    Journey            Wheel in the Sky          SR0000000388     Entertainment
                                                                      Sony Music
1849    Journey            When You Love a Woman SR0000251567         Entertainment
                                                                      Sony Music
1850    Journey            Who's Crying Now          SR0000030707     Entertainment
                           Why Can't This Night Go                    Sony Music
1851    Journey            On Forever                SR0000076350     Entertainment


                                             66
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 86 of 139


Ex. A                                                    Registration
                  Artist               Track                                   Plaintiff
 No.                                                      Number
                                                                        Sony Music
1852    Journey            You're On Your Own           N32193          Entertainment
                                                                        Sony Music
1853    Judas Priest       Hot for Love                 SR0000071258    Entertainment
                                                                        Sony Music
1854    Judas Priest       Locked In                    SR0000071258    Entertainment
                                                                        Sony Music
1855    Judas Priest       Out in the Cold              SR0000071258    Entertainment
                                                                        Sony Music
1856    Judas Priest       Parental Guidance            SR0000071258    Entertainment
                                                                        Sony Music
1857    Judas Priest       Private Property             SR0000071258    Entertainment
                                                                        Sony Music
1858    Judas Priest       Reckless                SR0000071258         Entertainment
                           Rock You All Around the                      Sony Music
1859    Judas Priest       World                   SR0000071258         Entertainment
                                                                        Sony Music
1860    Judas Priest       Turbo Lover              SR0000071258        Entertainment
                           Wild Nights, Hot & Crazy                     Sony Music
1861    Judas Priest       Days                     SR0000071258        Entertainment
                                                                        Sony Music
1862    Kenny Chesney      Pirate Flag                  SR0000726974    Entertainment
                                                                        Sony Music
1863    Kenny Chesney      Somewhere with You           SR0000813046    Entertainment
                                                                        Sony Music
1864    Korn               4U                           SR0000276133    Entertainment
                                                                        Sony Music
1865    Korn               A.D.I.D.A.S.                 SR0000230571    Entertainment
                                                                        Sony Music
1866    Korn               All In the Family (Explicit) SR0000835613    Entertainment
                                                                        Sony Music
1867    Korn               Am I Going Crazy           SR0000276133      Entertainment
                           Another Brick in the Wall,                   Sony Music
1868    Korn               Pt. 1, 2, 3                SR0000370249      Entertainment
                                                                        Sony Music
1869    Korn               B.B.K.                       SR0000263749    Entertainment
                                                                        Sony Music
1870    Korn               Ball Tongue                  SR0000201939    Entertainment
                                                                        Sony Music
1871    Korn               Beat It Upright (Explicit)   SR0000319768    Entertainment


                                              67
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 87 of 139


Ex. A                                               Registration
               Artist                Track                                Plaintiff
 No.                                                 Number
                                                                   Sony Music
1872    Korn              Beg for Me               SR0000276133    Entertainment
                                                                   Sony Music
1873    Korn              Blame                    SR0000319388    Entertainment
                                                                   Sony Music
1874    Korn              Blind                    SR0000201939    Entertainment
                                                                   Sony Music
1875    Korn              Bottled up Inside        SR0000319388    Entertainment
                                                                   Sony Music
1876    Korn              Break Some Off           SR0000350995    Entertainment
                                                                   Sony Music
1877    Korn              Cameltosis               SR0000263749    Entertainment
                                                                   Sony Music
1878    Korn              Children of the Korn     SR0000263749    Entertainment
                                                                   Sony Music
1879    Korn              Clown                    SR0000201939    Entertainment
                                                                   Sony Music
1880    Korn              Counting                 SR0000276133    Entertainment
                                                                   Sony Music
1881    Korn              Counting on Me           SR0000350995    Entertainment
                                                                   Sony Music
1882    Korn              Daddy                    SR0000201939    Entertainment
                                                                   Sony Music
1883    Korn              Dead                     SR0000276133    Entertainment
                                                                   Sony Music
1884    Korn              Dead Bodies Everywhere   SR0000263749    Entertainment
                                                                   Sony Music
1885    Korn              Deep Inside              SR0000350995    Entertainment
                                                                   Sony Music
1886    Korn              Dirty                    SR0000276133    Entertainment
                                                                   Sony Music
1887    Korn              Divine                   SR0000201939    Entertainment
                                                                   Sony Music
1888    Korn              Earache My Eye           SR0000263749    Entertainment
                                                                   Sony Music
1889    Korn              Embrace                  SR0000319388    Entertainment
                                                                   Sony Music
1890    Korn              Everything I've Known    SR0000350995    Entertainment
                                                                   Sony Music
1891    Korn              Faget (Explicit)         SR0000201939    Entertainment


                                             68
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 88 of 139


Ex. A                                                 Registration
               Artist                Track                                   Plaintiff
 No.                                                   Number
                                                                      Sony Music
1892    Korn              Fake                      SR0000201939      Entertainment
                                                                      Sony Music
1893    Korn              Falling Away from Me      SR0000276133      Entertainment
                                                                      Sony Music
1894    Korn              Freak On a Leash (Explicit) SR0000263749    Entertainment
                                                                      Sony Music
1895    Korn              Got the Life (Explicit)   SR0000263749      Entertainment
                                                                      Sony Music
1896    Korn              Halloween                 PA0001127777      Entertainment
                                                                      Sony Music
1897    Korn              Hating                    SR0000319388      Entertainment
                                                                      Sony Music
1898    Korn              Helmet in the Bush        SR0000201939      Entertainment
                                                                      Sony Music
1899    Korn              Here It Comes Again       SR0000350995      Entertainment
                                                                      Sony Music
1900    Korn              Here to Stay (Explicit)   PA0001083276      Entertainment
                                                                      Sony Music
1901    Korn              Hey Daddy                 SR0000276133      Entertainment
                                                                      Sony Music
1902    Korn              I'm Hiding                SR0000319388      Entertainment
                                                                      Sony Music
1903    Korn              It's Gonna Go Away        SR0000276133      Entertainment
                                                                      Sony Music
1904    Korn              It's On!                  SR0000263749      Entertainment
                                                                      Sony Music
1905    Korn              Justin                    SR0000263749      Entertainment
                                                                      Sony Music
1906    Korn              Let's Do This Now         SR0000350995      Entertainment
                                                                      Sony Music
1907    Korn              Let's Get This Party Started SR0000276133   Entertainment
                                                                      Sony Music
1908    Korn              Lies                      SR0000201939      Entertainment
                                                                      Sony Music
1909    Korn              Make Believe              SR0000319388      Entertainment
                                                                      Sony Music
1910    Korn              Make Me Bad               SR0000276133      Entertainment
                                                                      Sony Music
1911    Korn              My Gift to You            SR0000263749      Entertainment


                                           69
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 89 of 139


Ex. A                                               Registration
               Artist               Track                                Plaintiff
 No.                                                 Number
                                                                  Sony Music
1912    Korn              Need To                  SR0000201939   Entertainment
                                                                  Sony Music
1913    Korn              No One's There           SR0000319388 Entertainment
                                                                  Sony Music
1914    Korn              No Place to Hide         SR0000230571 Entertainment
                                                                  Sony Music
1915    Korn              No Way                   SR0000276133 Entertainment
                                                                  Sony Music
1916    Korn              One More Time            SR0000319388 Entertainment
                                                                  Sony Music
1917    Korn              Play Me                  SR0000350995 Entertainment
                                                                  Sony Music
1918    Korn              Predictable              SR0000201939 Entertainment
                                                                  Sony Music
1919    Korn              Pretty                   SR0000263749 Entertainment
                                                                  Sony Music
1920    Korn              Reclaim My Place         SR0000263749 Entertainment
                                                                  Sony Music
1921    Korn              Seed                     SR0000263749 Entertainment
                          Shoots and Ladders                      Sony Music
1922    Korn              (Explicit)               SR0000201939 Entertainment
                                                                  Sony Music
1923    Korn              Somebody Someone         SR0000276133 Entertainment
                                                                  Sony Music
1924    Korn              Thoughtless (Explicit)   SR0000319388 Entertainment
                                                                  Sony Music
1925    Korn              Wake Up                  SR0000276133 Entertainment
                                                                  Sony Music
1926    Korn              Wake Up Hate             SR0000319388 Entertainment
                                                                  Sony Music
1927    Korn              Wish You Could Be Me     SR0000276133 Entertainment
                                                                  Sony Music
1928    Korn              Y'all Want a Single      SR0000350995 Entertainment
                                                                  Sony Music
1929    Leonard Cohen     A Thousand Kisses Deep   SR0000309539 Entertainment
                                                                  Sony Music
1930    Leonard Cohen     Because Of               SR0000363506 Entertainment
                                                   Pre-1972 Sound Sony Music
1931    Leonard Cohen     Bird on the Wire         Recording      Entertainment


                                             70
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 90 of 139


Ex. A                                                Registration
               Artist               Track                                   Plaintiff
 No.                                                  Number
                                                                     Sony Music
1932    Leonard Cohen     Closing Time              SR0000153580     Entertainment
                          Dance Me to the End of                     Sony Music
1933    Leonard Cohen     Love                      SR0000061887     Entertainment
                                                                     Sony Music
1934    Leonard Cohen     Democracy                 SR0000153580     Entertainment
                                                                     Sony Music
1935    Leonard Cohen     Everybody Knows           SR0000092709     Entertainment
                                                    Pre-1972 Sound   Sony Music
1936    Leonard Cohen     Famous Blue Raincoat      Recording        Entertainment
                                                                     Sony Music
1937    Leonard Cohen     First We Take Manhattan   SR0000092709     Entertainment
                                                                     Sony Music
1938    Leonard Cohen     Hallelujah                SR0000061887     Entertainment
                          Hey, That's No Way to Say Pre-1972 Sound   Sony Music
1939    Leonard Cohen     Goodbye                   Recording        Entertainment
                                                                     Sony Music
1940    Leonard Cohen     I'm Your Man              SR0000092709     Entertainment
                                                                     Sony Music
1941    Leonard Cohen     In My Secret Life         SR0000309539     Entertainment
                                                                     Sony Music
1942    Leonard Cohen     On That Day               SR0000363506     Entertainment
                                                    Pre-1972 Sound   Sony Music
1943    Leonard Cohen     Sisters of Mercy          Recording        Entertainment
                                                    Pre-1972 Sound   Sony Music
1944    Leonard Cohen     So Long, Marianne         Recording        Entertainment
                                                    Pre-1972 Sound   Sony Music
1945    Leonard Cohen     Suzanne                   Recording        Entertainment
                                                                     Sony Music
1946    Leonard Cohen     The Future                SR0000153580     Entertainment
                                                    Pre-1972 Sound   Sony Music
1947    Leonard Cohen     The Partisan              Recording        Entertainment
                                                                     Sony Music
1948    Leonard Cohen     There for You             SR0000363506     Entertainment
                                                                     Sony Music
1949    Leonard Cohen     Waiting For The Miracle   SR0000153580     Entertainment
                                                                     Sony Music
1950    Leonard Cohen     Who by Fire               RE000890315      Entertainment
                                                                     Sony Music
1951    Luther Vandross   Endless Love              SR0000317135     Entertainment


                                             71
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 91 of 139


Ex. A                                                 Registration
               Artist                 Track                                 Plaintiff
 No.                                                   Number
                          Against All Odds (Take a                   Sony Music
1952    Mariah Carey      Look at Me Now)            SR0000276595    Entertainment
                          Anytime You Need a                         Sony Music
1953    Mariah Carey      Friend                     SR0000178631    Entertainment
                                                                     Sony Music
1954    Mariah Carey      Butterfly                  SR0000244014    Entertainment
                                                                     Sony Music
1955    Mariah Carey      Can't Let Go               SR0000134831    Entertainment
                          Can't Take That Away                       Sony Music
1956    Mariah Carey      (Mariah's Theme)           SR0000276595    Entertainment
                                                                     Sony Music
1957    Mariah Carey      Dreamlover                 SR0000178631    Entertainment
                                                                     Sony Music
1958    Mariah Carey      Emotions                   SR0000134831    Entertainment
                                                                     Sony Music
1959    Mariah Carey      Fantasy                    SR0000215243    Entertainment
                                                                     Sony Music
1960    Mariah Carey      Forever                    SR0000215243    Entertainment
                                                                     Sony Music
1961    Mariah Carey      Fun In Australia           PA0000938234    Entertainment
                                                                     Sony Music
1962    Mariah Carey      Heartbreaker               SR0000276595    Entertainment
                                                                     Sony Music
1963    Mariah Carey      Hero                       SR0000178631    Entertainment
                                                                     Sony Music
1964    Mariah Carey      Honey                      SR0000244014    Entertainment
                                                                     Sony Music
1965    Mariah Carey      I Don't Wanna Cry          SR0000118408    Entertainment
                                                                     Sony Music
1966    Mariah Carey      I Still Believe            SR0000263924    Entertainment
                                                                     Sony Music
1967    Mariah Carey      I'll Be There              SR0000145494    Entertainment
                                                                     Sony Music
1968    Mariah Carey      Love Takes Time            SR0000118408    Entertainment
                                                                     Sony Music
1969    Mariah Carey      Make It Happen             SR0000134831    Entertainment
                                                                     Sony Music
1970    Mariah Carey      My All                     SR0000244014    Entertainment
                                                                     Sony Music
1971    Mariah Carey      One Sweet Day              SR0000215243    Entertainment


                                             72
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 92 of 139


Ex. A                                              Registration
               Artist               Track                                Plaintiff
 No.                                                Number
                                                                  Sony Music
1972    Mariah Carey      Someday                 SR0000823898    Entertainment
                                                                  Sony Music
1973    Mariah Carey      Thank God I Found You   SR0000276595    Entertainment
                                                                  Sony Music
1974    Mariah Carey      Underneath The Stars    SR000015243     Entertainment
                                                                  Sony Music
1975    Mariah Carey      Vision of Love          SR0000823901    Entertainment
                                                                  Sony Music
1976    Mariah Carey      Without You             SR0000178631    Entertainment
                                                                  Sony Music
1977    Meghan Trainor    Better                  SR0000775415    Entertainment
                                                                  Sony Music
1978    Meghan Trainor    Champagne Problems      SR0000781921    Entertainment
                                                                  Sony Music
1979    Meghan Trainor    Dance Like Yo Daddy     SR0000781921    Entertainment
                                                                  Sony Music
1980    Meghan Trainor    Friends                 SR0000781921    Entertainment
                                                                  Sony Music
1981    Meghan Trainor    Goosebumps              SR0000781921    Entertainment
                                                                  Sony Music
1982    Meghan Trainor    I Love Me               SR0000775414    Entertainment
                                                                  Sony Music
1983    Meghan Trainor    I Won't Let You Down    SR0000781921    Entertainment
                                                                  Sony Music
1984    Meghan Trainor    Just a Friend to You    SR0000781921    Entertainment
                                                                  Sony Music
1985    Meghan Trainor    Kindly Calm Me Down     SR0000781921    Entertainment
                                                                  Sony Music
1986    Meghan Trainor    Me Too                  SR0000781923    Entertainment
                                                                  Sony Music
1987    Meghan Trainor    Mom                     SR0000775409    Entertainment
                                                                  Sony Music
1988    Meghan Trainor    NO                      SR0000775410    Entertainment
                                                                  Sony Music
1989    Meghan Trainor    Thank You               SR0000781921    Entertainment
                                                                  Sony Music
1990    Meghan Trainor    Throwback Love          SR0000781921    Entertainment
                                                                  Sony Music
1991    Meghan Trainor    Watch Me Do             SR0000775411    Entertainment


                                           73
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 93 of 139


Ex. A                                                Registration
               Artist                   Track                              Plaintiff
 No.                                                  Number
                                                                    Sony Music
1992    Meghan Trainor    Woman Up                  SR0000781921    Entertainment
                                                                    Sony Music
1993    Michael Jackson   A Place With No Name      SR0000754292    Entertainment
                                                                    Sony Music
1994    Michael Jackson   Another Part of Me        SR0000084256    Entertainment
                                                                    Sony Music
1995    Michael Jackson   Baby Be Mine              SR0000041965    Entertainment
                                                                    Sony Music
1996    Michael Jackson   Bad                       SR0000084256    Entertainment
                                                                    Sony Music
1997    Michael Jackson   Beat It                   SR0000041965    Entertainment
                                                                    Sony Music
1998    Michael Jackson   Behind the Mask           SR0000669239    Entertainment
                                                                    Sony Music
1999    Michael Jackson   Billie Jean               SR0000041965    Entertainment
                                                                    Sony Music
2000    Michael Jackson   Black or White            SR0000178165    Entertainment
                                                                    Sony Music
2001    Michael Jackson   Break of Dawn             SR0000304780    Entertainment
                                                                    Sony Music
2002    Michael Jackson   Can't Let Her Get Away    SR0000178165    Entertainment
                                                                    Sony Music
2003    Michael Jackson   Carousel                  SR0000304788    Entertainment
                                                                    Sony Music
2004    Michael Jackson   Childhood                 SR0000212660    Entertainment
                                                                    Sony Music
2005    Michael Jackson   Come Together             SR0000212660    Entertainment
                                                                    Sony Music
2006    Michael Jackson   Cry                       SR0000304780    Entertainment
                                                                    Sony Music
2007    Michael Jackson   D.S.                      SR0000212660    Entertainment
                                                                    Sony Music
2008    Michael Jackson   Dangerous                 SR0000178165    Entertainment
                                                                    Sony Music
2009    Michael Jackson   Dirty Diana               SR0000084256    Entertainment
                          Don't Stop 'Til You Get                   Sony Music
2010    Michael Jackson   Enough                    SR0000011105    Entertainment
                                                                    Sony Music
2011    Michael Jackson   Don't Walk Away           SR0000304780    Entertainment


                                            74
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 94 of 139


Ex. A                                                 Registration
               Artist                  Track                                Plaintiff
 No.                                                   Number
                                                                     Sony Music
2012    Michael Jackson   Earth Song                 SR0000212660    Entertainment
                                                                     Sony Music
2013    Michael Jackson   Fly Away                   SR0000259231    Entertainment
                                                                     Sony Music
2014    Michael Jackson   Give In To Me              SR0000178165    Entertainment
                                                                     Sony Music
2015    Michael Jackson   Gone Too Soon              SR0000178165    Entertainment
                                                                     Sony Music
2016    Michael Jackson   Heal The World             SR0000178165    Entertainment
                                                                     Sony Music
2017    Michael Jackson   Heartbreaker               SR0000304780    Entertainment
                                                                     Sony Music
2018    Michael Jackson   Heaven Can Wait            SR0000304780    Entertainment
                                                                     Sony Music
2019    Michael Jackson   Hold My Hand               SR0000669239    Entertainment
                                                                     Sony Music
2020    Michael Jackson   Hollywood Tonight          SR0000669239    Entertainment
                          I Just Can't Stop Loving                   Sony Music
2021    Michael Jackson   You                        SR0000822650    Entertainment
                                                                     Sony Music
2022    Michael Jackson   In the Closet              SR0000178165    Entertainment
                                                                     Sony Music
2023    Michael Jackson   Invincible                 SR0000304780    Entertainment
                                                                     Sony Music
2024    Michael Jackson   Is It Scary; Threatened    SR0000711796    Entertainment
                                                                     Sony Music
2025    Michael Jackson   Jam                        SR0000178165    Entertainment
                                                                     Sony Music
2026    Michael Jackson   Just Good Friends          SR0000084256    Entertainment
                                                                     Sony Music
2027    Michael Jackson   Keep the Faith             SR0000178165    Entertainment
                                                                     Sony Music
2028    Michael Jackson   Leave Me Alone             SR0000084256    Entertainment
                                                                     Sony Music
2029    Michael Jackson   Liberian Girl              SR0000084256    Entertainment
                                                                     Sony Music
2030    Michael Jackson   Love Never Felt so Good    SR0000754292    Entertainment
                                                                     Sony Music
2031    Michael Jackson   Man In The Mirror          SR0000084256    Entertainment


                                           75
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 95 of 139


Ex. A                                                 Registration
               Artist                Track                                  Plaintiff
 No.                                                   Number
                                                                     Sony Music
2032    Michael Jackson   Michael Jackson's Ghosts   SR0000236181    Entertainment
                                                                     Sony Music
2033    Michael Jackson   Money                      SR0000212660    Entertainment
                                                                     Sony Music
2034    Michael Jackson   Morphine                   SR0000236181    Entertainment
                                                                     Sony Music
2035    Michael Jackson   Off The Wall               SR0000011120    Entertainment
                          P.Y.T. (Pretty Young                       Sony Music
2036    Michael Jackson   Thing)                     SR0000041965    Entertainment
                                                                     Sony Music
2037    Michael Jackson   Privacy                    SR0000304780    Entertainment
                                                                     Sony Music
2038    Michael Jackson   Remember the Time          SR0000178165    Entertainment
                                                                     Sony Music
2039    Michael Jackson   Rock With You              SR0000011120    Entertainment
                                                                     Sony Music
2040    Michael Jackson   Scream                     SR0000212660    Entertainment
                                                                     Sony Music
2041    Michael Jackson   She Drives Me Wild         SR0000178165    Entertainment
                                                                     Sony Music
2042    Michael Jackson   She's Out Of My Life       SR0000011120    Entertainment
                                                                     Sony Music
2043    Michael Jackson   Smooth Criminal            SR0000084256    Entertainment
                                                                     Sony Music
2044    Michael Jackson   Speechless                 SR0000304780    Entertainment
                                                                     Sony Music
2045    Michael Jackson   Speed Demon                SR0000084256    Entertainment
                                                                     Sony Music
2046    Michael Jackson   Stranger In Moscow         SR0000212660    Entertainment
                                                                     Sony Music
2047    Michael Jackson   Streetwalker               SR0000259231    Entertainment
                                                                     Sony Music
2048    Michael Jackson   Tabloid Junkie             SR0000212660    Entertainment
                                                                     Sony Music
2049    Michael Jackson   The Girl Is Mine           SR0000041013    Entertainment
                                                                     Sony Music
2050    Michael Jackson   The Lost Children          SR0000304780    Entertainment
                          The Way You Make Me                        Sony Music
2051    Michael Jackson   Feel                       SR0000084256    Entertainment


                                           76
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 96 of 139


Ex. A                                                 Registration
               Artist                Track                                  Plaintiff
 No.                                                   Number
                                                                     Sony Music
2052    Michael Jackson   This Time Around           SR0000212660    Entertainment
                                                                     Sony Music
2053    Michael Jackson   Threatened                 SR0000304780    Entertainment
                                                                     Sony Music
2054    Michael Jackson   Unbreakable                SR0000304780    Entertainment
                                                                     Sony Music
2055    Michael Jackson   Whatever Happens           SR0000304780    Entertainment
                                                                     Sony Music
2056    Michael Jackson   Who Is It                  SR0000178165    Entertainment
                          Why You Wanna Trip on                      Sony Music
2057    Michael Jackson   Me                         SR0000178165    Entertainment
                                                                     Sony Music
2058    Michael Jackson   Will You Be There          SR0000178165    Entertainment
                                                                     Sony Music
2059    Michael Jackson   Workin' Day and Night      SR0000011120    Entertainment
                                                                     Sony Music
2060    Michael Jackson   You Are My Life            SR0000304780    Entertainment
                                                                     Sony Music
2061    Michael Jackson   You Are Not Alone          SR0000212660    Entertainment
                                                                     Sony Music
2062    Michael Jackson   You Rock My World          SR0000791010    Entertainment
                                                                     Sony Music
2063    Nas               2nd Childhood              SR0000305698    Entertainment
                          A Message To The Feds,                     Sony Music
2064    Nas               Sincerely, We The People   SR0000349133    Entertainment
                                                                     Sony Music
2065    Nas               Big Girl                   SR0000276671    Entertainment
                                                                     Sony Music
2066    Nas               Book Of Rhymes             SR0000332713    Entertainment
                                                                     Sony Music
2067    Nas               Braveheart Party           SR0000305698    Entertainment
                                                                     Sony Music
2068    Nas               Bringing the Gap           SR0000349133    Entertainment
                                                                     Sony Music
2069    Nas               Come Get Me                SR0000276671    Entertainment
                                                                     Sony Music
2070    Nas               Dance                      SR0000332713    Entertainment
                                                                     Sony Music
2071    Nas               Destroy & Rebuild          SR0000305698    Entertainment


                                             77
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 97 of 139


Ex. A                                                 Registration
              Artist                 Track                                   Plaintiff
 No.                                                   Number
                                                                      Sony Music
2072    Nas               Disciple                  SR0000349133      Entertainment
                                                                      Sony Music
2073    Nas               Dr. Knockboot             SR0000175149      Entertainment
                                                                      Sony Music
2074    Nas               Ether                     SR0000305698      Entertainment
                                                                      Sony Music
2075    Nas               Every Ghetto              SR0000305698      Entertainment
                                                                      Sony Music
2076    Nas               Family                    SR0000276671      Entertainment
                                                                      Sony Music
2077    Nas               Favor for a Favor (Explicit) SR0000175149   Entertainment
                                                                      Sony Music
2078    Nas               Get Down                  SR0000332713      Entertainment
                                                                      Sony Music
2079    Nas               Getting Married           SR0000349133      Entertainment
                                                                      Sony Music
2080    Nas               Ghetto Prisoners          SR0000175149      Entertainment
                                                                      Sony Music
2081    Nas               God Love Us               SR0000276671      Entertainment
                                                                      Sony Music
2082    NAS               Gotta Luv It              SR0000314307      Entertainment
                                                                      Sony Music
2083    Nas               Halftime (Explicit)       SR0000207177      Entertainment
                                                                      Sony Music
2084    Nas               Hate Me Now               SR0000175149      Entertainment
                                                                      Sony Music
2085    Nas               Hey Nas                   SR0000332713      Entertainment
                                                                      Sony Music
2086    Nas               I Can                     SR0000332713      Entertainment
                                                                      Sony Music
2087    Nas               I Want to Talk to You     SR0000175149      Entertainment
                          It Ain't Hard to Tell                       Sony Music
2088    Nas               (Explicit)                SR0000826218      Entertainment
                                                                      Sony Music
2089    Nas               Just a Moment             SR0000349133      Entertainment
                                                                      Sony Music
2090    Nas               K-I-SS-I-N-G              SR0000175149      Entertainment
                                                                      Sony Music
2091    Nas               Last Real N***** Alive    SR0000332713      Entertainment


                                             78
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 98 of 139


Ex. A                                                   Registration
              Artist                 Track                                    Plaintiff
 No.                                                     Number
                                                                       Sony Music
2092    Nas               Last Words                   SR0000276671    Entertainment
                                                                       Sony Music
2093    Nas               Life Is What You Make It     SR0000175149    Entertainment
                                                                       Sony Music
2094    Nas               Life We Chose                SR0000276671    Entertainment
                                                                       Sony Music
2095    Nas               Life's a Bitch               SR0000207177    Entertainment
                                                                       Sony Music
2096    Nas               Live Now                     SR0000349133    Entertainment
                                                                       Sony Music
2097    Nas               Made You Look                SR0000823217    Entertainment
                                                                       Sony Music
2098    Nas               Mastermind                 SR0000332713      Entertainment
                          Me & You (Dedicated To                       Sony Music
2099    Nas               Destiny)                   SR0000349133      Entertainment
                          Memory Lane (Sittin' in da                   Sony Music
2100    Nas               Park)                      SR0000207177      Entertainment
                                                                       Sony Music
2101    Nas               Money Is My Bitch            SR0000175149    Entertainment
                                                                       Sony Music
2102    Nas               My Country                   SR0000305698    Entertainment
                          N.Y. State of Mind                           Sony Music
2103    Nas               (Explicit)                   SR0000207177    Entertainment
                                                                       Sony Music
2104    Nas               N.Y. State of Mind, Pt. ll   SR0000175149    Entertainment
                                                                       Sony Music
2105    Nas               Nas Is Like                  SR0000175149    Entertainment
                                                                       Sony Music
2106    Nas               Nastradamus                  SR0000276671    Entertainment
                                                                       Sony Music
2107    Nas               Nazareth Savage              SR0000349133    Entertainment
                                                                       Sony Music
2108    Nas               New World (Explicit)         SR0000276671    Entertainment
                                                                       Sony Music
2109    Nas               No One Else In The Room SR0000349133         Entertainment
                                                                       Sony Music
2110    Nas               One Love (Explicit)          SR0000207177    Entertainment
                                                                       Sony Music
2111    Nas               One Mic                      SR0000305698    Entertainment


                                            79
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 99 of 139


Ex. A                                               Registration
              Artist                  Track                               Plaintiff
 No.                                                 Number
                                                                   Sony Music
2112    Nas               One Time 4 Your Mind     SR0000207177    Entertainment
                                                                   Sony Music
2113    Nas               Project Windows          SR0000276671    Entertainment
                                                                   Sony Music
2114    Nas               Quiet Niggas             SR0000276671    Entertainment
                                                                   Sony Music
2115    Nas               Reason                   SR000034933     Entertainment
                                                                   Sony Music
2116    Nas               Remember The Times       SR0000349133    Entertainment
                                                                   Sony Music
2117    Nas               Represent (Explicit)     SR0000207177    Entertainment
                                                                   Sony Music
2118    Nas               Revolutionary Warfare    SR0000332713    Entertainment
                                                                   Sony Music
2119    Nas               Rewind                   SR0000305698    Entertainment
                                                                   Sony Music
2120    Nas               Rule                     SR0000305698    Entertainment
                                                                   Sony Music
2121    Nas               Sekou Story (Explicit)   SR0000349133    Entertainment
                                                                   Sony Music
2122    Nas               Shoot 'em Up             SR0000276671    Entertainment
                                                                   Sony Music
2123    Nas               Small World              SR0000175149    Entertainment
                                                                   Sony Music
2124    Nas               Smokin'                  SR0000305698    Entertainment
                                                                   Sony Music
2125    Nas               Some Of Us Have Angels SR0000276671      Entertainment
                                                                   Sony Music
2126    Nas               Star Wars                SR0000354112    Entertainment
                                                                   Sony Music
2127    Nas               Stillmatic (The Intro)   SR0000305698    Entertainment
                                                                   Sony Music
2128    Nas               Street's Disciple        SR0000349133    Entertainment
                                                                   Sony Music
2129    Nas               The Cross                SR0000332713    Entertainment
                                                                   Sony Music
2130    Nas               The Genesis              SR0000207177    Entertainment
                          The Makings Of A Perfect                 Sony Music
2131    Nas               Bitch                    SR0000349133    Entertainment


                                              80
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 100 of 139


Ex. A                                                 Registration
                Artist               Track                                  Plaintiff
 No.                                                   Number
                                                                     Sony Music
2132    Nas               The Prediction             SR0000276671    Entertainment
                          The World Is Yours                         Sony Music
2133    Nas               (Explicit)                 SR0000207177    Entertainment
                                                                     Sony Music
2134    Nas               These Are Our Heroes       SR0000349133    Entertainment
                                                                     Sony Music
2135    Nas               Thief's Theme (Explicit)   PA0001234159    Entertainment
                                                                     Sony Music
2136    Nas               Thugz Mansion (N.Y.)       SR0000332713    Entertainment
                          U.B.R. (Unauthorized                       Sony Music
2137    Nas               Biography Of Rakim)        SR0000349133    Entertainment
                                                                     Sony Music
2138    Nas               Undying Love               SR0000175149    Entertainment
                                                                     Sony Music
2139    Nas               Virgo                      SR0000349133    Entertainment
                                                                     Sony Music
2140    Nas               War                        SR0000349133    Entertainment
                                                                     Sony Music
2141    Nas               Warrior Song               SR0000332713    Entertainment
                                                                     Sony Music
2142    Nas               We Will Survive            SR0000175149    Entertainment
                                                                     Sony Music
2143    Nas               What Goes Around           SR0000305698    Entertainment
                                                                     Sony Music
2144    Nas               You Owe Me                 SR0000276671    Entertainment
                                                                     Sony Music
2145    Nas               You Won't See Me Tonight SR0000175085      Entertainment
                                                                     Sony Music
2146    Nas               You're da Man              SR0000305698    Entertainment
                                                                     Sony Music
2147    Nas               Zone Out                   SR0000332713    Entertainment
                                                                     Sony Music
2148    Nine Inch Nails   Came Back Haunted          SR0000732235    Entertainment
                                                                     Sony Music
2149    Nine Inch Nails   Find My Way                SR0000735234    Entertainment
                                                                     Sony Music
2150    Oasis             Cast No Shadow             SR0000289141    Entertainment
                                                                     Sony Music
2151    Oasis             Champagne Supernova        SR0000289141    Entertainment


                                            81
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 101 of 139


Ex. A                                               Registration
                Artist               Track                                Plaintiff
 No.                                                 Number
                                                                   Sony Music
2152    Oasis             Don't Look Back In Anger SR0000289141    Entertainment
                                                                   Sony Music
2153    Oasis             Hello                    SR0000289141    Entertainment
                                                                   Sony Music
2154    Oasis             Hey Now!                 SR0000289141    Entertainment
                                                                   Sony Music
2155    Oasis             Morning Glory            PA0000772062    Entertainment
                                                                   Sony Music
2156    Oasis             Roll With It             SR0000289141    Entertainment
                                                                   Sony Music
2157    Oasis             She's Electric           SR0000289141    Entertainment
                                                                   Sony Music
2158    Oasis             Some Might Say           SR0000289141    Entertainment
                                                                   Sony Music
2159    Oasis             Wonderwall               SR0000289141    Entertainment
                                                                   Sony Music
2160    One Direction     Back For You             SR0000714020    Entertainment
                                                                   Sony Music
2161    One Direction     C'mon, C'mon             SR0000714020    Entertainment
                                                                   Sony Music
2162    One Direction     Change My Mind           SR0000714020    Entertainment
                                                                   Sony Music
2163    One Direction     Heart Attack             SR0000714020    Entertainment
                                                                   Sony Music
2164    One Direction     I Would                  SR0000714020    Entertainment
                                                                   Sony Music
2165    One Direction     Kiss You                 SR0000714020    Entertainment
                                                                   Sony Music
2166    One Direction     Last First Kiss          SR0000714020    Entertainment
                                                                   Sony Music
2167    One Direction     Little Things            SR0000714020    Entertainment
                                                                   Sony Music
2168    One Direction     Live While We're Young   SR0000797376    Entertainment
                                                                   Sony Music
2169    One Direction     Over Again               SR0000714020    Entertainment
                                                                   Sony Music
2170    One Direction     Rock Me                  SR0000714020    Entertainment
                                                                   Sony Music
2171    One Direction     Summer Love              SR0000714020    Entertainment


                                            82
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 102 of 139


Ex. A                                                     Registration
                Artist                Track                                     Plaintiff
 No.                                                       Number
                            They Don't Know About                        Sony Music
2172    One Direction       Us                           SR0000714020    Entertainment
                                                                         Sony Music
2173    Pharrell Williams   Come Get It Bae              SR0000756467    Entertainment
                                                                         Sony Music
2174    Pharrell Williams   Gust of Wind                 SR0000756467    Entertainment
                                                                         Sony Music
2175    Pharrell Williams   Hunter                       SR0000756467    Entertainment
                                                                         Sony Music
2176    Pharrell Williams   It Girl                      SR0000756467    Entertainment
                                                                         Sony Music
2177    Pharrell Williams   Marilyn Monroe               SR0000756467    Entertainment
                            Another Brick In The Wall,                   Sony Music
2178    Pink Floyd          Pt. 1                        SR0000760973    Entertainment
                            Another Brick In The Wall,                   Sony Music
2179    Pink Floyd          Pt. 3                        SR0000760973    Entertainment
                            Bring The Boys Back                          Sony Music
2180    Pink Floyd          Home                         SR0000760973    Entertainment
                                                                         Sony Music
2181    Pink Floyd          Comfortably Numb             SR0000760973    Entertainment
                                                                         Sony Music
2182    Pink Floyd          Don't Leave Me Now           SR0000760973    Entertainment
                                                                         Sony Music
2183    Pink Floyd          Empty Spaces                 SR0000760973    Entertainment
                                                                         Sony Music
2184    Pink Floyd          Goodbye Blue Sky             SR0000760973    Entertainment
                                                                         Sony Music
2185    Pink Floyd          Goodbye Cruel World          SR0000760973    Entertainment
                                                                         Sony Music
2186    Pink Floyd          In The Flesh?                SR0000760973    Entertainment
                            Is There Anybody Out                         Sony Music
2187    Pink Floyd          There?                       SR0000760973    Entertainment
                                                                         Sony Music
2188    Pink Floyd          Mother                       SR0000760973    Entertainment
                                                                         Sony Music
2189    Pink Floyd          Nobody Home                  SR0000760973    Entertainment
                                                                         Sony Music
2190    Pink Floyd          One Of My Turns              SR0000760973    Entertainment
                                                                         Sony Music
2191    Pink Floyd          Outside The Wall             SR0000760973    Entertainment


                                              83
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 103 of 139


Ex. A                                                   Registration
                  Artist               Track                                  Plaintiff
 No.                                                     Number
                                                                       Sony Music
2192    Pink Floyd         Run Like Hell               SR0000760973    Entertainment
                                                                       Sony Music
2193    Pink Floyd         The Show Must Go On         SR0000760973    Entertainment
                                                                       Sony Music
2194    Pink Floyd         The Thin Ice                SR0000760973    Entertainment
                                                                       Sony Music
2195    Pink Floyd         The Trial                   SR0000760973    Entertainment
                                                                       Sony Music
2196    Pink Floyd         Vera                        SR0000760973    Entertainment
                                                                       Sony Music
2197    Pink Floyd         Waiting For The Worms       SR0000760973    Entertainment
                                                                       Sony Music
2198    Pink Floyd         Young Lust                  SR0000760973    Entertainment
                                                                       Sony Music
2199    Pitbull            Give Me Everything          SR0000681904    Entertainment
                           All The Critics Love U In
                           New York (2019                              Sony Music
2200    Prince             Remaster)                   SR0000041035    Entertainment
                                                                       Sony Music
2201    Prince             Automatic (2019 Remaster) SR0000041035      Entertainment
                                                                       Sony Music
2202    Prince             D.M.S.R. (2019 Remaster) SR0000041035       Entertainment
                                                                       Sony Music
2203    Prince             Delirious                   SR0000041035    Entertainment
                                                                       Sony Music
2204    Prince             Horny Toad                  SR0000049498    Entertainment
                           Lady Cab Driver (2019                       Sony Music
2205    Prince             Remaster)                   SR0000041035    Entertainment
                           Moonbeam Levels (2019                       Sony Music
2206    Prince             Remaster)                   SR0000811243    Entertainment
                           Something In The Water                      Sony Music
2207    Prince             (Does Not Compute)          SR0000041035    Entertainment
                                                                       Sony Music
2208    R. Kelly           How Do I Tell Her?          SR0000671356    Entertainment
                                                                       Sony Music
2209    R. Kelly           Just Can't Get Enough       SR0000671356    Entertainment
                                                                       Sony Music
2210    R. Kelly           Just Like That              SR0000671356    Entertainment




                                            84
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 104 of 139


Ex. A                                                    Registration
                Artist                Track                                    Plaintiff
 No.                                                      Number
                                                                        Sony Music
2211    R. Kelly           Lost In Your Love            SR0000671356    Entertainment
                                                                        Sony Music
2212    R. Kelly           Love Is                      SR0000671356    Entertainment
                                                                        Sony Music
2213    R. Kelly           Love Letter                  SR0000671356    Entertainment
                                                                        Sony Music
2214    R. Kelly           Love Letter Prelude          SR0000671356    Entertainment
                                                                        Sony Music
2215    R. Kelly           Music Must Be a Lady         SR0000671356    Entertainment
                                                                        Sony Music
2216    R. Kelly           Not Feelin' the Love         SR0000671356    Entertainment
                                                                        Sony Music
2217    R. Kelly           Number One Hit               SR0000671356    Entertainment
                                                                        Sony Music
2218    R. Kelly           Radio Message                SR0000671356    Entertainment
                                                                        Sony Music
2219    R. Kelly           Taxi Cab                     SR0000671356    Entertainment
                                                                        Sony Music
2220    R. Kelly           When a Woman Loves           SR0000671356    Entertainment
        Rage Against The                                                Sony Music
2221    Machine            Bulls On Parade (Explicit) SR0000222705      Entertainment
        Rage Against The                                                Sony Music
2222    Machine            Calm Like A Bomb             SR0000276602    Entertainment
        Rage Against The                                                Sony Music
2223    Machine            Guerrilla Radio (Explicit)   SR0000276602    Entertainment
        Rage Against The                                                Sony Music
2224    Machine            People of the Sun            SR0000222705    Entertainment
        Rage Against The                                                Sony Music
2225    Machine            Roll Right (Explicit)        SR0000222705    Entertainment
        Rage Against The                                                Sony Music
2226    Machine            Sleep Now In the Fire        SR0000276602    Entertainment
        Rage Against The                                                Sony Music
2227    Machine            Testify                      SR0000276602    Entertainment
        Rage Against The                                                Sony Music
2228    Machine            Voice of the Voiceless       SR0000276602    Entertainment
        Rage Against The   Year of tha Boomerang                        Sony Music
2229    Machine            (Explicit)                   SR0000222705    Entertainment
                                                                        Sony Music
2230    Sara Bareilles     1000 Times                   SR0000727195    Entertainment


                                            85
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 105 of 139


Ex. A                                               Registration
                 Artist               Track                               Plaintiff
 No.                                                 Number
                                                                   Sony Music
2231    Sara Bareilles     Chasing The Sun         SR0000727195    Entertainment
                                                                   Sony Music
2232    Sara Bareilles     December                SR0000727195    Entertainment
                                                                   Sony Music
2233    Sara Bareilles     Eden                    SR0000727195    Entertainment
                                                                   Sony Music
2234    Sara Bareilles     Hercules                SR0000727195    Entertainment
                                                                   Sony Music
2235    Sara Bareilles     I Choose You            SR0000727195    Entertainment
                                                                   Sony Music
2236    Sara Bareilles     Islands                 SR0000727195    Entertainment
                                                                   Sony Music
2237    Sara Bareilles     Little Black Dress      SR0000727195    Entertainment
                                                                   Sony Music
2238    Sara Bareilles     Manhattan               SR0000727193    Entertainment
                                                                   Sony Music
2239    Sara Bareilles     Satellite Call          SR0000727195    Entertainment
                                                                   Sony Music
2240    System Of A Down   Aerials                 SR0000301898    Entertainment
                                                                   Sony Music
2241    System Of A Down   Bounce                  SR0000301898    Entertainment
                                                                   Sony Music
2242    System Of A Down   Chop Suey!              SR0000301898    Entertainment
                                                                   Sony Music
2243    System Of A Down   Toxicity                SR0000301898    Entertainment
                                                                   Sony Music
2244    Tony Bennett       Body and Soul          SR0000114744     Entertainment
                           How You Gonna Act Like                  Sony Music
2245    Tyrese             That                   SR0000322486     Entertainment
                                                                   Sony Music
2246    Usher              2nd Round               SR0000731104    Entertainment
                                                                   Sony Music
2247    Usher              Can't Stop Won't Stop   SR0000731104    Entertainment
                                                                   Sony Music
2248    Usher              Climax                  SR0000731104    Entertainment
                                                                   Sony Music
2249    Usher              Dive                    SR0000731104    Entertainment
                                                                   Sony Music
2250    Usher              Euphoria                SR0000731104    Entertainment


                                            86
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 106 of 139


Ex. A                                                   Registration
                Artist                Track                                   Plaintiff
 No.                                                     Number
                                                                       Sony Music
2251    Usher             Hot Thing                    SR0000731104    Entertainment
                                                                       Sony Music
2252    Usher             I Care For U                 SR0000731104    Entertainment
                                                                       Sony Music
2253    Usher             I.F.U.                       SR0000731104    Entertainment
                                                                       Sony Music
2254    Usher             Lemme See                    SR0000731104    Entertainment
                                                                       Sony Music
2255    Usher             Lessons For The Lover        SR0000731104    Entertainment
                                                                       Sony Music
2256    Usher             Looking 4 Myself             SR0000731104    Entertainment
                                                                       Sony Music
2257    Usher             Numb                         SR0000731104    Entertainment
                                                                       Sony Music
2258    Usher             Say The Words                SR0000731104    Entertainment
                                                                       Sony Music
2259    Usher             Scream                       SR0000731104    Entertainment
                                                                       Sony Music
2260    Usher             Show Me                      SR0000731104    Entertainment
                                                                       Sony Music
2261    Usher             Sins Of My Father            SR0000731104    Entertainment
                                                                       Sony Music
2262    Usher             Twisted                      SR0000731104    Entertainment
                                                                       Sony Music
2263    Usher             What Happened To U           SR0000731104    Entertainment
2264    Jamie Foxx        Can I Take U Home            SR0000374820    Arista Music
2265    Jamie Foxx        Do What It Do                SR0000374820    Arista Music
2266    Jamie Foxx        Extravaganza                 SR0000374820    Arista Music
2267    Jamie Foxx        Get This Money               SR0000374820    Arista Music
2268    Jamie Foxx        Heaven                       SR0000374820    Arista Music
2269    Jamie Foxx        Storm (Forecass)             SR0000374820    Arista Music
2270    Jamie Foxx        Three Letter Word            SR0000374820    Arista Music
2271    Jamie Foxx        Unpredictable                SR0000374820    Arista Music
2272    Jamie Foxx        VIP                          SR0000374820    Arista Music
2273    Jamie Foxx        Warm Bed                     SR0000374820    Arista Music
2274    Jamie Foxx        Wish U Were Here             SR0000374820    Arista Music
        Jamie Foxx ft.
2275    Common            U Still Got It (Interlude)   SR0000374820    Arista Music



                                            87
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 107 of 139


Ex. A                                                          Registration
                Artist                      Track                                   Plaintiff
 No.                                                            Number
        Jamie Foxx ft. Mary J.
2276    Blige                    Love Changes                 SR0000374820    Arista Music
        Jamie Foxx ft. The
2277    Game, Snoop Dogg         With You                     SR0000374820    Arista Music
2278    Jamie Foxx ft. Twista    DJ Play A Love Song          SR0000374820    Arista Music
2279    Kenny Chesney            Anything but Mine            SR0000341104    Arista Music
2280    Kenny Chesney            There Goes My Life           SR0000341104    Arista Music
2281    Dido                     All You Want                 SR0000289904    Arista Records LLC
2282    Dido                     Don't Think Of Me            SR0000289904    Arista Records LLC
2283    Dido                     Here With Me                 SR0000289904    Arista Records LLC
2284    Dido                     Honestly Ok                  SR0000289904    Arista Records LLC
2285    Dido                     Hunter (Radio Edit)          SR0000289904    Arista Records LLC
2286    Dido                     I'm No Angel                 SR0000289904    Arista Records LLC
2287    Dido                     Isobel                       SR0000289904    Arista Records LLC
2288    Dido                     My Life                      SR0000289904    Arista Records LLC
2289    Dido                     My Lover's Gone              SR0000289904    Arista Records LLC
2290    Dido                     Slide                        SR0000289904    Arista Records LLC
2291    Dido                     Take My Hand                 SR0000289904    Arista Records LLC
2292    Dido                     Thank You                    SR0000289904    Arista Records LLC

2293    A Tribe Called Quest     8 Million Stories            SR0000185359    Zomba Recording LLC

2294    A Tribe Called Quest     Award Tour                   SR0000185359    Zomba Recording LLC

2295    A Tribe Called Quest     Clap Your Hands              SR0000185359    Zomba Recording LLC
                                 Electric Relaxation (Relax
2296    A Tribe Called Quest     Yourself Girl)               SR0000185359    Zomba Recording LLC

2297    A Tribe Called Quest     Keep It Rollin'              SR0000185359    Zomba Recording LLC

2298    A Tribe Called Quest     Lyrics To Go                 SR0000185359    Zomba Recording LLC

2299    A Tribe Called Quest     Oh My God                    SR0000185359    Zomba Recording LLC

2300    A Tribe Called Quest     Steve Biko (Stir it up)      SR0000185359    Zomba Recording LLC

2301    A Tribe Called Quest     Sucka Nigga                  SR0000185359    Zomba Recording LLC
                                                                              Atlantic Recording
2302    Bruno Mars               24K Magic                    SR0000791729    Corporation
                                                                              Atlantic Recording
2303    Bruno Mars               Calling All My Lovelies      SR0000791729    Corporation

                                                     88
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 108 of 139


Ex. A                                                 Registration
                  Artist               Track                                 Plaintiff
 No.                                                   Number
                                                                      Atlantic Recording
2304    Bruno Mars         Chunky                    SR0000791729     Corporation
                           Finesse (Remix) [feat.                     Atlantic Recording
2305    Bruno Mars         Cardi B]                  SR0000791729     Corporation
                                                     SR0000715738;    Atlantic Recording
2306    Bruno Mars         Gorilla                   SR0000756206     Corporation
                                                     SR0000715738;    Atlantic Recording
2307    Bruno Mars         If I Knew                 SR0000756206     Corporation
                                                     SR0000715738;    Atlantic Recording
2308    Bruno Mars         Locked out of Heaven      SR0000756206     Corporation
                                                     SR0000715738;    Atlantic Recording
2309    Bruno Mars         Money Make Her Smile      SR0000756206     Corporation
                                                     SR0000715738;    Atlantic Recording
2310    Bruno Mars         Moonshine                 SR0000756206     Corporation
                                                     SR0000715738;    Atlantic Recording
2311    Bruno Mars         Natalie                   SR0000756206     Corporation
                                                                      Atlantic Recording
2312    Bruno Mars         Perm                      SR0000791729     Corporation
                                                     SR0000715738;    Atlantic Recording
2313    Bruno Mars         Show Me                   SR0000756206     Corporation
                                                                      Atlantic Recording
2314    Bruno Mars         Straight up & Down        SR0000791729     Corporation
                                                                      Atlantic Recording
2315    Bruno Mars         That's What I Like        SR0000791729     Corporation
                                                                      Atlantic Recording
2316    Bruno Mars         Too Good to Say Goodbye SR0000791729       Corporation
                                                   SR0000715738;      Atlantic Recording
2317    Bruno Mars         Treasure                SR0000756206       Corporation
                                                                      Atlantic Recording
2318    Bruno Mars         Versace on the Floor      SR0000791729     Corporation
                                                     SR0000715738;    Atlantic Recording
2319    Bruno Mars         When I Was Your Man       SR0000756206     Corporation
                                                     SR0000715738;    Atlantic Recording
2320    Bruno Mars         Young Girls               SR0000756206     Corporation
                           Bartier Cardi (feat. 21                    Atlantic Recording
2321    Cardi B            Savage)                   SR0000823670     Corporation
                                                                      Atlantic Recording
2322    Cardi B            Be Careful                  SR0000823667   Corporation
                           Best Life (feat. Chance The                Atlantic Recording
2323    Cardi B            Rapper)                     SR0000823652   Corporation


                                            89
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 109 of 139


Ex. A                                                       Registration
                  Artist                 Track                                    Plaintiff
 No.                                                         Number
                                                                           Atlantic Recording
2324    Cardi B               Bickenhead                   SR0000823652    Corporation
                                                                           Atlantic Recording
2325    Cardi B               Drip (feat. Migos)           SR0000823664    Corporation
                                                                           Atlantic Recording
2326    Cardi B               Get Up 10                    SR0000823668    Corporation
                                                                           Atlantic Recording
2327    Cardi B               I Do (feat. SZA)             SR0000823652    Corporation
                                                                           Atlantic Recording
2328    Cardi B               Money Bag                    SR0000823652    Corporation
                                                                           Atlantic Recording
2329    Cardi B               Ring (feat. Kehlani)         SR0000823652    Corporation
                                                                           Atlantic Recording
2330    Cardi B               Thru Your Phone              SR0000823652    Corporation
                                                                           Atlantic Recording
2331    Cardi B & YG         She Bad                       SR0000823652    Corporation
        Cardi B, Bad Bunny &                                               Atlantic Recording
2332    J Balvin             I Like It                     SR0000823652    Corporation
                                                                           Atlantic Recording
2333    James Blunt           1973                         SR0000622845    Corporation
                                                                           Atlantic Recording
2334    James Blunt           Annie                        SR0000622845    Corporation
                                                                           Atlantic Recording
2335    James Blunt           Carry You Home               SR0000622845    Corporation
                                                                           Atlantic Recording
2336    James Blunt           Give Me Some Love            SR0000622845    Corporation
                                                                           Atlantic Recording
2337    James Blunt           I Really Want You            SR0000622845    Corporation
                                                                           Atlantic Recording
2338    James Blunt           I'll Take Everything         SR0000622845    Corporation
                                                                           Atlantic Recording
2339    James Blunt           One of the Brightest Stars   SR0000622845    Corporation
                                                                           Atlantic Recording
2340    James Blunt           Same Mistake                 SR0000622845    Corporation
                                                                           Atlantic Recording
2341    James Blunt           Shine On                     SR0000622845    Corporation
                                                                           Atlantic Recording
2342    Lupe Fiasco           Kick, Push                   SR0000397510    Corporation
                                                                           Atlantic Recording
2343    Nine Inch Nails       Dead Souls                   SR0000193872    Corporation


                                                 90
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 110 of 139


Ex. A                                                  Registration
                  Artist              Track                                  Plaintiff
 No.                                                    Number
                                                                      Atlantic Recording
2344    Skillet            American Noise            SR0000725983     Corporation
                           Angels Fall Down (Live at
                           Tivoli Theater,
                           Chattanooga, TN,                           Atlantic Recording
2345    Skillet            5/9/2008)                 SR0000678433     Corporation
                                                                      Atlantic Recording
2346    Skillet            Awake and Alive            SR0000657152    Corporation
                                                                      Atlantic Recording
2347    Skillet            Believe                    SR0000657152    Corporation
                                                                      Atlantic Recording
2348    Skillet            Better Than Drugs          SR0000394689    Corporation
                                                                      Atlantic Recording
2349    Skillet            Circus for a Psycho        SR0000725983    Corporation
                                                                      Atlantic Recording
2350    Skillet            Comatose                   SR0000394689    Corporation
                                                                      Atlantic Recording
2351    Skillet            Dead Inside                SR0000657156    Corporation
                                                                      Atlantic Recording
2352    Skillet            Don't Wake Me              SR0000657152    Corporation
                                                                      Atlantic Recording
2353    Skillet            Falling Inside the Black   SR0000394689    Corporation
                                                                      Atlantic Recording
2354    Skillet            Fire and Fury              SR0000725983    Corporation
                                                                      Atlantic Recording
2355    Skillet            Forgiven                   SR0000657152    Corporation
                                                                      Atlantic Recording
2356    Skillet            Good to Be Alive           SR0000725983    Corporation
                                                                      Atlantic Recording
2357    Skillet            Hard to Find               SR0000725983    Corporation
                                                                      Atlantic Recording
2358    Skillet            Hero                      SR0000657152     Corporation
                           Intro (Live at Tivoli
                           Theater, Chattanooga, TN,                  Atlantic Recording
2359    Skillet            5/9/2008)                 SR0000678433     Corporation
                                                                      Atlantic Recording
2360    Skillet            It's Not Me, It's You      SR0000657152    Corporation
                                                                      Atlantic Recording
2361    Skillet            Live Free or Let Me Die    SR0000678433    Corporation




                                            91
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 111 of 139


Ex. A                                                Registration
                  Artist                Track                              Plaintiff
 No.                                                  Number
                                                                    Atlantic Recording
2362    Skillet            Looking for Angels      SR0000394689     Corporation
                                                                    Atlantic Recording
2363    Skillet            Lucy                    SR0000657152     Corporation
                                                                    Atlantic Recording
2364    Skillet            Madness in Me           SR0000725983     Corporation
                                                                    Atlantic Recording
2365    Skillet            Monster                 SR0000657152     Corporation
                                                                    Atlantic Recording
2366    Skillet            My Religion             SR0000725983     Corporation
                                                                    Atlantic Recording
2367    Skillet            Never Surrender         SR0000657152     Corporation
                                                                    Atlantic Recording
2368    Skillet            Not Gonna Die           SR0000725983     Corporation
                                                                    Atlantic Recording
2369    Skillet            One Day Too Late        SR0000657152     Corporation
                                                                    Atlantic Recording
2370    Skillet            Rebirthing              SR0000394689     Corporation
                                                                    Atlantic Recording
2371    Skillet            Rise                    SR0000725983     Corporation
                                                                    Atlantic Recording
2372    Skillet            Salvation                 SR0000725983   Corporation
                           Savior (Live at Tivoli
                           Theater, Chattanooga, TN,                Atlantic Recording
2373    Skillet            5/9/2008)                 SR0000678433   Corporation
                                                                    Atlantic Recording
2374    Skillet            Say Goodbye             SR0000394689     Corporation
                           Should've When You                       Atlantic Recording
2375    Skillet            Could've                SR0000657152     Corporation
                                                                    Atlantic Recording
2376    Skillet            Sick of It              SR0000725983     Corporation
                                                                    Atlantic Recording
2377    Skillet            Sometimes               SR0000657152     Corporation
                                                                    Atlantic Recording
2378    Skillet            The Last Night          SR0000394689     Corporation
                                                                    Atlantic Recording
2379    Skillet            The Older I Get         SR0000394689     Corporation
                                                                    Atlantic Recording
2380    Skillet            Those Nights            SR0000394689     Corporation




                                             92
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 112 of 139


Ex. A                                                Registration
                  Artist             Track                                 Plaintiff
 No.                                                  Number
                                                                    Atlantic Recording
2381    Skillet            What I Believe           SR0000725983    Corporation
                                                                    Atlantic Recording
2382    Skillet            Whispers in the Dark     SR0000394689    Corporation
                                                                    Atlantic Recording
2383    Skillet            Would It Matter          SR0000657156    Corporation
                                                                    Atlantic Recording
2384    Skillet            Yours to Hold            SR0000394689    Corporation
                                                    SR0000652574;   Atlantic Recording
2385    Staind             All I Want               SR0000708769    Corporation
                                                    SR0000652574;   Atlantic Recording
2386    Staind             Believe                  SR0000708769    Corporation
                                                    SR0000652574;   Atlantic Recording
2387    Staind             Break Away               SR0000708769    Corporation
                                                    SR0000652574;   Atlantic Recording
2388    Staind             Lost Along the Way       SR0000708769    Corporation
                                                    SR0000652574;   Atlantic Recording
2389    Staind             Nothing Left to Say      SR0000708769    Corporation
                                                    SR0000652574;   Atlantic Recording
2390    Staind             Pardon Me                SR0000708769    Corporation
                                                    SR0000652574;   Atlantic Recording
2391    Staind             Raining Again            SR0000708769    Corporation
                                                    SR0000652574;   Atlantic Recording
2392    Staind             Rainy Day Parade         SR0000708769    Corporation
                                                    SR0000652574;   Atlantic Recording
2393    Staind             Save Me                  SR0000708769    Corporation
                                                    SR0000652574;   Atlantic Recording
2394    Staind             Tangled up in You        SR0000708769    Corporation
                                                    SR0000652574;   Atlantic Recording
2395    Staind             The Corner               SR0000708769    Corporation
                                                    SR0000652574;   Atlantic Recording
2396    Staind             The Way I Am             SR0000708769    Corporation
                                                    SR0000652574;   Atlantic Recording
2397    Staind             This Is It               SR0000708769    Corporation
                           Stop Draggin' My Heart
                           Around (with Tom Petty                   Atlantic Recording
2398    Stevie Nicks       and The Heartbreakers)   SR0000027916    Corporation
                                                                    Atlantic Recording
2399    Tracy Chapman      Change                   SR0000387713    Corporation




                                             93
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 113 of 139


Ex. A                                                 Registration
               Artist                Track                                    Plaintiff
 No.                                                   Number
                                                                       Atlantic Recording
2400    Tracy Chapman     Save Us All               SR0000648829       Corporation
                                                                       Atlantic Recording
2401    Tracy Chapman     Sing for You              SR0000648829       Corporation
                                                    SR0000780218;      Atlantic Recording
2402    Wiz Khalifa       Ass Drop                  SR0000780234       Corporation
                                                                       Atlantic Recording
2403    Wiz Khalifa       Bluffin (feat. Berner)    SR0000715951       Corporation
                                                                       Atlantic Recording
2404    Wiz Khalifa       Fall Asleep               SR0000715951       Corporation
                          Got Everything (feat.                        Atlantic Recording
2405    Wiz Khalifa       Courtney Noelle)           SR0000715951      Corporation
                                                     SR0000780218;     Atlantic Recording
2406    Wiz Khalifa       Hope (feat. Ty Dolla $ign) SR0000780234      Corporation
                          House in the Hills (feat.  SR0000780218;     Atlantic Recording
2407    Wiz Khalifa       Curren$y)                  SR0000780234      Corporation
                                                                       Atlantic Recording
2408    Wiz Khalifa       Incense                   SR0000780234       Corporation
                          Initiation (feat. Lola                       Atlantic Recording
2409    Wiz Khalifa       Monroe)                   SR0000715951       Corporation
                                                                       Atlantic Recording
2410    Wiz Khalifa       It's Nothin (feat. 2 Chainz) SR0000715951    Corporation
                          KK (feat. Project Pat &      SR0000780218;   Atlantic Recording
2411    Wiz Khalifa       Juicy J)                     SR0000780234    Corporation
                                                                       Atlantic Recording
2412    Wiz Khalifa       Let It Go (feat. Akon)    SR0000715951       Corporation
                          Medicated (feat. Chevy                       Atlantic Recording
2413    Wiz Khalifa       Woods & Juicy J)          SR0000715951       Corporation
                                                    SR0000780218;      Atlantic Recording
2414    Wiz Khalifa       No Gain                   SR0000780234       Corporation
                                                                       Atlantic Recording
2415    Wiz Khalifa       No Limit                  SR0000715951       Corporation
                                                                       Atlantic Recording
2416    Wiz Khalifa       Paperbond                 SR0000715951       Corporation
                                                    SR0000780218;      Atlantic Recording
2417    Wiz Khalifa       Promises                  SR0000780234       Corporation
                                                    SR0000780218;      Atlantic Recording
2418    Wiz Khalifa       Raw                       SR0000780234       Corporation
                          Remember You (feat. The                      Atlantic Recording
2419    Wiz Khalifa       Weeknd)                   SR0000715951       Corporation


                                            94
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 114 of 139


Ex. A                                                  Registration
                 Artist              Track                                  Plaintiff
 No.                                                    Number
                          Rise Above (feat. Pharrell,
                          Tuki Carter & Amber                       Atlantic Recording
2420    Wiz Khalifa       Rose)                       SR0000715951  Corporation
                                                      SR0000780218; Atlantic Recording
2421    Wiz Khalifa       So High (feat. Ghost Loft) SR0000780234   Corporation
                                                      SR0000780218; Atlantic Recording
2422    Wiz Khalifa       Stayin out All Night        SR0000780234  Corporation
                          Still Down (feat. Chevy     SR0000780218; Atlantic Recording
2423    Wiz Khalifa       Woods & Ty Dolla $ign) SR0000780234       Corporation
                                                                    Atlantic Recording
2424    Wiz Khalifa       The Bluff (feat. Cam'Ron)   SR0000715951 Corporation
                                                                    Atlantic Recording
2425    Wiz Khalifa       The Plan (feat. Juicy J)    SR0000715951 Corporation
                                                      SR0000780218; Atlantic Recording
2426    Wiz Khalifa       The Sleaze                  SR0000780234 Corporation
                                                                    Atlantic Recording
2427    Wiz Khalifa       Time                        SR0000715951 Corporation
                          True Colors (feat. Nicki    SR0000780218; Atlantic Recording
2428    Wiz Khalifa       Minaj)                      SR0000780234 Corporation
                                                                    Atlantic Recording
2429    Wiz Khalifa       Up in It                    SR0000715951 Corporation
                                                      SR0000780218; Atlantic Recording
2430    Wiz Khalifa       We Dem Boyz                 SR0000780234 Corporation
                                                                    Atlantic Recording
2431    Wiz Khalifa       Work Hard, Play Hard        SR0000715951 Corporation
                          You and Your Friends
                          (feat. Snoop Dogg & Ty      SR0000780218; Atlantic Recording
2432    Wiz Khalifa       Dolla $ign)                 SR0000780234 Corporation
                                                                    Elektra Entertainment
2433    Staind            Blow Away                   SR0000332424 Group Inc.
                                                                    Elektra Entertainment
2434    Staind            Can't Believe               SR0000297677 Group Inc.
                                                                    Elektra Entertainment
2435    Staind            Change                      SR0000297677 Group Inc.
                                                                    Elektra Entertainment
2436    Staind            Could It Be                 SR0000332424 Group Inc.
                                                                    Elektra Entertainment
2437    Staind            Epiphany                    SR0000297677 Group Inc.
                                                                    Elektra Entertainment
2438    Staind            Fade                        SR0000297677 Group Inc.


                                           95
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 115 of 139


Ex. A                                              Registration
                 Artist               Track                              Plaintiff
 No.                                                Number
                                                                  Elektra Entertainment
2439    Staind            Falling Down            SR0000332424    Group Inc.
                                                                  Elektra Entertainment
2440    Staind            Fill Me Up              SR0000332424    Group Inc.
                                                                  Elektra Entertainment
2441    Staind            For You                 SR0000297677    Group Inc.
                                                                  Elektra Entertainment
2442    Staind            Fray                    SR0000332424    Group Inc.
                                                                  Elektra Entertainment
2443    Staind            How About You           SR0000332424    Group Inc.
                                                                  Elektra Entertainment
2444    Staind            It's Been Awhile        SR0000297677    Group Inc.
                                                                  Elektra Entertainment
2445    Staind            Layne                   SR0000332424    Group Inc.
                                                                  Elektra Entertainment
2446    Staind            Open Your Eyes          SR0000297677    Group Inc.
                                                                  Elektra Entertainment
2447    Staind            Outside                 SR0000297677    Group Inc.
                                                                  Elektra Entertainment
2448    Staind            Pressure                SR0000297677    Group Inc.
                                                                  Elektra Entertainment
2449    Staind            Price to Play           SR0000332424    Group Inc.
                                                                  Elektra Entertainment
2450    Staind            Reality                 SR0000332424    Group Inc.
                                                                  Elektra Entertainment
2451    Staind            So Far Away             SR0000332424    Group Inc.
                                                                  Elektra Entertainment
2452    Staind            Suffer                  SR0000297677    Group Inc.
                                                                  Elektra Entertainment
2453    Staind            Take It                 SR0000297677    Group Inc.
                                                                  Elektra Entertainment
2454    Staind            Tonight                 SR0000332424    Group Inc.
                                                                  Elektra Entertainment
2455    Staind            Warm Safe Place         SR0000297677    Group Inc.
                                                                  Elektra Entertainment
2456    Staind            Waste                   SR0000297677    Group Inc.
                                                                  Elektra Entertainment
2457    Staind            Yesterday               SR0000332424    Group Inc.
                                                                  Elektra Entertainment
2458    Staind            Zoe Jane                SR0000332424    Group Inc.


                                             96
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 116 of 139


Ex. A                                                   Registration
                  Artist              Track                                   Plaintiff
 No.                                                     Number
                           All That You Have Is Your                   Elektra Entertainment
2459    Tracy Chapman      Soul                      SR0000110722      Group Inc.
                                                                       Elektra Entertainment
2460    Tracy Chapman      Baby Can I Hold You         SR0000092491    Group Inc.
                                                                       Elektra Entertainment
2461    Tracy Chapman      Bang Bang Bang              SR0000145716    Group Inc.
                                                                       Elektra Entertainment
2462    Tracy Chapman      Crossroads                  SR0000119283    Group Inc.
                                                                       Elektra Entertainment
2463    Tracy Chapman      Fast Car                    SR0000090386    Group Inc.
                                                                       Elektra Entertainment
2464    Tracy Chapman      Give Me One Reason          SR0000188489    Group Inc.
                                                                       Elektra Entertainment
2465    Tracy Chapman      Open Arms                   SR0000145716    Group Inc.
                                                                       Elektra Entertainment
2466    Tracy Chapman      Smoke and Ashes             SR0000188489    Group Inc.
                                                                       Elektra Entertainment
2467    Tracy Chapman      Speak the Word              SR0000278226    Group Inc.
                                                                       Elektra Entertainment
2468    Tracy Chapman      Subcity                     SR0000110722    Group Inc.
                                                                       Elektra Entertainment
2469    Tracy Chapman      Talkin' Bout a Revolution   SR0000092491    Group Inc.
                                                                       Elektra Entertainment
2470    Tracy Chapman      Telling Stories             SR0000278226    Group Inc.
                                                                       Elektra Entertainment
2471    Tracy Chapman      The Promise                 SR0000188489    Group Inc.
                                                       SR0000343182;
2472    Skillet            A Little More               SR0000372115    Lava Records LLC
                                                       SR0000343182;
2473    Skillet            Collide                     SR0000372115    Lava Records LLC
                                                       SR0000343182;
2474    Skillet            Cycle Down                  SR0000372115    Lava Records LLC
                                                       SR0000343182;
2475    Skillet            Energy                      SR0000372115    Lava Records LLC
                                                       SR0000343182;
2476    Skillet            Fingernails                 SR0000372115    Lava Records LLC
                                                       SR0000343182;
2477    Skillet            Forsaken                    SR0000372115    Lava Records LLC
                                                       SR0000343182;
2478    Skillet            Imperfection                SR0000372115    Lava Records LLC


                                             97
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 117 of 139


Ex. A                                                Registration
                  Artist                 Track                           Plaintiff
 No.                                                   Number
                                                    SR0000343182;
2479    Skillet            My Obsession             SR0000372115 Lava Records LLC
2480    Skillet            Open Wounds              SR0000372115 Lava Records LLC
                                                    SR0000343182;
2481    Skillet            Under My Skin            SR0000372115 Lava Records LLC
                                                                  Rhino Entertainment
2482    Fleetwood Mac      As Long As You Follow    SR0000099323 LLC
                                                                  Rhino Entertainment
2483    Fleetwood Mac      Big Love                 SR0000080675 LLC
                                                                  Rhino Entertainment
2484    Fleetwood Mac      Don't Stop               N39857        LLC
                                                                  Rhino Entertainment
2485    Fleetwood Mac      Dreams                   N39857        LLC
                                                                  Rhino Entertainment
2486    Fleetwood Mac      Everywhere               SR0000080985 LLC
                                                                  Rhino Entertainment
2487    Fleetwood Mac      Family Man               SR0000080985 LLC
                                                                  Rhino Entertainment
2488    Fleetwood Mac      Go Insane (Live 1997)    SR0000362901 LLC
                                                                  Rhino Entertainment
2489    Fleetwood Mac      Gold Dust Woman          N39857        LLC
                                                                  Rhino Entertainment
2490    Fleetwood Mac      Gypsy                    SR0000036910 LLC
                                                                  Rhino Entertainment
2491    Fleetwood Mac      Hold Me                  SR0000036102 LLC
                                                                  Rhino Entertainment
2492    Fleetwood Mac      I'm so Afraid            N25633        LLC
                                                                  Rhino Entertainment
2493    Fleetwood Mac      Landslide                N25633        LLC
                                                                  Rhino Entertainment
2494    Fleetwood Mac      Little Lies              SR0000080985 LLC
                                                                  Rhino Entertainment
2495    Fleetwood Mac      Never Going Back Again   N39857        LLC
                                                                  Rhino Entertainment
2496    Fleetwood Mac      No Questions Asked       SR0000099323 LLC
                                                                  Rhino Entertainment
2497    Fleetwood Mac      Oh Daddy                 N39857        LLC
                                                                  Rhino Entertainment
2498    Fleetwood Mac      Over My Head             N25633        LLC



                                             98
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 118 of 139


Ex. A                                             Registration
               Artist                 Track                            Plaintiff
 No.                                               Number
                                                                Rhino Entertainment
2499    Fleetwood Mac     Paper Doll             SR0000178337   LLC
                                                                Rhino Entertainment
2500    Fleetwood Mac     Rhiannon               N25633         LLC
                                                                Rhino Entertainment
2501    Fleetwood Mac     Sara                   SR0000012873 LLC
                                                                Rhino Entertainment
2502    Fleetwood Mac     Say You Love Me        N25633         LLC
                                                                Rhino Entertainment
2503    Fleetwood Mac     Second Hand News       N39857         LLC
                                                                Rhino Entertainment
2504    Fleetwood Mac     Silver Springs         SR0000024154 LLC
                                                                Rhino Entertainment
2505    Fleetwood Mac     Skies the Limit        SR0000115742 LLC
                                                                Rhino Entertainment
2506    Fleetwood Mac     Songbird               N39857         LLC
                                                                Rhino Entertainment
2507    Fleetwood Mac     Storms                 SR0000012873 LLC
                                                                Rhino Entertainment
2508    Fleetwood Mac     The Chain              N39857         LLC
                                                                Rhino Entertainment
2509    Fleetwood Mac     Tusk                   SR0000012408 LLC
                          What Makes You Think                  Rhino Entertainment
2510    Fleetwood Mac     You're the One         SR0000012873 LLC
                                                                Rhino Entertainment
2511    Fleetwood Mac     You Make Loving Fun    N39857         LLC
                                                 Pre-1972 Sound Rhino Entertainment
2512    Led Zeppelin      Black Dog              Recording      LLC
                                                                Rhino Entertainment
2513    Led Zeppelin      Boogie with Stu        N21799         LLC
                                                 Pre-1972 Sound Rhino Entertainment
2514    Led Zeppelin      Bring It on Home       Recording      LLC
                                                 Pre-1972 Sound Rhino Entertainment
2515    Led Zeppelin      Bron-Y-Aur Stomp       Recording      LLC
                                                                Rhino Entertainment
2516    Led Zeppelin      Custard Pie            N21799         LLC
                                                                Rhino Entertainment
2517    Led Zeppelin      D'yer Mak'er           N5660          LLC
                                                                Rhino Entertainment
2518    Led Zeppelin      Dancing Days           N5660          LLC


                                            99
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 119 of 139


Ex. A                                                 Registration
               Artist                 Track                                  Plaintiff
 No.                                                   Number
                                                                      Rhino Entertainment
2519    Led Zeppelin      Down by the Seaside        N21799           LLC
                                                     Pre-1972 Sound   Rhino Entertainment
2520    Led Zeppelin      Friends                    Recording        LLC
                                                     Pre-1972 Sound   Rhino Entertainment
2521    Led Zeppelin      Going to California        Recording        LLC
                                                     Pre-1972 Sound   Rhino Entertainment
2522    Led Zeppelin      Hats off To (Roy) Harper   Recording        LLC
                                                     Pre-1972 Sound   Rhino Entertainment
2523    Led Zeppelin      Immigrant Song             Recording        LLC
                                                                      Rhino Entertainment
2524    Led Zeppelin      Kashmir                   N21799            LLC
                          Living Loving Maid (She's Pre-1972 Sound    Rhino Entertainment
2525    Led Zeppelin      Just A Woman)             Recording         LLC
                                                                      Rhino Entertainment
2526    Led Zeppelin      Night Flight               N21799           LLC
                                                     Pre-1972 Sound   Rhino Entertainment
2527    Led Zeppelin      Out on the Tiles           Recording        LLC
                          Over the Hills and Far                      Rhino Entertainment
2528    Led Zeppelin      Away                       N5660            LLC
                          Since I've Been Loving     Pre-1972 Sound   Rhino Entertainment
2529    Led Zeppelin      You                        Recording        LLC
                                                     Pre-1972 Sound   Rhino Entertainment
2530    Led Zeppelin      Tangerine                  Recording        LLC
                                                     Pre-1972 Sound   Rhino Entertainment
2531    Led Zeppelin      That's the Way             Recording        LLC
                                                                      Rhino Entertainment
2532    Led Zeppelin      The Crunge                 N5660            LLC
                                                     Pre-1972 Sound   Rhino Entertainment
2533    Led Zeppelin      The Lemon Song             Recording        LLC
                                                                      Rhino Entertainment
2534    Led Zeppelin      The Rain Song              N5660            LLC
                                                                      Rhino Entertainment
2535    Led Zeppelin      The Rover                  N21799           LLC
                          The Song Remains the                        Rhino Entertainment
2536    Led Zeppelin      Same                       N5660            LLC
                                                                      Rhino Entertainment
2537    Led Zeppelin      Trampled Under Foot        N21799           LLC
                          What Is and What Should    Pre-1972 Sound   Rhino Entertainment
2538    Led Zeppelin      Never Be                   Recording        LLC


                                           100
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 120 of 139


Ex. A                                               Registration
               Artist                Track                                Plaintiff
 No.                                                  Number
                                                  Pre-1972 Sound   Rhino Entertainment
2539    Led Zeppelin      When The Levee Breaks   Recording        LLC
                                                  Pre-1972 Sound   Rhino Entertainment
2540    Led Zeppelin      Whole Lotta Love        Recording        LLC
                                                                   Rhino Entertainment
2541    Madonna           Into the Groove         SR0000062651     LLC
                                                                   Rhino Entertainment
2542    Madonna           Like a Virgin           SR0000058389     LLC
                          Love Don't Live Here                     Rhino Entertainment
2543    Madonna           Anymore                 SR0000059442     LLC
                                                                   Rhino Entertainment
2544    Madonna           Material Girl           SR0000059442     LLC
                                                                   Rhino Entertainment
2545    Madonna           Shoo-Bee-Doo            SR0000059442     LLC
                                                                   Rhino Entertainment
2546    Madonna           Stay                    SR0000058389     LLC
                                                                   Rhino Entertainment
2547    The Cars          Bye Bye Love            SR0000004128     LLC
                                                                   Rhino Entertainment
2548    The Cars          Dangerous Type          SR0000010621     LLC
                                                                   Rhino Entertainment
2549    The Cars          Drive                   SR0000052759     LLC
                                                                   Rhino Entertainment
2550    The Cars          Good Times Roll         SR0000004128     LLC
                                                                   Rhino Entertainment
2551    The Cars          Heartbeat City          SR0000053584     LLC
                                                                   Rhino Entertainment
2552    The Cars          Hello Again             SR0000052759     LLC
                                                                   Rhino Entertainment
2553    The Cars          I'm Not the One         SR0000032055     LLC
                                                                   Rhino Entertainment
2554    The Cars          It's All I Can Do       SR0000010621     LLC
                                                                   Rhino Entertainment
2555    The Cars          Let's Go                SR0000010639     LLC
                                                                   Rhino Entertainment
2556    The Cars          Magic                   SR0000052759     LLC
                                                                   Rhino Entertainment
2557    The Cars          Moving in Stereo        SR0000004128     LLC
                                                                   Rhino Entertainment
2558    The Cars          My Best Friend's Girl   SR0000004128     LLC


                                            101
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 121 of 139


Ex. A                                                Registration
               Artist               Track                                   Plaintiff
 No.                                                  Number
                                                                     Rhino Entertainment
2559    The Cars          Shake It Up              SR0000032055      LLC
                                                                     Rhino Entertainment
2560    The Cars          Since You're Gone        SR0000032055      LLC
                                                                     Rhino Entertainment
2561    The Cars          Tonight She Comes        SR0000066519      LLC
                                                                     Rhino Entertainment
2562    The Cars          Touch and Go             SR0000020897      LLC
                                                                     Rhino Entertainment
2563    The Cars          Why Can't I Have You     SR0000052759      LLC
                                                                     Rhino Entertainment
2564    The Cars          You Are the Girl         SR0000083709      LLC
                                                                     Rhino Entertainment
2565    The Cars          You Might Think          SR0000053584      LLC
                                                                     Rhino Entertainment
2566    The Cars          You're All I've Got Tonight SR0000004128   LLC
                                                                     Rhino Entertainment
2567    The Cure          10:15 Saturday Night     SR0000072309      LLC
                                                                     Rhino Entertainment
2568    The Cure          A Letter to Elise        SR0000148543      LLC
                                                                     Rhino Entertainment
2569    The Cure          A Night like This        SR0000065872      LLC
                                                                     Rhino Entertainment
2570    The Cure          A Thousand Hours         SR0000082714      LLC
                                                                     Rhino Entertainment
2571    The Cure          Boys Don't Cry           SR0000075783      LLC
                                                                     Rhino Entertainment
2572    The Cure          Catch                    SR0000082714      LLC
                                                                     Rhino Entertainment
2573    The Cure          Close to Me              SR0000065872      LLC
                                                                     Rhino Entertainment
2574    The Cure          Doing the Unstuck        SR0000148543      LLC
                                                                     Rhino Entertainment
2575    The Cure          Fascination Street       SR0000104305      LLC
                                                                     Rhino Entertainment
2576    The Cure          High                     SR0000148543      LLC
                                                                     Rhino Entertainment
2577    The Cure          Hot Hot Hot!!!           SR0000082714      LLC
                                                                     Rhino Entertainment
2578    The Cure          How Beautiful You Are    SR0000082714      LLC


                                           102
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 122 of 139


Ex. A                                                   Registration
               Artist                    Track                               Plaintiff
 No.                                                     Number
                                                                      Rhino Entertainment
2579    The Cure              In Between Days          SR0000065872   LLC
                              Jumping Someone Else's                  Rhino Entertainment
2580    The Cure              Train                    SR0000072371 LLC
                                                                      Rhino Entertainment
2581    The Cure              Just like Heaven         SR0000082714 LLC
                                                                      Rhino Entertainment
2582    The Cure              Kyoto Song               SR0000065872 LLC
                                                                      Rhino Entertainment
2583    The Cure              Lovesong                 SR0000104305 LLC
                                                                      Rhino Entertainment
2584    The Cure              Lullaby                  SR0000104305 LLC
                                                                      Rhino Entertainment
2585    The Cure              Maybe Someday            SR0000267229 LLC
                                                                      Rhino Entertainment
2586    The Cure              Mint Car                 SR0000225699 LLC
                                                                      Rhino Entertainment
2587    The Cure              Never Enough             SR0000124688 LLC
                                                                      Rhino Entertainment
2588    The Cure              Out of This World        SR0000267229 LLC
                                                                      Rhino Entertainment
2589    The Cure              Push                     SR0000065872 LLC
                                                                      Rhino Entertainment
2590    The Cure              The Caterpillar          SR0000054339 LLC
                                                                      Rhino Entertainment
2591    The Cure              The Lovecats             SR0000072371 LLC
                                                                      Rhino Entertainment
2592    The Cure              Why Can't I Be You?      SR0000083403 LLC
                                                                      Rhino Entertainment
2593    The Cure              Wrong Number             SR0000252367 LLC
                                                                      Rhino Entertainment
2594    The Doobie Brothers   8th Avenue Shuffle       N31476         LLC
                              Another Park, Another                   Rhino Entertainment
2595    The Doobie Brothers   Sunday                   N13680         LLC
                                                       Pre-1972 Sound Rhino Entertainment
2596    The Doobie Brothers   Beehive State            Recording      LLC
                                                                      Rhino Entertainment
2597    The Doobie Brothers   Black Water              N13680         LLC
                              Busted Down Around                      Rhino Entertainment
2598    The Doobie Brothers   O'Connelly Corners       N6291          LLC


                                                103
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 123 of 139


Ex. A                                                      Registration
               Artist                    Track                                  Plaintiff
 No.                                                        Number
                                                                         Rhino Entertainment
2599    The Doobie Brothers   Carry Me Away               N31476         LLC
                                                          Pre-1972 Sound Rhino Entertainment
2600    The Doobie Brothers   Chicago                     Recording      LLC
                                                                         Rhino Entertainment
2601    The Doobie Brothers   China Grove                 N6291          LLC
                                                                         Rhino Entertainment
2602    The Doobie Brothers   Chinatown                   N44993         LLC
                                                                         Rhino Entertainment
2603    The Doobie Brothers   Clear as the Driven Snow    N6291          LLC
                                                          Pre-1972 Sound Rhino Entertainment
2604    The Doobie Brothers   Closer Every Day            Recording      LLC
                                                                         Rhino Entertainment
2605    The Doobie Brothers   Cotton Mouth                N4872          LLC
                                                                         Rhino Entertainment
2606    The Doobie Brothers   Dark Eyed Cajun Woman       N6291          LLC
                                                                         Rhino Entertainment
2607    The Doobie Brothers   Daughters of the Sea        N13680         LLC
                                                                         Rhino Entertainment
2608    The Doobie Brothers   Dedicate This Heart         SR0000022002 LLC
                                                                         Rhino Entertainment
2609    The Doobie Brothers   Dependin' on You            SR0000005958 LLC
                                                                         Rhino Entertainment
2610    The Doobie Brothers   Disciple                    N4872          LLC
                                                                         Rhino Entertainment
2611    The Doobie Brothers   Don't Start Me To Talkin'   N4872          LLC
                              Don't Stop to Watch the                    Rhino Entertainment
2612    The Doobie Brothers   Wheels                      SR0000005958 LLC
                                                                         Rhino Entertainment
2613    The Doobie Brothers   Down in the Track           N13680         LLC
                                                                         Rhino Entertainment
2614    The Doobie Brothers   Echoes of Love              N44993         LLC
                                                                         Rhino Entertainment
2615    The Doobie Brothers   Evil Woman                  N6291          LLC
                                                                         Rhino Entertainment
2616    The Doobie Brothers   Eyes of Silver              N13680         LLC
                                                          Pre-1972 Sound Rhino Entertainment
2617    The Doobie Brothers   Feelin' Down Farther        Recording      LLC
                                                                         Rhino Entertainment
2618    The Doobie Brothers   Flying Cloud                N13680         LLC


                                               104
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 124 of 139


Ex. A                                                     Registration
               Artist                  Track                                    Plaintiff
 No.                                                       Number
                                                                         Rhino Entertainment
2619    The Doobie Brothers   For Someone Special       N31476           LLC
                                                        Pre-1972 Sound   Rhino Entertainment
2620    The Doobie Brothers   Greenwood Creek           Recording        LLC
                                                        Pre-1972 Sound   Rhino Entertainment
2621    The Doobie Brothers   Growin' a Little Each Day Recording        LLC
                                                                         Rhino Entertainment
2622    The Doobie Brothers   Here to Love You            SR0000005958 LLC
                              How Do the Fools                           Rhino Entertainment
2623    The Doobie Brothers   Survive?                    SR0000005958 LLC
                                                                         Rhino Entertainment
2624    The Doobie Brothers   I Been Workin' on You       N24832         LLC
                                                                         Rhino Entertainment
2625    The Doobie Brothers   I Cheat the Hangman         N24832         LLC
                                                                         Rhino Entertainment
2626    The Doobie Brothers   It Keeps You Runnin'        N31476         LLC
                                                          Pre-1972 Sound Rhino Entertainment
2627    The Doobie Brothers   It Won't Be Right           Recording      LLC
                                                                         Rhino Entertainment
2628    The Doobie Brothers   Jesus Is Just Alright       N4872          LLC
                                                                         Rhino Entertainment
2629    The Doobie Brothers   Just in Time                SR0000022002 LLC
                                                                         Rhino Entertainment
2630    The Doobie Brothers   Keep This Train A-Rollin' SR0000022002 LLC
                                                                         Rhino Entertainment
2631    The Doobie Brothers   Little Darling (I Need You) N43764         LLC
                                                                         Rhino Entertainment
2632    The Doobie Brothers   Livin' on the Fault Line    N44993         LLC
                                                                         Rhino Entertainment
2633    The Doobie Brothers   Long Train Runnin'          N6291          LLC
                                                                         Rhino Entertainment
2634    The Doobie Brothers   Losin' End                  N31476         LLC
                                                                         Rhino Entertainment
2635    The Doobie Brothers   Mamaloi                     N4872          LLC
                                                                         Rhino Entertainment
2636    The Doobie Brothers   Minute by Minute            SR0000005958 LLC
                                                                         Rhino Entertainment
2637    The Doobie Brothers   Natural Thing               N6291          LLC
                                                                         Rhino Entertainment
2638    The Doobie Brothers   Neal's Fandango             N24832         LLC


                                            105
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 125 of 139


Ex. A                                                    Registration
               Artist                     Track                                Plaintiff
 No.                                                      Number
                                                                        Rhino Entertainment
2639    The Doobie Brothers   No Stoppin' Us Now        SR0000022002    LLC
                                                                        Rhino Entertainment
2640    The Doobie Brothers   Nothin' but a Heartache   N44993          LLC
                                                                        Rhino Entertainment
2641    The Doobie Brothers   One by One                SR0000022002    LLC
                                                                        Rhino Entertainment
2642    The Doobie Brothers   One Step Closer           SR0000022002    LLC
                                                                        Rhino Entertainment
2643    The Doobie Brothers   Open Your Eyes            SR0000005958    LLC
                                                                        Rhino Entertainment
2644    The Doobie Brothers   Precis                    N24832          LLC
                                                                        Rhino Entertainment
2645    The Doobie Brothers   Pursuit on 53rd St.       N13680          LLC
                              Rainy Day Crossroad                       Rhino Entertainment
2646    The Doobie Brothers   Blues                     N24832          LLC
                                                                        Rhino Entertainment
2647    The Doobie Brothers   Real Love                 SR0000021213    LLC
                                                                        Rhino Entertainment
2648    The Doobie Brothers   Rio                       N31476          LLC
                                                                        Rhino Entertainment
2649    The Doobie Brothers   Road Angel                N13680          LLC
                              Rockin' Down the                          Rhino Entertainment
2650    The Doobie Brothers   Highway                   N4872           LLC
                                                                        Rhino Entertainment
2651    The Doobie Brothers   Slack Key Soquel Rag      N24539          LLC
                                                                        Rhino Entertainment
2652    The Doobie Brothers   Snake Man                 N4872           LLC
                                                                        Rhino Entertainment
2653    The Doobie Brothers   Song to See You Through N13680            LLC
                              South Bay Strut                           Rhino Entertainment
2654    The Doobie Brothers   (Instrumental)          SR0000022002      LLC
                                                                        Rhino Entertainment
2655    The Doobie Brothers   South City Midnight Lady N6291            LLC
                                                                        Rhino Entertainment
2656    The Doobie Brothers   Spirit                    N13680          LLC
                                                                        Rhino Entertainment
2657    The Doobie Brothers   Steamer Lane Breakdown    SR0000005958    LLC
                                                                        Rhino Entertainment
2658    The Doobie Brothers   Sweet Feelin'             SR0000005958    LLC


                                              106
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 126 of 139


Ex. A                                                     Registration
               Artist                   Track                                   Plaintiff
 No.                                                       Number
                                                                         Rhino Entertainment
2659    The Doobie Brothers   Sweet Maxine               N24832          LLC
                              Take Me in Your Arms                       Rhino Entertainment
2660    The Doobie Brothers   (Rock Me a Little While)   N24539          LLC
                                                                         Rhino Entertainment
2661    The Doobie Brothers   Takin' It to the Streets   N31476          LLC
                              Tell Me What You Want
                              (And I'll Give You What                   Rhino Entertainment
2662    The Doobie Brothers   You Need)                  N13680         LLC
                                                                        Rhino Entertainment
2663    The Doobie Brothers   Texas Lullaby              N24832         LLC
                                                                        Rhino Entertainment
2664    The Doobie Brothers   Thank You Love             SR0000021213 LLC
                                                                        Rhino Entertainment
2665    The Doobie Brothers   The Captain and Me         N6291          LLC
                                                         Pre-1972 Sound Rhino Entertainment
2666    The Doobie Brothers   The Master                 Recording      LLC
                                                                        Rhino Entertainment
2667    The Doobie Brothers   There's a Light            N44993         LLC
                                                                        Rhino Entertainment
2668    The Doobie Brothers   Toulouse Street            N4872          LLC
                                                         Pre-1972 Sound Rhino Entertainment
2669    The Doobie Brothers   Travelin' Man              Recording      LLC
                                                                        Rhino Entertainment
2670    The Doobie Brothers   Turn It Loose              N31476         LLC
                                                                        Rhino Entertainment
2671    The Doobie Brothers   Ukiah                      N6291          LLC
                                                                        Rhino Entertainment
2672    The Doobie Brothers   What a Fool Believes       SR0000005958 LLC
                                                                        Rhino Entertainment
2673    The Doobie Brothers   Wheels of Fortune          N31476         LLC
                                                                        Rhino Entertainment
2674    The Doobie Brothers   White Sun                  N4872          LLC
                                                                        Rhino Entertainment
2675    The Doobie Brothers   Without You                N6291          LLC
                                                                        Rhino Entertainment
2676    The Doobie Brothers   You Belong to Me           N44993         LLC
                                                                        Rhino Entertainment
2677    The Doobie Brothers   You Just Can't Stop It     N13680         LLC




                                                107
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 127 of 139


Ex. A                                                         Registration
               Artist                    Track                                      Plaintiff
 No.                                                           Number
                                                                             Rhino Entertainment
2678    The Doobie Brothers   You Never Change               SR0000005958    LLC
                                                                             Rhino Entertainment
2679    The Doobie Brothers   You're Made That Way           N44993          LLC
2680    Korn                  Are You Ready to Live?         SR0000690224    Warner Music Inc.
                              Bleeding Out (feat. Feed
2681    Korn                  Me)                            SR0000690218    Warner Music Inc.
                              Burn The Obedient (feat.
2682    Korn                  Noisia)                        SR0000690218    Warner Music Inc.
                              Chaos Lives In Everything
2683    Korn                  (feat. Skrillex)               SR0000690218    Warner Music Inc.
2684    Korn                  Fear Is a Place to Live        SR0000690224    Warner Music Inc.
2685    Korn                  Get Up! (feat. Skrillex)       SR0000690218    Warner Music Inc.
2686    Korn                  Holding All These Lies         SR0000690224    Warner Music Inc.
                              Illuminati (feat. Excision
2687    Korn                  and Downlink)                  SR0000690218    Warner Music Inc.
                              Kill Mercy Within (feat.
2688    Korn                  Noisia)                        SR0000690218    Warner Music Inc.
2689    Korn                  Lead the Parade                SR0000690224    Warner Music Inc.
2690    Korn                  Let the Guilt Go               SR0000690224    Warner Music Inc.
2691    Korn                  Let's Go (feat. Noisia)        SR0000690218    Warner Music Inc.
2692    Korn                  Move On                        SR0000690224    Warner Music Inc.
2693    Korn                  My Wall (feat. Excision)       SR0000690218    Warner Music Inc.
                              Narcissistic Cannibal (feat.
2694    Korn                  Skrillex & Kill the Noise)     SR0000690218    Warner Music Inc.
2695    Korn                  Never Around                   SR0000690224    Warner Music Inc.
2696    Korn                  Oildale (Leave Me Alone)       SR0000690224    Warner Music Inc.
2697    Korn                  Pop a Pill                     SR0000690224    Warner Music Inc.

2698    Korn                  Sanctuary (feat. Downlink)     SR0000690218    Warner Music Inc.
2699    Korn                  The Past                       SR0000690224    Warner Music Inc.
2700    Korn                  Uber-time                      SR0000690224    Warner Music Inc.
                              Way Too Far (feat. 12th
2701    Korn                  Planet & Flinch)               SR0000690218    Warner Music Inc.
                                                                             Warner Music
                                                                             International Services
2702    David Bowie           Ashes to Ashes                 SR0000021894    Limited
                                                                             Warner Music
                                                                             International Services
2703    David Bowie           Boys Keep Swinging             SR0000013370    Limited


                                               108
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 128 of 139


Ex. A                                                Registration
              Artist                Track                                  Plaintiff
 No.                                                  Number
                                                                  Warner Music
                                                    SR0000043192; International Services
2704    David Bowie       China Girl                SR0000047053 Limited
                                                                  Warner Music
                                                    N15958;       International Services
2705    David Bowie       Diamond Dogs              RE0000918762 Limited
                                                                  Warner Music
                                                    N6581;        International Services
2706    David Bowie       Drive In Saturday         RE0000918856 Limited
                                                                  Warner Music
                                                    N22804;       International Services
2707    David Bowie       Fame                      SR0000032244 Limited
                                                                  Warner Music
                                                                  International Services
2708    David Bowie       Fashion                   SR0000021894 Limited
                                                                  Warner Music
                                                                  International Services
2709    David Bowie       Golden Years              N30863        Limited
                                                                  Warner Music
                                                                  International Services
2710    David Bowie       I'm Afraid of Americans   SR0000234405 Limited
                                                                  Warner Music
                                                    N32697;       International Services
2711    David Bowie       John, I'm Only Dancing    RE0000919011 Limited
                                                                  Warner Music
                                                                  International Services
2712    David Bowie       Jump They Say             SR0000178640 Limited
                                                                  Warner Music
                                                                  International Services
2713    David Bowie       Let's Dance               SR0000043560 Limited
                                                                  Warner Music
                                                                  International Services
2714    David Bowie       Little Wonder             SR0000234405 Limited
                                                                  Warner Music
                                                    SR0000043192; International Services
2715    David Bowie       Modern Love               SR0000047053 Limited
                                                                  Warner Music
                                                    N1548;        International Services
2716    David Bowie       Moonage Daydream          RE0000919238 Limited




                                          109
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 129 of 139


Ex. A                                               Registration
              Artist                Track                                 Plaintiff
 No.                                                 Number
                                                                 Warner Music
                                                   N15958;       International Services
2717    David Bowie       Rebel Rebel              RE0000918762  Limited
                                                                 Warner Music
                          Scary Monsters (And                    International Services
2718    David Bowie       Super Creeps)            SR0000021894 Limited
                                                                 Warner Music
                                                                 International Services
2719    David Bowie       Sorrow                   N14159        Limited
                                                                 Warner Music
                                                                 International Services
2720    David Bowie       Sound and Vision         N39945        Limited
                                                                 Warner Music
                                                                 International Services
2721    David Bowie       Space Oddity             SR0000028765 Limited
                                                                 Warner Music
                                                   N1548;        International Services
2722    David Bowie       Starman                  RE0000919238 Limited
                                                                 Warner Music
                                                   N1548;        International Services
2723    David Bowie       Suffragette City         RE0000919238 Limited
                                                                 Warner Music
                                                   N6581;        International Services
2724    David Bowie       The Jean Genie           RE0000918856 Limited
                                                                 Warner Music
                                                   SR0000282506; International Services
2725    David Bowie       Thursday's Child         SR0000354118 Limited
                                                                 Warner Music
                                                                 International Services
2726    David Bowie       TVC15                    N30863        Limited
                                                                 Warner Music
                                                                 International Services
2727    David Bowie       Wild Is The Wind         N30863        Limited
                                                                 Warner Music
                                                   N22804;       International Services
2728    David Bowie       Young Americans          SR0000032244 Limited
                                                                 Warner Music
                                                   N1548;        International Services
2729    David Bowie       Ziggy Stardust           RE0000919238 Limited




                                             110
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 130 of 139


Ex. A                                                    Registration
               Artist                  Track                                   Plaintiff
 No.                                                      Number
                                                                        Warner Music
        David Bowie & The                                               International Services
2730    Pat Metheny Group   This Is Not America         SR0000093964    Limited
                                                                        Warner Music
                                                                        International Services
2731    Dua Lipa            Bad Together                SR0000825753    Limited
                                                                        Warner Music
                                                                        International Services
2732    Dua Lipa            Be the One                  SR0000818786    Limited
                                                                        Warner Music
                                                                        International Services
2733    Dua Lipa            Begging                     SR0000825753    Limited
                                                                        Warner Music
                                                                        International Services
2734    Dua Lipa            Blow Your Mind (Mwah) SR0000818788          Limited
                                                                        Warner Music
                                                                        International Services
2735    Dua Lipa            Dreams                      SR0000825753    Limited
                                                                        Warner Music
                                                                        International Services
2736    Dua Lipa            Garden                      SR0000825753    Limited
                                                                        Warner Music
                                                                        International Services
2737    Dua Lipa            Genesis                     SR0000825753    Limited
                                                                        Warner Music
                                                                        International Services
2738    Dua Lipa            Homesick                    SR0000825753    Limited
                                                                        Warner Music
                                                                        International Services
2739    Dua Lipa            Hotter Than Hell            SR0000818790    Limited
                                                                        Warner Music
                                                                        International Services
2740    Dua Lipa            IDGAF                       SR0000825753    Limited
                                                                        Warner Music
                                                                        International Services
2741    Dua Lipa            Last Dance                  SR0000818814    Limited
                                                                        Warner Music
                            Lost In Your Light (feat.                   International Services
2742    Dua Lipa            Miguel)                     SR0000818789    Limited




                                            111
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 131 of 139


Ex. A                                               Registration
               Artist               Track                                 Plaintiff
 No.                                                 Number
                                                                   Warner Music
                                                                   International Services
2743    Dua Lipa          New Love                 SR0000818791    Limited
                                                                   Warner Music
                                                                   International Services
2744    Dua Lipa          New Rules                SR0000825753    Limited
                                                                   Warner Music
                                                                   International Services
2745    Dua Lipa          No Goodbyes              SR0000825753    Limited
                                                                   Warner Music
                                                                   International Services
2746    Dua Lipa          Room for 2               SR0000818817    Limited
                                                                   Warner Music
                                                                   International Services
2747    Dua Lipa          Thinking 'Bout You       SR0000818818    Limited
                                                                   Warner Music
                                                   SR0000755239;   International Services
2748    James Blunt       Always Hate Me           SR0000763797    Limited
                                                                   Warner Music
                                                   SR0000755239;   International Services
2749    James Blunt       Bones                    SR0000763797    Limited
                                                                   Warner Music
                                                   SR0000755239;   International Services
2750    James Blunt       Bonfire Heart            SR0000763797    Limited
                                                                   Warner Music
                                                   SR0000755239;   International Services
2751    James Blunt       Face the Sun             SR0000763797    Limited
                                                                   Warner Music
                                                   SR0000755239;   International Services
2752    James Blunt       Heart to Heart           SR0000763797    Limited
                                                                   Warner Music
                                                                   International Services
2753    James Blunt       Hollywood                SR0000757932    Limited
                                                                   Warner Music
                                                                   International Services
2754    James Blunt       Kiss This Love Goodbye   SR0000757932    Limited
                                                                   Warner Music
                                                   SR0000755239;   International Services
2755    James Blunt       Miss America             SR0000763797    Limited




                                           112
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 132 of 139


Ex. A                                                Registration
               Artist              Track                                  Plaintiff
 No.                                                  Number
                                                                 Warner Music
                                                   SR0000755239; International Services
2756    James Blunt       Postcards                SR0000763797 Limited
                                                                 Warner Music
                                                   SR0000755239; International Services
2757    James Blunt       Satellites               SR0000763797 Limited
                                                                 Warner Music
                                                   SR0000755239; International Services
2758    James Blunt       Sun on Sunday            SR0000763797 Limited
                                                                 Warner Music
                                                                 International Services
2759    James Blunt       Telephone                SR0000757932 Limited
                                                                 Warner Music
                                                   SR0000755239; International Services
2760    James Blunt       The Only One             SR0000763797 Limited
2761    Green Day         86                       SR0000188562 Warner Records Inc.
2762    Green Day         ¡Viva La Gloria!         SR0000762131 Warner Records Inc.
2763    Green Day         21 Guns                  SR0000762131 Warner Records Inc.
2764    Green Day         21st Century Breakdown SR0000762131 Warner Records Inc.
2765    Green Day         8th Avenue Serenade      SR0000719515 Warner Records Inc.
2766    Green Day         99 Revolutions           SR0000719515 Warner Records Inc.
2767    Green Day         A Little Boy Named Train SR0000719515 Warner Records Inc.
2768    Green Day         All the Time             SR0000244558 Warner Records Inc.
2769    Green Day         Amanda                   SR0000719515 Warner Records Inc.
                          American Eulogy: Mass
2770    Green Day         Hysteria; Modern World   SR0000762131 Warner Records Inc.
2771    Green Day         American Idiot           SR0000362126 Warner Records Inc.
2772    Green Day         Amy                      SR0000719516 Warner Records Inc.
2773    Green Day         Angel Blue               SR0000714097 Warner Records Inc.
2774    Green Day         Are We The Waiting       SR0000362126 Warner Records Inc.
2775    Green Day         Armatage Shanks          SR0000188562 Warner Records Inc.
2776    Green Day         Ashley                   SR0000719516 Warner Records Inc.
2777    Green Day         Bab's Uvula Who?         SR0000188562 Warner Records Inc.
2778    Green Day         Baby Eyes                SR0000719516 Warner Records Inc.
2779    Green Day         Bang Bang                SR0000801837 Warner Records Inc.
2780    Green Day         Basket Case              SR0000185457 Warner Records Inc.
2781    Green Day         Before the Lobotomy      SR0000762131 Warner Records Inc.
2782    Green Day         Blood, Sex and Booze     SR0000288352 Warner Records Inc.
                          Boulevard of Broken
2783    Green Day         Dreams                   SR0000362126 Warner Records Inc.
2784    Green Day         Bouncing off the Wall    SR0000801837 Warner Records Inc.

                                        113
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 133 of 139


Ex. A                                               Registration
              Artist               Track                                 Plaintiff
 No.                                                  Number
2785    Green Day         Brain Stew               SR0000188562    Warner Records Inc.
2786    Green Day         Brat                     SR0000188562    Warner Records Inc.
2787    Green Day         Brutal Love              SR0000719515    Warner Records Inc.
2788    Green Day         Burnout                  SR0000185457    Warner Records Inc.
2789    Green Day         Carpe Diem               SR0000714097    Warner Records Inc.
2790    Green Day         Castaway                 SR0000288352    Warner Records Inc.
2791    Green Day         Christian's Inferno      SR0000762131    Warner Records Inc.
2792    Green Day         Chump                    SR0000185457    Warner Records Inc.
2793    Green Day         Church on Sunday         SR0000288352    Warner Records Inc.
2794    Green Day         Coming Clean             SR0000185457    Warner Records Inc.
2795    Green Day         Deadbeat Holiday         SR0000288352    Warner Records Inc.
2796    Green Day         Dirty Rotten Bastards    SR0000719515    Warner Records Inc.
2797    Green Day         Drama Queen              SR0000719515    Warner Records Inc.
2798    Green Day         East Jesus Nowhere       SR0000762131    Warner Records Inc.
2799    Green Day         Emenius Sleepus          SR0000185457    Warner Records Inc.
2800    Green Day         Extraordinary Girl       SR0000362126    Warner Records Inc.
2801    Green Day         F.O.D.                   SR0000185457    Warner Records Inc.
2802    Green Day         Fashion Victim           SR0000288352    Warner Records Inc.
2803    Green Day         Fell for You             SR0000714097    Warner Records Inc.
2804    Green Day         Forever Now              SR0000801837    Warner Records Inc.
2805    Green Day         Fuck Time                SR0000719516    Warner Records Inc.
2806    Green Day         Geek Stink Breath        SR0000188562    Warner Records Inc.
2807    Green Day         Give Me Novacaine        SR0000362126    Warner Records Inc.
                          Good Riddance (Time of
2808    Green Day         Your Life)               SR0000244558    Warner Records Inc.
2809    Green Day         Haushinka                SR0000244558    Warner Records Inc.
2810    Green Day         Having a Blast           SR0000185457    Warner Records Inc.
2811    Green Day         Hitchin' a Ride          SR0000244558    Warner Records Inc.
2812    Green Day         Hold On                  SR0000288352    Warner Records Inc.
2813    Green Day         Holiday                  SR0000362126    Warner Records Inc.
2814    Green Day         Homecoming               SR0000362126    Warner Records Inc.
                          Horseshoes and
2815    Green Day         Handgrenades             SR0000762131    Warner Records Inc.
2816    Green Day         In the End               SR0000185457    Warner Records Inc.
2817    Green Day         Jackass                  SR0000288352    Warner Records Inc.
2818    Green Day         Jaded                    SR0000188562    Warner Records Inc.
2819    Green Day         Jesus of Suburbia        SR0000362126    Warner Records Inc.
2820    Green Day         Kill the DJ              SR0000714097    Warner Records Inc.
2821    Green Day         King for a Day           SR0000244558    Warner Records Inc.
2822    Green Day         Know Your Enemy          SR0000762131    Warner Records Inc.


                                        114
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 134 of 139


Ex. A                                                 Registration
              Artist               Track                                   Plaintiff
 No.                                                    Number
2823    Green Day         Lady Cobra                 SR0000719516    Warner Records Inc.
2824    Green Day         Last Night on Earth        SR0000762131    Warner Records Inc.
2825    Green Day         Last of the American Girls SR0000762131    Warner Records Inc.
2826    Green Day         Last Ride In               SR0000244558    Warner Records Inc.
2827    Green Day         Lazy Bones                 SR0000719516    Warner Records Inc.
2828    Green Day         Let Yourself Go            SR0000714097    Warner Records Inc.
2829    Green Day         Letterbomb                 SR0000362126    Warner Records Inc.
2830    Green Day         Loss of Control            SR0000714097    Warner Records Inc.
2831    Green Day         Macy's Day Parade          SR0000288352    Warner Records Inc.
2832    Green Day         Makeout Party              SR0000719516    Warner Records Inc.
2833    Green Day         Minority                   SR0000288352    Warner Records Inc.
2834    Green Day         Misery                     SR0000288352    Warner Records Inc.
2835    Green Day         Missing You                SR0000719515    Warner Records Inc.
2836    Green Day         Murder City                SR0000762131    Warner Records Inc.
2837    Green Day         Nice Guys Finish Last      SR0000244558    Warner Records Inc.
2838    Green Day         Nightlife                  SR0000719516    Warner Records Inc.
2839    Green Day         No Pride                   SR0000188562    Warner Records Inc.
2840    Green Day         Nuclear Family             SR0000714097    Warner Records Inc.
2841    Green Day         Oh Love                    SR0000714097    Warner Records Inc.
2842    Green Day         Ordinary World             SR0000801837    Warner Records Inc.
2843    Green Day         Outlaws                    SR0000801837    Warner Records Inc.
2844    Green Day         Panic Song                 SR0000188562    Warner Records Inc.
2845    Green Day         Peacemaker                 SR0000762131    Warner Records Inc.
2846    Green Day         Platypus (I Hate You)      SR0000244558    Warner Records Inc.
2847    Green Day         Prosthetic Head            SR0000244558    Warner Records Inc.
2848    Green Day         Pulling Teeth              SR0000185457    Warner Records Inc.
2849    Green Day         Redundant                  SR0000244558    Warner Records Inc.
2850    Green Day         Reject                     SR0000244558    Warner Records Inc.
2851    Green Day         Restless Heart Syndrome SR0000762131       Warner Records Inc.
2852    Green Day         Revolution Radio           SR0000801837    Warner Records Inc.
2853    Green Day         Rusty James                SR0000714097    Warner Records Inc.
2854    Green Day         Sassafras Roots            SR0000185457    Warner Records Inc.
2855    Green Day         Say Goodbye                SR0000801837    Warner Records Inc.
2856    Green Day         Scattered                  SR0000244558    Warner Records Inc.
2857    Green Day         See the Light              SR0000762131    Warner Records Inc.
2858    Green Day         See You Tonight            SR0000719516    Warner Records Inc.
2859    Green Day         Sex, Drugs & Violence      SR0000719515    Warner Records Inc.
2860    Green Day         She's a Rebel              SR0000362126    Warner Records Inc.
2861    Green Day         Somewhere Now              SR0000801837    Warner Records Inc.
2862    Green Day         Song of the Century        SR0000762131    Warner Records Inc.


                                        115
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 135 of 139


Ex. A                                                 Registration
              Artist               Track                                   Plaintiff
 No.                                                    Number
2863    Green Day         St. Jimmy                  SR0000362126    Warner Records Inc.
2864    Green Day         Stay the Night             SR0000714097    Warner Records Inc.
2865    Green Day         Still Breathing            SR0000801837    Warner Records Inc.
                          Stop When the Red Lights
2866    Green Day         Flash                      SR0000719516    Warner Records Inc.
2867    Green Day         Stray Heart                SR0000719516    Warner Records Inc.
2868    Green Day         Stuart and the Ave.        SR0000188562    Warner Records Inc.
2869    Green Day         Stuck with Me              SR0000188562    Warner Records Inc.
2870    Green Day         Sweet 16                   SR0000714097    Warner Records Inc.
2871    Green Day         The Forgotten              SR0000719515    Warner Records Inc.
2872    Green Day         The Grouch                 SR0000244558    Warner Records Inc.
2873    Green Day         The Static Age             SR0000762131    Warner Records Inc.
2874    Green Day         Tight Wad Hill             SR0000188562    Warner Records Inc.
2875    Green Day         Too Dumb to Die            SR0000801837    Warner Records Inc.
2876    Green Day         Troubled Times             SR0000801837    Warner Records Inc.
2877    Green Day         Troublemaker               SR0000714097    Warner Records Inc.
2878    Green Day         Uptight                    SR0000244558    Warner Records Inc.
2879    Green Day         Waiting                    SR0000288352    Warner Records Inc.
                          Wake Me up When
2880    Green Day         September Ends             SR0000362126    Warner Records Inc.
2881    Green Day         Walk Away                  SR0000719515    Warner Records Inc.
2882    Green Day         Walking Alone              SR0000244558    Warner Records Inc.
2883    Green Day         Walking Contradiction      SR0000188562    Warner Records Inc.
2884    Green Day         Warning                    SR0000288352    Warner Records Inc.
2885    Green Day         Westbound Sign             SR0000188562    Warner Records Inc.
2886    Green Day         Whatsername                SR0000362126    Warner Records Inc.
2887    Green Day         When I Come Around         SR0000185457    Warner Records Inc.
2888    Green Day         Wild One                   SR0000719516    Warner Records Inc.
2889    Green Day         Worry Rock                 SR0000244558    Warner Records Inc.
2890    Green Day         Wow! That's Loud           SR0000719516    Warner Records Inc.
2891    Green Day         X-Kid                      SR0000719515    Warner Records Inc.
2892    Green Day         Youngblood                 SR0000801837    Warner Records Inc.
                          1Stp Klosr (The Humble
                          Brothers Reanimation)
2893    Linkin Park       [feat. Jonathan Davis]     SR0000316952    Warner Records Inc.
2894    Linkin Park       A Place for My Head        SR0000288402    Warner Records Inc.
2895    Linkin Park       Blackout                   SR0000665935    Warner Records Inc.
2896    Linkin Park       Bleed It Out               SR0000406841    Warner Records Inc.
2897    Linkin Park       Breaking the Habit         SR0000346247    Warner Records Inc.
2898    LINKIN PARK       BURN IT DOWN               SR0000708311    Warner Records Inc.


                                        116
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 136 of 139


Ex. A                                                   Registration
               Artist               Track                                    Plaintiff
 No.                                                      Number
2899    Linkin Park       Burning in the Skies         SR0000665935    Warner Records Inc.
2900    Linkin Park       By Myself                    SR0000288402    Warner Records Inc.
2901    LINKIN PARK       CASTLE OF GLASS              SR0000708311    Warner Records Inc.
2902    Linkin Park       Crawling                     SR0000288402    Warner Records Inc.
2903    Linkin Park       Cure for the Itch            SR0000288402    Warner Records Inc.
2904    Linkin Park       Don't Stay                   SR0000346247    Warner Records Inc.
2905    Linkin Park       Easier to Run                SR0000346247    Warner Records Inc.
                          Enth E Nd (Kutmasta Kurt
                          Reanimation) [feat. Motion
2906    Linkin Park       Man]                         SR0000316952    Warner Records Inc.
2907    Linkin Park       Fallout                      SR0000665935    Warner Records Inc.
2908    Linkin Park       Figure.09                    SR0000346247    Warner Records Inc.
2909    Linkin Park       Final Masquerade             SR0000761629    Warner Records Inc.
2910    Linkin Park       Forgotten                    SR0000288402    Warner Records Inc.
                          Frgt/10 (Alchemist
                          Reanimation) [feat. Chali
2911    Linkin Park       2na]                         SR0000316952    Warner Records Inc.
2912    Linkin Park       From the Inside              SR0000346247    Warner Records Inc.
2913    Linkin Park       Given Up                     SR0000406841    Warner Records Inc.
                          Guilty All the Same (feat.
2914    Linkin Park       Rakim)                       SR0000761629    Warner Records Inc.
2915    Linkin Park       Hit the Floor                SR0000346247    Warner Records Inc.
2916    LINKIN PARK       I'LL BE GONE                 SR0000708311    Warner Records Inc.
2917    Linkin Park       In Between                   SR0000406841    Warner Records Inc.
2918    LINKIN PARK       IN MY REMAINS                SR0000708311    Warner Records Inc.
2919    Linkin Park       In Pieces                    SR0000406841    Warner Records Inc.
2920    Linkin Park       In the End                   SR0000288402    Warner Records Inc.
2921    Linkin Park       Iridescent                   SR0000665935    Warner Records Inc.
2922    Linkin Park       Jornada del Muerto           SR0000665935    Warner Records Inc.
                          Kyur4 Th Ich (Chairman
2923    Linkin Park       Hahn Reanimation)            SR0000316952    Warner Records Inc.
2924    LINKIN PARK       LIES GREED MISERY            SR0000708311    Warner Records Inc.
                          LOST IN THE ECHO
2925    LINKIN PARK       (Instrumental)               SR0000708311    Warner Records Inc.
2926    Linkin Park       Lying from You               SR0000346247    Warner Records Inc.
2927    Linkin Park       No More Sorrow               SR0000406841    Warner Records Inc.
2928    Linkin Park       Nobody's Listening           SR0000346247    Warner Records Inc.
2929    Linkin Park       Numb                         SR0000346247    Warner Records Inc.
2930    Linkin Park       One Step Closer              SR0000288402    Warner Records Inc.
2931    Linkin Park       Opening                      SR0000316952    Warner Records Inc.


                                         117
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 137 of 139


Ex. A                                                    Registration
               Artist               Track                                     Plaintiff
 No.                                                      Number
                          P5hng Me A*wy (Mike
                          Shinoda Reanimation)
2932    Linkin Park       [feat. Stephen Richards]      SR0000316952    Warner Records Inc.
2933    Linkin Park       Papercut                      SR0000288402    Warner Records Inc.
                          Plc.4 Mie Hæd (Amp Live
2934    Linkin Park       Reanimation) [feat. Zion]     SR0000316952    Warner Records Inc.
2935    Linkin Park       Points of Authority           SR0000288402    Warner Records Inc.
2936    LINKIN PARK       POWERLESS                     SR0000708311    Warner Records Inc.

                          Ppr:kut (Cheapshot and
                          Jubacca Reanimation) [feat.
2937    Linkin Park       Rasco and Planet Asia]        SR0000316952    Warner Records Inc.
2938    Linkin Park       Pushing Me Away               SR0000288402    Warner Records Inc.
                          Rebellion (feat. Daron
2939    Linkin Park       Malakian)                     SR0000761629    Warner Records Inc.
2940    LINKIN PARK       ROADS UNTRAVELED              SR0000708311    Warner Records Inc.
2941    Linkin Park       Robot Boy                     SR0000665935    Warner Records Inc.
2942    Linkin Park       Runaway                       SR0000288402    Warner Records Inc.
2943    Linkin Park       Session                       SR0000346247    Warner Records Inc.
2944    Linkin Park       Shadow of the Day             SR0000406841    Warner Records Inc.
2945    LINKIN PARK       SKIN TO BONE                  SR0000708311    Warner Records Inc.
2946    Linkin Park       Somewhere I Belong            SR0000346247    Warner Records Inc.
2947    Linkin Park       The Catalyst                  SR0000665935    Warner Records Inc.
                          The Little Things Give You
2948    Linkin Park       Away                          SR0000406841    Warner Records Inc.
2949    Linkin Park       The Messenger                 SR0000665935    Warner Records Inc.
2950    Linkin Park       The Radiance                  SR0000665935    Warner Records Inc.
2951    Linkin Park       The Requiem                   SR0000665935    Warner Records Inc.
2952    LINKIN PARK       TINFOIL                       SR0000708311    Warner Records Inc.
2953    LINKIN PARK       UNTIL IT BREAKS               SR0000708311    Warner Records Inc.
2954    Linkin Park       Until It's Gone               SR0000761629    Warner Records Inc.
2955    Linkin Park       Valentine's Day               SR0000406841    Warner Records Inc.
2956    Linkin Park       Waiting for the End           SR0000665935    Warner Records Inc.
2957    Linkin Park       Wake                          SR0000406841    Warner Records Inc.
2958    Linkin Park       Wastelands                    SR0000761629    Warner Records Inc.
2959    Linkin Park       What I've Done                SR0000406842    Warner Records Inc.
2960    Linkin Park       When They Come for Me         SR0000665935    Warner Records Inc.

2961    Linkin Park       Wisdom, Justice, and Love SR0000665935        Warner Records Inc.
2962    Linkin Park       With You                  SR0000288402        Warner Records Inc.


                                         118
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 138 of 139


Ex. A                                                         Registration
                 Artist                 Track                                      Plaintiff
 No.                                                            Number
2963    Linkin Park           Wretches and Kings             SR0000665935    Warner Records Inc.
                              Wth>You (Chairman Hahn
                              Reanimation) [feat.
2964    Linkin Park           Aceyalone]                     SR0000316952    Warner Records Inc.
                              X-Ecutioner Style (feat.
2965    Linkin Park           Black Thought)                 SR0000316952    Warner Records Inc.
2966    Linkin Park & Jay-Z   Jigga What; Faint              SR0000362314    Warner Records Inc.
2967    Mudcrutch             Scare Easy                     SR0000638208    Warner Records Inc.
                              Can't Stop This Feeling I
2968    Prince                Got                            SR0000122575    Warner Records Inc.
                              Electric Intercourse (Studio
2969    Prince                Version)                       SR0000816577    Warner Records Inc.
2970    Prince                Father's Song                  SR0000816851    Warner Records Inc.
2971    Prince                Feel U Up                      SR0000109054    Warner Records Inc.

                              God (Love Theme from
2972    Prince                Purple Rain) [Instrumental]    SR0000057169    Warner Records Inc.
2973    Prince                Katrina's Paper Dolls          SR0000811717    Warner Records Inc.
2974    Prince                Love and Sex                   SR0000811717    Warner Records Inc.
2975    Prince                Possessed                      SR0000811717    Warner Records Inc.
2976    Prince                The Dance Electric             SR0000811717    Warner Records Inc.
2977    Prince                Velvet Kitty Cat               SR0000811717    Warner Records Inc.
2978    Prince                We Can Fuck                    SR0000811717    Warner Records Inc.
2979    Prince                Wonderful Ass                  SR0000811717    Warner Records Inc.
                              17 Days (the rain will come
                              down, then U will have 2
                              choose. If U believe, look 2
        Prince & The          the dawn and U shall never
2980    Revolution            lose)                        SR0000054684      Warner Records Inc.
        Prince & The
2981    Revolution            Another Lonely Christmas SR0000058458          Warner Records Inc.
        Prince & The
2982    Revolution            God                            SR0000057169    Warner Records Inc.
        Prince & The          Our Destiny; Roadhouse
2983    Revolution            Garden                         SR0000816568    Warner Records Inc.
2984    Tom Petty             Saving Grace                   SR0000394083    Warner Records Inc.
2985    Tom Petty             Square One                     SR0000394083    Warner Records Inc.
2986    Tom Petty             Wildflowers                    SR0000202052    Warner Records Inc.
                              You Don't Know How It
2987    Tom Petty             Feels                          SR0000202052    Warner Records Inc.


                                              119
        Case 1:21-cv-05050-AT Document 37-1 Filed 09/03/21 Page 139 of 139


Ex. A                                               Registration
               Artist               Track                                Plaintiff
 No.                                                  Number
2988    Tom Petty         You Wreck Me             SR0000202052    Warner Records Inc.
        Tom Petty & The
2989    Heartbreakers     Angel Dream (No. 2)      SR0000220039    Warner Records Inc.
        Tom Petty & The
2990    Heartbreakers     I Need to Know           SR0000002999    Warner Records Inc.
        Tom Petty & The
2991    Heartbreakers     I Should Have Known It   SR0000668159    Warner Records Inc.
        Tom Petty & The
2992    Heartbreakers     Listen to Her Heart      SR0000002999    Warner Records Inc.
        Tom Petty & The
2993    Heartbreakers     Room at the Top          SR0000264280    Warner Records Inc.
        Tom Petty & The
2994    Heartbreakers     The Last DJ              SR0000314623    Warner Records Inc.
        Tom Petty & The
2995    Heartbreakers     Walls (Circus)           SR0000220039    Warner Records Inc.




                                           120
